
QuickLinks -- Click here to rapidly navigate through this document

Execution Version


Exhibit 10.9


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

among

GENHOLDINGS I, LLC,
a Delaware limited liability company
(Borrower)

SOCIETE GENERALE
(Lead Arranger and
Administrative Agent)   CITIBANK, N.A.
(Lead Arranger and
Syndication Agent)

THE OTHER AGENTS AND ARRANGERS LISTED
ON THE SIGNATURE PAGES HERETO
(Arrangers)

JPMORGAN CHASE BANK
(LC Bank)

THE FINANCIAL INSTITUTIONS PARTY
HERETO FROM TIME TO TIME AS BANKS
(Banks)

THE PERSONS PARTY HERETO FROM
TIME TO TIME AS CP CONDUITS
(CP Conduits)

THE FINANCIAL INSTITUTIONS PARTY HERETO
FROM TIME TO TIME AS RELATED BANKS
(Related Banks)

THE FINANCIAL INSTITUTIONS PARTY HERETO
FROM TIME TO TIME AS LENDER GROUP AGENTS
(Lender Group Agents)

Dated as of March 15, 2002

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
   
   
  Page

--------------------------------------------------------------------------------

ARTICLE 1.    DEFINITIONS; RULES OF INTERPRETATION   1  
1.1
 
Definitions
 
1   1.2   Rules of Interpretation   1
ARTICLE 2.    THE CREDIT FACILITIES
 
1  
2.1
 
Loan Facilities
 
1     2.1.1   Construction Loan Facility   1     2.1.2   Working Capital Loan
Facility   4     2.1.3   Interest Provisions Relating to All Loans (including
Project LC Loans and DSR LC Loans)   6     2.1.4   Register   7     2.1.5  
Promissory Notes   9     2.1.6   Loan Funding   9     2.1.7   Conversion of
Loans   11     2.1.8   Prepayments   12   2.2   Letter of Credit Facilities   13
    2.2.1   Issuance of the Letters of Credit   13     2.2.2   Availability   14
    2.2.3   Notice of LC Activity   14     2.2.4   Letter of Credit Loans and
Reimbursement Obligations   15     2.2.5   Project LC Loan Interest   15    
2.2.6   DSR LC Loan Interest   16     2.2.7   Reduction and Reinstatement of
Stated Amounts; Cancellation   16     2.2.8   Bank Participation   16     2.2.9
  Commercial Practices   17     2.2.10   Reimbursement Obligations Absolute   17
    2.2.11   Term of Letters of Credit   18     2.2.12   LC Bank's Right to
Replace Non-Investment Grade Bank   18     2.2.13   Special Provisions Relating
to Letters of Credit   19   2.3   Total Commitments   19     2.3.1   Initial
Commitments and Increases in Initial Commitments   19     2.3.2   Total
Construction Loan Commitment   19     2.3.3   Total Working Capital/Project LC
Commitment   20     2.3.4   Total DSR LC Commitment   20     2.3.5   Allocated
Portions   21     2.3.6   Reductions and Cancellations   22     2.3.7   Parallel
Funding Commitments Termination Date   24   2.4   Fees   26     2.4.1  
Administrative Agent Fees   26     2.4.2   Arranger Fees   26     2.4.3  
Commitment Fees   26     2.4.4   Letter of Credit Fee   27     2.4.5   Fronting
Fee; LC Administrative Charges   27   2.5   Other Payment Terms   27     2.5.1  
Place and Manner   27     2.5.2   Date   27     2.5.3   Late Payments   27    
2.5.4   Net of Taxes, Etc.   28     2.5.5   Application of Payments   30

i

--------------------------------------------------------------------------------

    2.5.6   Failure to Pay Administrative Agent   30     2.5.7   Withholding
Exemption Certificates   30   2.6   Pro Rata Treatment   31     2.6.1   Loans,
Commitment Reductions, Etc.   31     2.6.2   Sharing of Payments, Etc.   32    
2.6.3   Payments to Lender Groups   32   2.7   Change of Circumstances   32    
2.7.1   Inability to Determine Rates   32     2.7.2   Illegality   33     2.7.3
  Increased Costs   33     2.7.4   Capital Requirements   34     2.7.5   Notice;
Participating Banks' and Lender Group Members' Rights   34   2.8   Funding
Losses   35   2.9   Alternate Office; Minimization of Costs   35
ARTICLE 3.    CONDITIONS PRECEDENT
 
36  
3.1
 
Conditions Precedent to the Closing Date
 
36     3.1.1   Resolutions   37     3.1.2   Incumbency   37     3.1.3  
Formation Documents   37     3.1.4   Good Standing Certificates   37     3.1.5  
Credit Documents   37     3.1.6   UCC Reports   37     3.1.7   UCC Filings   38
    3.1.8   Closing Certificates of Borrower and NEG   38     3.1.9   Legal
Opinions   38     3.1.10   Preliminary Project Budgets   38     3.1.11  
Preliminary Project Schedules   38     3.1.12   Base Case Project Projections  
38     3.1.13   Financial Statements   38     3.1.14   Establishment of Accounts
  39     3.1.15   Payment of Bank and Consultant Fees   39     3.1.16  
Independent Engineer's Final Draft Report and Certificate   39     3.1.17   Fuel
Consultant's and Power Market Consultant's Final Reports and Certificates   39  
  3.1.18   Approved Projects   39     3.1.19   Agent for Service of Process   39
    3.1.20   Representations and Warranties   39     3.1.21   No Defaults   39  
  3.1.22   No Material Adverse Change   39     3.1.23   No Litigation   39    
3.1.24   No Change in Tax Laws   40   3.2   Conditions Precedent to the Initial
Borrowing of Construction Loans for a Project   40     3.2.1   Credit Event
Conditions   40     3.2.2   Initial Project or Approved Substitute Project   40
    3.2.3   Adjustment Date   40     3.2.4   Resolutions   40     3.2.5  
Incumbency   40     3.2.6   Formation Documents   41     3.2.7   Good Standing
Certificates   41     3.2.8   Operative Documents   41     3.2.9   UCC Reports  
42

ii

--------------------------------------------------------------------------------

    3.2.10   UCC Filings   42     3.2.11   Incremental Commitments and/or
Permitted Additional Equity   43     3.2.12   Legal Opinions   43     3.2.13  
Insurance   43     3.2.14   Independent Engineer's Final Report and Certificate
  43     3.2.15   Reports of the Environmental Consultant   43     3.2.16  
Updated Fuel Consultant's Report and Certificate   44     3.2.17   Updated Power
Market Consultant's Report and Certificate   44     3.2.18   Permits   44    
3.2.19   Financial Statements   45     3.2.20   Base Case Project Projections  
45     3.2.21   Project Schedules; Project Budgets; Annual Operating Budgets;
Borrower Budget   45     3.2.22   Real Estate Rights; A.L.T.A. Surveys   46    
3.2.23   Title Policies   46     3.2.24   Regulatory Status   47     3.2.25  
Notice to Proceed   47     3.2.26   Utilities   47     3.2.27   Agent for
Service of Process   47     3.2.28   Conditions Applicable Only to the Subject
Project   47   3.3   Conditions Precedent to each Borrowing of Construction
Loans   47     3.3.1   Credit Event Conditions   47     3.3.2   Approved Project
  47     3.3.3   Construction Requisition   47     3.3.4   Title Policy
Endorsement   47     3.3.5   Lien Releases   48     3.3.6   Permits   48    
3.3.7   Additional Documentation   48     3.3.8   Acceptable Work; No Liens   48
    3.3.9   Casualty   49     3.3.10   Insurance   49     3.3.11   Title
Certification   49   3.4   Conditions Precedent to Borrowings of Working Capital
Loans   49   3.5   Conditions Precedent to the Issuance of Project Letters of
Credit   49     3.5.1   Credit Event Conditions   50     3.5.2   Approved
Project   50     3.5.3   Notice of LC Activity   50   3.6   Conditions Precedent
to the Issuance of the DSR Letter of Credit   50     3.6.1   Credit Event
Conditions   50     3.6.2   Amortization Commencement Date   50     3.6.3  
Notice of LC Activity   50   3.7   Conditions Precedent to the Crediting of
Alternatively Sourced Equity Contributions   50     3.7.1   Credit Event
Conditions   50     3.7.2   Certification of Available Equity Commitment   50  
  3.7.3   No Other Project Defaults   51     3.7.4   Approved Project   51    
3.7.5   Permitted Application   51     3.7.6   Completion; Available
Construction Funds   51     3.7.7   Acceptable Work; No Liens   51   3.8  
Conditions Precedent to Completion   51     3.8.1   Credit Event Conditions   51
    3.8.2   Completion of Work   51

iii

--------------------------------------------------------------------------------

    3.8.3   Substantial Completion; Utility Services   52     3.8.4   Annual
Operating Budget   52     3.8.5   Insurance   52     3.8.6   Permits   53    
3.8.7   Title Policy   53   3.9   Conditions Precedent to a Borrowing of
Construction Loans to be Used for In Kind Equity Payments   53     3.9.1  
Credit Event Conditions   53     3.9.2   Credit Event Date   53     3.9.3  
Commitment Reduction   53     3.9.4   Construction Requisition   53     3.9.5  
Maximum Amount   53   3.10   Conditions Precedent to a Borrowing of Construction
Loans to be Used for Equity Contribution True-Up Reimbursements and/or NEG EPC
Guaranty Reimbursements   53     3.10.1   Credit Event Conditions   54    
3.10.2   Credit Event Date   54     3.10.3   Construction Requisition   54    
3.10.4   Maximum Amount   54   3.11   Conditions Precedent to the Substitution
of a Project   54     3.11.1   Initial Funding Conditions   54     3.11.2  
Approved Project   54     3.11.3   Credit Event Date   54     3.11.4   Credit
Event Conditions   54     3.11.5   Ratings   54     3.11.6   Diligence
Investigation   55   3.12   Conditions Precedent to Each Credit Event   55    
3.12.1   Representations and Warranties   55     3.12.2   No Defaults   55    
3.12.3   No Material Adverse Effect   55     3.12.4   No Litigation   55    
3.12.5   Regulation   55     3.12.6   No Change in Tax Laws   56     3.12.7  
Payment of Filing Fees   56     3.12.8   Operative Documents and Permits   56  
  3.12.9   Debt to Capitalization Ratio   56   3.13   No Approval of Work   56  
3.14   Waiver of Funding; Adjustment of Drawdown Requests   56   3.15  
Committed Equity Contributions; Available Equity Commitment   56     3.15.1  
Cash Equity Contributions   56     3.15.2   In-Kind Equity Contributions   57  
  3.15.3   Total Equity Commitment   57     3.15.4   Available Equity Commitment
  58
ARTICLE 4.    REPRESENTATIONS AND WARRANTIES
 
58  
4.1
 
Organization; Powers
 
58   4.2   Authorization and No Legal Bar   58   4.3   Enforceability   58   4.4
  Consents   58   4.5   Compliance with Law   59   4.6   Existing Defaults   59
  4.7   Litigation   59   4.8   Labor Disputes and Acts of God   59

iv

--------------------------------------------------------------------------------

  4.9   Taxes   59   4.10   Regulation   59   4.11   Private Offering by
Borrower   60   4.12   Investment Company Act   60   4.13   Margin Stock   60  
4.14   ERISA and Employees   60   4.15   Disclosure   60   4.16   Budgets   60  
4.17   Financial Statements   61   4.18   Ownership; Other Obligations   61  
4.19   Intellectual Property   61   4.20   Offices; Location of Borrower
Collateral   62   4.21   Borrower Collateral   62
ARTICLE 5.    AFFIRMATIVE COVENANTS OF BORROWER
 
62  
5.1
 
Use of Proceeds and Revenues
 
62     5.1.1   Proceeds   62     5.1.2   Revenues   63   5.2   Notices   63  
5.3   Financial Statements   64   5.4   Inspection of Books and Records   65  
5.5   Compliance with Laws   65   5.6   Existence, Conduct of Business, Etc.  
65   5.7   Calculation of Ratios   65     5.7.1   Debt Service Coverage Ratio  
65     5.7.2   Debt to Capitalization Ratio   65   5.8   Indemnification   65  
5.9   Further Assurances   67   5.10   Market Forecasts   68   5.11   Revenue
Payments to Borrower   68   5.12   Taxes   68   5.13   Interest Rate Protection
  68     5.13.1   Compliance with Interest Rate Agreements   68     5.13.2  
Hedge Breaking Fees   68     5.13.3   Security   68     5.13.4   Bank
Participation   69   5.14   Intercompany Loans   69
ARTICLE 6.    NEGATIVE COVENANTS OF BORROWER
 
69  
6.1
 
Contingent Liabilities
 
69   6.2   Limitations on Liens   69   6.3   Indebtedness   69   6.4   Sale of
Assets   69   6.5   Nature of Borrower's Business   71   6.6   Distributions  
71   6.7   Investments   74   6.8   Transactions With Affiliates   74   6.9  
Margin Stock Regulations   74   6.10   ERISA   74   6.11   Dissolution   74  
6.12   Accounts   75   6.13   Name and Location; Fiscal Year   75

v

--------------------------------------------------------------------------------

  6.14   Assignment   75   6.15   Borrower Budget Amendments   75
ARTICLE 7.    EVENTS OF DEFAULT; REMEDIES
 
75  
7.1
 
Events of Default
 
75     7.1.1   Failure to Make Payments   75     7.1.2   Judgments   75    
7.1.3   Misstatements; Omissions   75     7.1.4   Bankruptcy; Insolvency   76  
  7.1.5   Debt Cross Default   76     7.1.6   ERISA   76     7.1.7   Breach of
Terms of Credit Documents   76     7.1.8   Loss of Exemption   77     7.1.9  
Borrower Collateral   77     7.1.10   Loss of Control   77     7.1.11   Negative
Pledge   77     7.1.12   Project Events of Default   77     7.1.13  
Unenforceability of Credit Documents   77     7.1.14   Equity Documents   78  
7.2   Remedies   78     7.2.1   No Further Loans or Letters of Credit   78    
7.2.2   Cure by Majority Banks   78     7.2.3   Acceleration   78     7.2.4  
Cash Equity Contributions   78     7.2.5   Cash Collateralization of Letters of
Credit   79     7.2.6   Cash Collateral   79     7.2.7   Possession of Approved
Projects   79     7.2.8   Remedies Under Credit Documents   79   7.3   Building
Loan Documents   79
ARTICLE 8.    SCOPE OF LIABILITY
 
79
ARTICLE 9.    ADMINISTRATIVE AGENT; AMENDMENTS AND WAIVERS
 
80  
9.1
 
Appointment; Powers and Immunities
 
80   9.2   Reliance by Administrative Agent   81   9.3   Non-Reliance   81   9.4
  Defaults   81   9.5   Indemnification   81   9.6   Successor Administrative
Agent   82   9.7   Authorization   83   9.8   Administrative Agent as a Bank  
83   9.9   Amendments; Waivers   83   9.10   Withholding Tax   85   9.11  
General Provisions as to Payments   85   9.12   Substitution of Bank or Lender
Group   85   9.13   Participation   86   9.14   Transfer of Commitments   87    
9.14.1   Generally   87     9.14.2   Transfers within Lender Groups   88   9.15
  Securities Laws   89   9.16   Assignability to Federal Reserve Bank   90  
9.17   Additional Banks and Lender Groups   90

vi

--------------------------------------------------------------------------------


ARTICLE 10.    INDEPENDENT CONSULTANTS
 
91  
10.1
 
Removal and Fees
 
91     10.1.1   Independent Engineer   91     10.1.2   Insurance Consultant   91
    10.1.3   Fuel Consultant   92     10.1.4   Power Market Consultant   92  
10.2   Duties   93   10.3   Independent Consultants' Certificates   93   10.4  
Certification of Dates   93
ARTICLE 11.    MISCELLANEOUS
 
94  
11.1
 
Addresses
 
94   11.2   Additional Security; Right to Set-Off   94   11.3   Delay and Waiver
  95   11.4   Costs, Expenses and Attorneys' Fees; Syndication   95   11.5  
Entire Agreement   96   11.6   Governing Law   96   11.7   Severability   96  
11.8   Headings   96   11.9   Accounting Terms   96   11.10   Additional
Financing   96   11.11   No Partnership, Etc.   96   11.12   Collateral
Documents   97   11.13   Limitation on Liability   97   11.14   Waiver of Jury
Trial   97   11.15   Consent to Jurisdiction   97   11.16   Usury   97   11.17  
Successors and Assigns   98   11.18   Counterparts   98   11.19   Survival   98
ARTICLE 12.    LENDER GROUP AGENTS
 
98  
12.1
 
Appointment, Powers and Immunities
 
98   12.2   Reliance by Lender Group Agents   99   12.3   Non-Reliance   99  
12.4   Defaults   100   12.5   Indemnification   100   12.6   Successor Lender
Group Agent   100   12.7   Authorization   101   12.8   Lender Group Agent as a
Bank or Related Bank   101   12.9   Withholding Tax   101   12.10   General
Provisions as to Payments   101   12.11   Action by Lender Group   101   12.12  
No Petition   102   12.13   No Recourse   102

vii

--------------------------------------------------------------------------------

Index of Exhibits

Exhibit A Definitions and Rules of Interpretation
 
Notes and Letters of Credit Exhibit B-1 Form of Construction Loan Note Exhibit
B-2 Form of Working Capital/Project LC Note Exhibit B-3 Form of DSR LC Loan Note
Exhibit B-4 Form of Project Letter of Credit Exhibit B-5 Form of DSR Letter of
Credit
 
Disbursement Procedures Exhibit C-1 Form of Construction Requisition Exhibit C-2
Form of Notice of Working Capital Loan Borrowing Exhibit C-3 Form of
Confirmation of Interest Period Selection Exhibit C-4 Form of Notice of
Conversion of Loan Type Exhibit C-5 Form of Notice of LC Activity Exhibit C-6A
Form of Debt Service Coverage Ratio Certificate Exhibit C-6B Form of Debt to
Capitalization Ratio Certificate
 
Credit Documents Exhibit D-1 Form of Depositary Agreement Exhibit D-2A Form of
Project Company Guaranty Exhibit D-2B Form of NEG Equity Guaranty Exhibit D-3
Form of Mortgage Exhibit D-4A Form of Borrower Security Agreement Exhibit D-4B
Form of Project Company Security Agreement Exhibit D-5 Schedule of Security
Filings Exhibit D-6 Form of Intercompany Note Exhibit D-7A Form of Pledge
Agreement (Borrower) Exhibit D-7B Form of Pledge Agreement (Intermediate Holding
Companies) Exhibit D-8A Form of NEG EPC Guaranty (Covert) Exhibit D-8B Form of
NEG EPC Guaranty (Harquahala) Exhibit D-9 Form of NEG Equipment Contribution
Agreement Exhibit D-10A Form of SWPC Support Agreement (Athens) Exhibit D-10B
Form of SWPC Support Agreement (Harquahala) Exhibit D-11A Form of NEG IDA
Support Agreement Exhibit D-11B Form of NEG Insurance Support Agreement

viii

--------------------------------------------------------------------------------


 
Consents Exhibit E Form of Consent to Assignment
 
Funding Certificates Exhibit F-1A Form of Borrower's Closing Certificate Exhibit
F-1B Form of NEG's Closing Certificate Exhibit F-2 Intentionally Omitted Exhibit
F-3 Form of In Kind Equity Contributions Certificate Exhibit F-4 Form of
Insurance Consultant's Certificate Exhibit F-5A Form of Independent Engineer's
Closing Certificate Exhibit F-5B Form of Independent Engineer's Funding
Certificate Exhibit F-6A Form of Fuel Consultant's Closing Certificate Exhibit
F-6B Form of Fuel Consultant's Funding Certificate Exhibit F-7A Form of Power
Market Consultant's Closing Certificate Exhibit F-7B Form of Power Market
Consultant's Funding Certificate
 
Project Description Exhibits Exhibit G-1 Description of Initial and Substitute
Projects Exhibit G-2 Preliminary Project Budgets and Project Schedules; Borrower
Budget; Closing Date Base Case Project Projections Exhibit G-3 Major Project
Party Financial Statements Exhibit G-4 Conditions Specific to the Subject
Project Exhibit G-5A Non-Compliance Exhibit G-5B Pending Litigation Exhibit G-5C
Contested Taxes
 
Other Exhibit H Amortization Schedule Exhibit I Banks, Commitments, Lending
Offices Exhibit J Form of Exemption Certificate Exhibit K Intentionally Omitted
Exhibit L Form of Assignment Agreement Exhibit M Replacement Independent
Engineer Firms Exhibit N Replacement Insurance Consultant Firms Exhibit O
Replacement Fuel Consultant Firms Exhibit P Replacement Power Market Consultant
Firms Exhibit Q Chief Executive Offices, etc. Exhibit R Intentionally Omitted
Exhibit S Applicable Margin and Applicable Fee Rate Exhibit T Subordination
Terms Exhibit U Information Memorandum Exhibit V Joinder Agreement Exhibit W-1
Third Party Consents Exhibit W-2 Third Party Opinions

ix

--------------------------------------------------------------------------------

        This AMENDED AND RESTATED CREDIT AGREEMENT (as amended, amended and
restated, supplemented or otherwise modified from time to time, this
"Agreement"), dated as of March 15, 2002, is entered into among (1) GENHOLDINGS
I, LLC, a limited liability company formed under the laws of the State of
Delaware, as Borrower, (2) SOCIETE GENERALE, as Administrative Agent and a Lead
Arranger ("SG"), (3) CITIBANK, N.A., as Syndication Agent and a Lead Arranger
("Citibank" and, together with SG, the "Lead Arrangers"), (4) THE OTHER AGENTS
AND ARRANGERS LISTED ON THE SIGNATURE PAGES HERETO (including the Alternative
Funding Arranger) (together with the Lead Arrangers, the "Arrangers"),
(5) JPMORGAN CHASE BANK, as issuer of the Letters of Credit hereunder (the "LC
Bank"), (6) THE FINANCIAL INSTITUTIONS PARTY HERETO FROM TIME TO TIME AS BANKS
(individually, a "Bank" and, collectively, the "Banks"), (7) EACH PERSON PARTY
HERETO FROM TIME TO TIME AS A CP CONDUIT (a "CP Conduit"), (8) THE FINANCIAL
INSTITUTIONS PARTY HERETO FROM TIME TO TIME AS RELATED BANKS (individually, a
"Related Bank" and, collectively, the "Related Banks"), and (9) EACH FINANCIAL
INSTITUTION PARTY HERETO FROM TIME TO TIME AS AGENT FOR A CP CONDUIT AND ITS
RESPECTIVE RELATED BANK (a "Lender Group Agent"). Each Lender Group Agent and
its corresponding CP Conduit and Related Bank are referred to herein
collectively as a "Lender Group".

        The parties hereto entered into the Credit Agreement, dated as of
December 21, 2001 (the "Original Credit Agreement"), and have determined that
the Original Credit Agreement shall be amended and restated in its entirety as
set forth herein.

        In consideration of the agreements herein and in the other Credit
Documents and in reliance upon the representations and warranties set forth
herein and therein, the parties agree that the Original Credit Agreement shall
be amended and restated in its entirety as follows:

ARTICLE 1.
DEFINITIONS; RULES OF INTERPRETATION

        1.1    Definitions.    Except as otherwise expressly provided,
capitalized terms used in this Agreement shall have the meanings given in
Exhibit A hereto.

        1.2    Rules of Interpretation.    Except as otherwise expressly
provided, the rules of interpretation set forth in Exhibit A hereto shall apply
to this Agreement and the other Credit Documents.

ARTICLE 2.
THE CREDIT FACILITIES

        2.1    Loan Facilities.    

        2.1.1    Construction Loan Facility.    

        (a)    Availability.    Subject to the terms and conditions set forth in
this Agreement and in reliance upon the representations and warranties of
Borrower herein set forth, (i) each Bank severally agrees to advance to Borrower
from time to time during the Construction Loan Availability Period such loans as
Borrower may request pursuant to this Section 2.1.1 in an aggregate principal
amount which does not exceed such Bank's Proportionate Share of the then current
Available Construction Loan Commitment (individually, a "Bank Construction Loan"
and, collectively, the "Bank Construction Loans") and (ii) each Lender Group
severally agrees, in accordance with the terms of this Agreement, to advance to
Borrower from time to time during the Construction Loan Availability Period such
loans as Borrower may request pursuant to this Section 2.1.1 in an aggregate
principal amount which does not exceed such Lender Group's Proportionate Share
of the then current Available Construction Loan Commitment (individually, a
"Lender Group Construction Loan" and, collectively, the "Lender Group
Construction Loans", and, together with Bank Construction Loans, collectively,
"Construction Loans", and individually, a "Construction Loan"). A Lender Group
Construction Loan may consist of a CP Conduit Construction Loan (as defined
below) or a Related Bank Construction Loan (as defined below) in accordance with
the following two sentences. Each

--------------------------------------------------------------------------------

Lender Group Construction Loan to be made by a Lender Group shall first be
offered to the applicable CP Conduit to fund (each such Lender Group
Construction Loan funded by the applicable CP Conduit, together with any Related
Bank Construction Loan assigned by the applicable Related Bank to such CP
Conduit pursuant to Section 9.14.2, being, individually, a "CP Conduit
Construction Loan" and, collectively, such CP Conduit's "CP Conduit Construction
Loans"), provided that no CP Conduit shall have any obligation whatsoever to
make any loans under this Agreement. In the event such CP Conduit cannot or
chooses not to fund such Lender Group Construction Loan, the Related Bank that
is a member of the applicable Lender Group shall fund such Lender Group
Construction Loan under its Parallel Funding Commitment (each such Lender Group
Construction Loan funded by a Related Bank, together with any CP Conduit
Construction Loan assigned by the applicable CP Conduit to such Related Bank
pursuant to Section 9.14.2, being, individually, a "Related Bank Construction
Loan" and, collectively, "Related Bank Construction Loans"), provided that in no
event shall the aggregate outstanding principal amount of Related Bank
Construction Loans funded by a Related Bank under its Parallel Funding
Commitment exceed the then current Available Parallel Funding Commitment of such
Related Bank.

        (b)    Construction Requisition.    Borrower shall request a Borrowing
of Construction Loans by delivering to Administrative Agent a written notice in
the form of Exhibit C-1 hereto, appropriately completed (a "Construction
Requisition"), which specifies, among other things:

          (i)  The portion of the requested Borrowing which will bear interest
as provided in (1) Section 2.1.1(c)(i) (individually, a "Base Rate Construction
Loan" and, collectively, "Base Rate Construction Loans") and/or
(2) Section 2.1.1(c)(ii) (individually, a "LIBOR Construction Loan" and,
collectively, "LIBOR Construction Loans");

        (ii)  The aggregate amount of the requested Borrowing, which (A) shall
be in a minimum amount of $1,000,000 and an integral multiple of $100,000 in
excess of thereof, and (B) shall not exceed the then current Available
Construction Loan Commitment;

        (iii)  The proposed date of the requested Borrowing (which shall be
(x) a Banking Day and (y) if as of the proposed date of the requested Borrowing
any Lender Group will be party to this Agreement, a day other than the
15thcalendar day of any calendar month (or if such day is not a Banking Day, the
first Banking Day after such 15th calendar day) or the final two Banking Days of
any calendar month, unless otherwise consented to in writing by each Lender
Group Agent);

        (iv)  If the requested Borrowing is to consist of LIBOR Construction
Loans, the initial Interest Period requested therefor (which shall be a period
contemplated by Section 2.1.3(b));

        (v)  The Applicable Margin which will be in effect as of the proposed
date of the requested Borrowing;

        (vi)  The Subject Project to which the requested Borrowing relates or,
if the requested Borrowing relates to more than one Subject Project, the Subject
Projects to which the requested Borrowing relates and the portion of such
Borrowing related to each such Subject Project;

      (vii)  The portion of the requested Borrowing, if any, that is going to be
used to make In Kind Equity Payments in accordance with clause (i) of the
proviso to Section 5.1.1(a), and the account to which the Construction Loans to
be used for such purpose should be transferred; and

2

--------------------------------------------------------------------------------




      (viii)  The portion of the requested Borrowing, if any, that is going to
be used to make Equity Contribution True-Up Reimbursements or NEG EPC Guaranty
Reimbursements, as the case may be, in accordance with clause (ii) of the
proviso to Section 5.1.1(a), and the account to which the Construction Loans to
be used for such purpose should be transferred.

        Borrower shall request (A) no more than three Borrowings of Construction
Loans in the aggregate per month and (B) no more than two Borrowings of
Construction Loans with respect to any Project per month. Borrower shall give
each Construction Requisition to Administrative Agent so as to provide the
Minimum Notice Period applicable to Borrowings of Construction Loans. Any
Construction Requisition shall be irrevocable and Borrower shall be bound to
borrow Construction Loans in accordance therewith. Each Construction Requisition
shall be delivered by first-class mail or facsimile to Administrative Agent at
the office or to the facsimile number and during the hours specified in
Section 11.1; provided, however, that Borrower shall promptly deliver to
Administrative Agent the original of any Construction Requisition initially
delivered by facsimile.

        Borrower shall notify Administrative Agent in writing prior to the
making of any Construction Loan in the event that any of the matters to which
Borrower is required to certify in the applicable Construction Requisition is no
longer accurate and complete as of the date of the applicable Borrowing of
Construction Loans. The acceptance by Borrower of the proceeds of any
Construction Loan without providing any such written notice shall constitute a
re-certification by Borrower, as of the date of the applicable Borrowing of
Construction Loans, as to the matters to which Borrower is required to certify
in the applicable Construction Requisition or any certificate delivered in
connection therewith.

        (c)    Construction Loan Interest.    Subject to the provisions of
Sections 2.5.3, 2.5.4 and 2.7.3, each Construction Loan shall bear interest on
the unpaid principal amount thereof from the date of such Construction Loan
until the maturity or prepayment thereof at a rate determined by reference to
the Base Rate or the LIBO Rate. The applicable basis for determining the rate of
interest with respect to any Construction Loan shall be selected by Borrower
initially at the time a Construction Requisition is given with respect to such
Construction Loan pursuant to Section 2.1.1(b), and the basis for determining
the interest rate with respect to any Construction Loan (other than a CP Conduit
Funded LIBOR Construction Loan) may be changed from time to time pursuant to
Section 2.1.7. If on any day a Construction Loan (other than a CP Conduit Funded
LIBOR Construction Loan) is outstanding with respect to which notice has not
been delivered to Administrative Agent in accordance with the terms of this
Agreement specifying the applicable basis for determining the rate of interest,
then for that day such Construction Loan shall bear interest determined by
reference to the Base Rate. Subject to Section 2.7, each CP Conduit Construction
Loan requested to be made as a LIBOR Loan shall be made as a CP Conduit Funded
LIBOR Construction Loan.

        Subject to the provisions of Sections 2.5.3, 2.5.4 and 2.7.3, Borrower
shall pay interest on the unpaid principal amount of each Construction Loan from
the date of such Construction Loan until the maturity or prepayment thereof at
the following rates per annum:

          (i)  With respect to the principal portion of such Construction Loan
which is, and during the periods when such portion of such Construction Loan is,
a Base Rate Construction Loan, at a rate per annum equal to the Base Rate plus
the Applicable Margin, such rate to change from time to time as the Base Rate
shall change; and

        (ii)  With respect to the principal portion of such Construction Loan
which is, and during the periods when such portion of such Construction Loan is,
a LIBOR

3

--------------------------------------------------------------------------------




Construction Loan, at a rate per annum during each Interest Period for such
LIBOR Construction Loan equal to the applicable LIBO Rate for such Interest
Period, plus the Applicable Margin; provided that the LIBO Rate for the initial
Interest Period applicable to a CP Conduit Funded LIBOR Construction Loan shall
be determined by reference to a one month LIBO Rate regardless of the actual
number of days in such initial Interest Period.

        (d)    Construction Loan Principal Payments.    Borrower shall repay to
Administrative Agent, for the account of each Bank and each Lender Group, the
aggregate unpaid principal amount of all Construction Loans made by each such
Bank or each such Lender Group, as the case may be, in installments payable on
the Amortization Commencement Date and each Quarterly Date thereafter in
accordance with Exhibit H hereto, with any remaining unpaid principal, interest,
fees and costs due and payable on the Final Maturity Date. Once repaid,
Construction Loans may not be reborrowed; provided that (i) Construction Loans
that are repaid pursuant to Section 6.4(a)(iii) may be reborrowed, in accordance
with the terms hereof, in connection with a Substitute Project that becomes an
Approved Project pursuant to Section 3.11, and (ii) the Construction Loan
Commitments may be reutilized as contemplated by Section 9.17 in accordance with
the terms hereof.

        2.1.2    Working Capital Loan Facility.    

        (a)    Availability.    Subject to the terms and conditions set forth in
this Agreement and in reliance upon the representations and warranties of
Borrower herein set forth, each Bank severally agrees to advance to Borrower
from time to time during the Working Capital/LC Availability Period such loans
as Borrower may request pursuant to this Section 2.1.2 (individually, a "Working
Capital Loan" and, collectively, the "Working Capital Loans") in an aggregate
principal amount which does not exceed such Bank's Proportionate Share of the
then current Available Working Capital/Project LC Commitment. Subject to the
terms hereof (including the conditions precedent set forth in Article 3),
Borrower may borrow, repay and reborrow the Working Capital Loans from time to
time during the Working Capital/LC Availability Period.

        (b)    Notice of Working Capital Loan Borrowing.    Borrower shall
request a Borrowing of Working Capital Loans by delivering to Administrative
Agent a written notice in the form of Exhibit C-2 hereto, appropriately
completed (a "Notice of Working Capital Loan Borrowing"), which specifies, among
other things:

          (i)  The portion of the requested Borrowing which will bear interest
as provided in (1) Section 2.1.2(c)(i) (individually, a "Base Rate Working
Capital Loan" and, collectively, "Base Rate Working Capital Loans") and/or
(2) Section 2.1.2(c)(ii) (individually, a "LIBOR Working Capital Loan" and,
collectively, "LIBOR Working Capital Loans");

        (ii)  The aggregate amount of the requested Borrowing, which (A) shall
be in a minimum amount of $500,000 and an integral multiple of $100,000 in
excess thereof, and (B) shall not exceed the then current Available Working
Capital/Project LC Commitment;

        (iii)  The proposed date of the requested Borrowing (which shall be a
Banking Day);

        (iv)  If the requested Borrowing is to consist of LIBOR Working Capital
Loans, the initial Interest Period requested therefor (which shall be a period
contemplated by Section 2.1.3(b));

        (v)  The Applicable Margin which will be in effect as of the proposed
date of the requested Borrowing;

4

--------------------------------------------------------------------------------




        (vi)  The Subject Project to which the requested Borrowing relates or,
if the requested Borrowing relates to more than one Subject Project, the Subject
Projects to which the requested Borrowing relates and the portion of such
Borrowing related to each such Subject Project; and

      (vii)  The portion of the requested Borrowing, if any, that is going to be
used to pay interest on outstanding Loans or scheduled payment obligations under
Interest Rate Agreements.

        Borrower shall request (A) no more than three Borrowings of Working
Capital Loans in the aggregate per month and (B) no more than one Borrowing of
Working Capital Loans with respect to any Project per month. Borrower shall give
each Notice of Working Capital Loan Borrowing to Administrative Agent so as to
provide the Minimum Notice Period applicable to Working Capital Loans of the
Type requested. Any Notice of Working Capital Loan Borrowing shall be
irrevocable and Borrower shall be bound to borrow Working Capital Loans in
accordance therewith. Each Notice of Working Capital Loan Borrowing shall be
delivered by first-class mail or facsimile to Administrative Agent at the office
or to the facsimile number and during the hours specified in Section 11.1;
provided, however, that Borrower shall promptly deliver to Administrative Agent
the original of any Notice of Working Capital Loan Borrowing initially delivered
by facsimile.

        Borrower shall notify Administrative Agent in writing prior to the
making of any Working Capital Loan in the event that any of the matters to which
Borrower is required to certify in the applicable Notice of Working Capital Loan
Borrowing is no longer accurate and complete as of the date of the applicable
Borrowing of Working Capital Loans. The acceptance by Borrower of the proceeds
of any Working Capital Loan without providing any such written notice shall
constitute a re-certification by Borrower, as of the date of the applicable
Borrowing of Working Capital Loans, as to the matters to which Borrower is
required to certify in the applicable Notice of Working Capital Loan Borrowing
or any certificate delivered in connection therewith.

        (c)    Working Capital Loan Interest.    Subject to the provisions of
Sections 2.5.3, 2.5.4 and 2.7.3, each Working Capital Loan shall bear interest
on the unpaid principal amount thereof from the date of such Working Capital
Loan until the maturity or prepayment thereof at a rate determined by reference
to the Base Rate or the LIBO Rate. The applicable basis for determining the rate
of interest with respect to any Working Capital Loan shall be selected by
Borrower initially at the time a Notice of Working Capital Loan Borrowing is
given with respect to such Working Capital Loan pursuant to Section 2.1.2(b),
and the basis for determining the interest rate with respect to any Working
Capital Loan may be changed from time to time pursuant to Section 2.1.7. If on
any day a Working Capital Loan is outstanding with respect to which notice has
not been delivered to Administrative Agent in accordance with the terms of this
Agreement specifying the applicable basis for determining the rate of interest,
then for that day such Working Capital Loan shall bear interest determined by
reference to the Base Rate.

        Subject to the provisions of Sections 2.5.3, 2.5.4 and 2.7.3, Borrower
shall pay interest on the unpaid principal amount of each Working Capital Loan
from the date of such Working Capital Loan until the maturity or prepayment
thereof at the following rates per annum:

          (i)  With respect to the principal portion of such Working Capital
Loan which is, and during the periods when such portion of such Working Capital
Loan is, a Base Rate Working Capital Loan, at a rate per annum equal to the Base
Rate plus the Applicable Margin, such rate to change from time to time as the
Base Rate shall change; and

5

--------------------------------------------------------------------------------

        (ii)  With respect to the principal portion of such Working Capital Loan
which is, and during the periods when such portion of such Working Capital Loan
is, a LIBOR Working Capital Loan, at a rate per annum during each Interest
Period for such LIBOR Working Capital Loan equal to the LIBO Rate for such
Interest Period, plus the Applicable Margin.

        (d)    Working Capital Loan Principal Payments.    All outstanding
Working Capital Loans shall be repaid on each Quarterly Date following the Last
Completion Date to the extent of Account Funds available for such purpose in the
Debt Payment Account on such Quarterly Date, after giving effect to transfers
from the Applicable Revenue Account to the Debt Payment Account on such
Quarterly Date; provided, however, that each Working Capital Loan shall be
repaid in full on the Final Maturity Date.

        2.1.3    Interest Provisions Relating to All Loans (including Project LC
Loans and DSR LC Loans).    

        (a)    Interest Payment Dates.    Borrower shall pay accrued interest on
the unpaid principal amount of each Loan (i) in the case of each Base Rate Loan
(other than Base Rate Loans of a CP Conduit), on each Quarterly Date, (ii) in
the case of a Base Rate Loan of a CP Conduit, on the fifth Banking Day of each
calendar month, (iii) in the case of each LIBOR Loan, on the last day of each
Interest Period related to such LIBOR Loan and, if such Interest Period is
longer than three months, every three months after the date of such LIBOR Loan,
and (iv) in all cases, upon prepayment (to the extent thereof and including all
Optional Prepayments and Mandatory Prepayments), upon conversion from one Type
of Loan to another Type, and at maturity.

        (b)    LIBOR Loan Interest Periods.    

          (i)  In connection with each LIBOR Loan (other than a CP Conduit
Funded LIBOR Construction Loan), Borrower may, pursuant to the applicable Notice
of Borrowing or Notice of Conversion of Loan Type, as the case may be, select an
Interest Period to be applicable to such LIBOR Loan, which Interest Period shall
be one, two, three, six or, if available to all Banks and Related Banks and made
available by Administrative Agent, nine or 12 months. Notwithstanding anything
to the contrary in this Agreement, (A) any Interest Period which would otherwise
end on a day which is not a Banking Day shall be extended to the next succeeding
Banking Day unless such next Banking Day falls in another calendar month, in
which case such Interest Period shall end on the immediately preceding Banking
Day; (B) any Interest Period which begins on the last Banking Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last Banking
Day of a calendar month; (C) Borrower may not select Interest Periods which
would leave a greater principal amount of Loans subject to Interest Periods
ending after a date upon which Loans are or may be required to be repaid than
the principal amount of Loans scheduled to be outstanding after such date;
(D) no Interest Period with respect to any portion of the Loans shall extend
beyond the Final Maturity Date; (E) LIBOR Loans for each Interest Period shall
be in the amount of at least $1,000,000; (F) Borrower may not at any time have
outstanding more than ten different Interest Periods relating to LIBOR Loans;
(G) if Borrower fails to specify an Interest Period for any LIBOR Loan in
accordance with the terms of this Agreement, (1) in the case of a new requested
Loan (other than a CP Conduit Construction Loan), Borrower shall be deemed to
have specified such Loans as Base Rate Loans in the applicable Notice of
Borrowing, (2) in the case of a new requested CP Conduit Construction Loan, such
Loans shall be funded as CP Conduit Funded LIBOR Construction Loans, and (3) in
the

6

--------------------------------------------------------------------------------

case of outstanding Loans (other than a CP Conduit Funded LIBOR Construction
Loan), such Loans shall automatically convert to Base Rate Loans on the last day
of the current Interest Period therefor; (H) for the period from and after the
Closing Date to and including the date which is six months after the Closing
Date, Borrower may only select a one month Interest Period with respect to any
LIBOR Loan other than a CP Conduit Funded LIBOR Construction Loan; and (I) all
CP Conduit Funded LIBOR Construction Loans shall have an initial Interest Period
of one month or less, commencing on the date such CP Conduit Funded Construction
Loan is made and ending in each case on the next occurring day that is a fifth
Banking Day of a calendar month, and thereafter shall have an Interest Period as
determined in accordance with the provisions of Section 2.1.7(b)(i).

        (ii)  Borrower may contact Administrative Agent at any time prior to the
end of an Interest Period for a quotation of interest rates in effect at such
time for given Interest Periods and Administrative Agent shall promptly provide
such quotation. Borrower may select an Interest Period telephonically within the
time periods specified in Section 2.1.7, which selection shall be irrevocable on
and after the applicable Minimum Notice Period. Borrower shall confirm such
telephonic notice to Administrative Agent by delivering to Administrative Agent
by facsimile on the day such notice is given a written notice in substantially
the form of Exhibit C-3 hereto (a "Confirmation of Interest Period Selection").
Borrower shall promptly deliver to Administrative Agent the original of the
Confirmation of Interest Period Selection initially delivered by facsimile.
Administrative Agent shall as soon as practicable (and, in any case, within two
Banking Days after delivery of the Confirmation of Interest Period Selection)
notify Borrower of each determination of the interest rate applicable to each
Loan.

        (c)    Interest Computations.    All computations of interest on Base
Rate Loans (other than Base Rate Loans of a CP Conduit if the Base Rate is
determined other than by reference to clause (ii)(a) of the definition of "Base
Rate" in Exhibit A hereto) shall be based upon a year of 365 days (or 366 days
in a leap year), and shall be payable for the actual days elapsed (including the
first day but excluding the last day). All computations of interest on Base Rate
Loans of a CP Conduit when the Base Rate is determined other than by reference
to clause (ii)(a) of the definition of "Base Rate" in Exhibit A hereto shall be
based upon a year of 360 days, and shall be payable for the actual number of
days elapsed (including the first day but excluding the last day). All
computations of interest on LIBOR Loans shall be based upon a year of 360 days,
and shall be payable for the actual days elapsed (including the first day but
excluding the last day). Borrower agrees that all computations by Administrative
Agent of interest shall be conclusive and binding in the absence of manifest
error.

        2.1.4    Register.    

        (a)  Administrative Agent shall maintain, at its address referred to in
Section 11.1, a register for the recordation of the names and addresses of the
Banks and the Lender Groups (and the members thereof), the Commitments and Loans
of each Bank and Lender Group from time to time and the Parallel Funding
Commitment of each Related Bank from time to time (the "Register"). The Register
shall be available for inspection by Borrower at any reasonable time and from
time to time upon reasonable prior notice.

        (b)  Administrative Agent shall record in the Register (i) the
Commitments and the Loans from time to time of each Bank and each Lender Group,
including any transfers thereof made in accordance with Section 9.14, (ii) the
interest rates applicable to all Loans and the effective dates of all changes
thereto, (iii) the Interest Period for each LIBOR Loan, (iv) the date and amount
of any principal or interest due and payable or to become due and payable from
Borrower to each Bank and each Lender Group hereunder, (v) each repayment or
prepayment in respect of the principal amount of the Loans of each Bank and each
Lender

7

--------------------------------------------------------------------------------




Group, (vi) the amount of any sum received by Administrative Agent hereunder for
the account of the Banks and the Lender Groups and each Bank's and each Lender
Group's share thereof and (vii) such other information as Administrative Agent
may determine is necessary for administering the Loans and this Agreement. Any
such recordation shall be conclusive and binding on Borrower, each Bank and each
Lender Group, absent manifest error; provided that neither failure to make any
such recordation, nor any error in such recordation, shall affect any Bank's
Commitments, any Lender Group's Construction Loan Commitment, any Related Bank's
Parallel Funding Commitment or Borrower's obligations in respect of any
applicable Loans or otherwise; and provided, further that in the event of any
inconsistency between the Register and any Bank's or any Lender Group's records,
the recordations in the Register shall govern in the absence of manifest error.

        (c)  Each Lender Group Agent shall maintain, at its address referred to
in Exhibit I, a register for the recordation of the names and addresses of the
Related Bank and the CP Conduit that are members of the applicable Lender Group,
the Construction Loan Commitment of such Lender Group, the Parallel Funding
Commitment of the such Related Bank, the Related Bank Construction Loans of such
Related Bank and the CP Conduit Construction Loans of such CP Conduit (such
Lender Group's "Lender Group Register"). Each Lender Group Register shall be
available for inspection by Borrower at any reasonable time and from time to
time upon reasonable prior notice.

        (d)  Each Lender Group Agent shall record in the applicable Lender Group
Register (i) the Commitment of the applicable Lender Group, the Parallel Funding
Commitment of the Related Bank that is a member of such Lender Group, the
Related Bank Construction Loans of such Related Bank, the CP Conduit
Construction Loans of the CP Conduit that is a member of such Lender Group and
the Construction Loans of such Lender Group, each from time to time, including
any transfers thereof made in accordance with Section 9.14, (ii) the interest
rates applicable to each of such Related Bank Construction Loans and CP Conduit
Construction Loans and the effective date of all changes thereto, (iii) the
Interest Period for each of such Related Bank Construction Loans and CP Conduit
Construction Loans, (iv) the date and amount of any principal or interest due
and payable or to become due and payable from Borrower to such Related Bank and
to such CP Conduit hereunder, (v) each repayment and prepayment in respect of
the principal amount of the Related Bank Construction Loans of such Related
Bank, the CP Conduit Construction Loans of such CP Conduit and the Construction
Loans of such Lender Group, (vi) the amount of any sum received by such Lender
Group Agent hereunder for the account of such Lender Group and such Related
Bank's and such CP Conduit's share thereof and (vii) such other information as
such Lender Group Agent may determine is necessary for administering the
Commitments and the Constructions Loans of such Lender Group. Any such
recordation shall, subject to Section 2.1.4(b), be conclusive and binding on
Borrower, the applicable Related Bank and the applicable CP Conduit, absent
manifest error; provided that neither the failure to make any such recordation,
nor any error in such recordation, shall affect the Construction Loan Commitment
of the applicable Lender Group or the Parallel Funding Commitment of the
applicable Related Bank or Borrower's obligations in respect of any applicable
Construction Loans or otherwise; and provided, further that in the event of any
inconsistency between such Lender Group Register and the records of the
applicable Related Bank or the applicable CP Conduit, the recordations in such
Lender Group Register shall govern in the absence of manifest error.

        (e)  In the event of any inconsistency between the Register and any
Lender Group Register, the recordations in the Register shall govern in the
absence of manifest error.

8

--------------------------------------------------------------------------------

        2.1.5    Promissory Notes.    If requested by any Bank, or any Lender
Group Agent on behalf of its respective Lender Group, (a) the obligation of
Borrower to repay the Construction Loans made by such Bank or such Lender Group
and to pay interest thereon at the rates provided herein shall be evidenced by a
promissory note in the form of Exhibit B-1 hereto (a "Construction Loan Note"),
payable to the order of such requesting Bank or such requesting Lender Group
Agent and in the principal amount of such Bank's and/or such Lender Group's
Construction Loan Commitment, (b) the obligation of Borrower to repay the
Working Capital Loans and Project LC Loans made by such requesting Bank and to
pay interest thereon at the rates provided herein shall be evidenced by a
promissory note in the form of Exhibit B-2 hereto (a "Working Capital/Project LC
Loan Note"), payable to the order of such requesting Bank and in the principal
amount of such Bank's Working Capital/Project LC Commitment, and (c) the
obligation of Borrower to repay the DSR LC Loans made by such requesting Bank
and to pay interest thereon at the rates provided herein shall be evidenced by a
promissory note in the form of Exhibit B-3 hereto (a "DSR LC Loan Note"),
payable to the order of such requesting Bank and in the principal amount of such
Bank's DSR LC Commitment. Borrower authorizes each such requesting Bank and each
such requesting Lender Group Agent to record on the schedules annexed to its
respective Note or Notes the date and amount of each Loan made by such Bank or
by the Lender Group of such Lender Group Agent, and each repayment or prepayment
of principal thereunder, and agrees that all such notations shall constitute
prima facie evidence of the matters noted; provided that in the event of any
inconsistency between the Register and any Bank's or Lender Group Agent's
records, the recordations in the Register shall govern; and provided, further
that neither the failure to issue any Note or to make any such notation, nor any
error in such notation, shall affect the validity of Borrower's obligations to
repay the full unpaid principal amount of the Loans or the other obligations of
Borrower hereunder or under the Notes. Borrower further authorizes each Bank and
each Lender Group Agent which receives a Note to attach to and make a part of
such Note continuations of the schedule attached thereto as necessary.

        2.1.6    Loan Funding.    

        (a)    Notice.    Each Notice of Borrowing shall be delivered by
Borrower to Administrative Agent in accordance with Section 11.1. Administrative
Agent shall promptly notify each Bank and, if such Notice of Borrowing relates
to Construction Loans, each Lender Group Agent, of the contents of each Notice
of Borrowing.

        (b)    Pro Rata Loans.    All Construction Loans shall be made on a pro
rata basis by the Banks and the Lender Groups in accordance with their
respective Proportionate Shares of such Construction Loans, with each Borrowing
to consist of a Construction Loan by each Bank and each Lender Group equal to
such Bank's and such Lender Group's Proportionate Share of such Borrowing. All
Loans other than Construction Loans shall be made on a pro rata basis by the
Banks in accordance with their respective Proportionate Shares of such Loans,
with each Borrowing to consist of a Loan by each Bank equal to such Bank's
Proportionate Share of such Borrowing.

        (c)    Funding.    Each Bank and each Lender Group, as applicable,
shall, before 11:00 a.m. on the date of each Borrowing, make available to
Administrative Agent by wire transfer of immediately available funds in Dollars
to the account of Administrative Agent most recently designated by it for such
purpose, such Bank's or such Lender Group's Proportionate Share of such
Borrowing. The failure of any Bank or any Lender Group to make the Loan to be
made by it as part of any Borrowing shall not relieve any other Bank or Lender
Group of its obligation hereunder to make its Loan on the date of such
Borrowing. No Bank or Lender Group shall be responsible for the failure of any
other Bank or Lender Group to make the Loan to be made by such other Bank or
Lender Group on the date of any Borrowing.

9

--------------------------------------------------------------------------------




        Unless Administrative Agent shall have been notified by any Bank or
Lender Group Agent prior to the date of any Borrowing that such Bank does not
intend to make available to Administrative Agent the amount of such Bank's
Proportionate Share of the Borrowing requested on such date, or that such Lender
Group does not intend to make available to Administrative Agent the amount of
such Lender Group's Proportionate Share of Construction Loans requested as part
of the Borrowing requested on such date, Administrative Agent may assume that
such Bank or Lender Group has made such amount available to Administrative Agent
on such date in accordance with the prior paragraph and Administrative Agent
may, in its sole discretion and in reliance upon such assumption, make available
to Borrower a corresponding amount on such date. If such corresponding amount is
not in fact made available to Administrative Agent by such Bank or Lender Group,
Administrative Agent shall be entitled to recover such corresponding amount on
demand (and, in any event, within two Banking Days after the date of the
applicable Borrowing) from such Bank or such Lender Group's Related Bank,
together with interest thereon, for each day from the date of such Borrowing
until the date such amount is paid to Administrative Agent, at the Federal Funds
Rate for the first two Banking Days after such date. If such Bank or such
Related Bank pays such amount to Administrative Agent, then such amount shall
constitute such Bank's or such Lender Group's Proportionate Share of such
Borrowing. If such Bank or such Related Bank does not pay such corresponding
amount forthwith upon Administrative Agent's demand therefor or within two
Banking Days from the date of the applicable Borrowing, Administrative Agent
shall promptly notify Borrower and Borrower shall immediately pay such
corresponding amount to Administrative Agent together with interest thereon, for
each day from the date of the applicable Borrowing until the date such amount is
paid to Administrative Agent, at the rate then payable under this Agreement for
Base Rate Loans. Nothing in this Section 2.1.6(c) shall be deemed to relieve any
Bank or any Related Bank from its obligations hereunder or to prejudice any
rights that Borrower may have against any Bank or any Related Bank as a result
of any default by such Bank or such Related Bank hereunder.

        Upon receipt by a Lender Group Agent from Administrative Agent of
notification of the contents of a Notice of Borrowing, such Lender Group Agent
shall notify the CP Conduit that is a member of its Lender Group of the amount
of any Construction Loan to be funded by such Lender Group (excluding any
Construction Loan to be funded by conversion of a Cash Secured Advance pursuant
to Section 2.3.7). If such CP Conduit cannot or chooses not to fund such
Construction Loan (excluding any Construction Loan to be funded by conversion of
a Cash Secured Advance pursuant to Section 2.3.7) in accordance with this
Agreement, such Lender Group Agent shall promptly so advise the Related Bank
that is a member of its Lender Group and request such Related Bank to fund such
Construction Loan (excluding any portion thereof to be funded by conversion of a
Cash Secured Advance pursuant to Section 2.3.7) under its Parallel Funding
Commitment. Administrative Agent shall treat each Construction Loan funded by a
Lender Group as a CP Conduit Construction Loan unless and until otherwise
notified by the applicable Lender Group Agent.

        (d)    Disbursement of Construction Loans.    No later than 3:00 p.m. on
the date specified in each Construction Requisition, if the applicable
conditions precedent listed in Article 3 have been satisfied or waived in
accordance with the terms hereof and, subject to Section 2.1.6(c) above, to the
extent Administrative Agent shall have received the appropriate funds from the
applicable Banks and the applicable Lender Groups, Administrative Agent will
make available the Construction Loans requested in such Construction Requisition
(or so much thereof as the Banks and the Lender Groups shall have approved
pursuant to this Agreement) in Dollars and in immediately available funds, at
Administrative Agent's New York Branch, and shall (i) deposit such Construction
Loans into the Construction Account or (ii) if such Construction

10

--------------------------------------------------------------------------------




Loans are to be used to make In Kind Equity Payments, Equity Contribution
True-Up Reimbursements or NEG EPC Guaranty Reimbursements in accordance with the
proviso to Section 5.1.1(a), transfer such Construction Loans to the account
designated by Borrower in such Construction Requisition.

        (e)    Disbursement of Working Capital Loans.    No later than 3:00 p.m.
on the date specified in each Notice of Working Capital Borrowing, if the
applicable conditions precedent listed in Article 3 have been satisfied or
waived in accordance with the terms hereof and, subject to Section 2.1.6(c)
above, to the extent Administrative Agent shall have received the appropriate
funds from the Banks, Administrative Agent will make available the Working
Capital Loans requested in such Notice of Working Capital Borrowing (or so much
thereof as the Banks shall have approved pursuant to this Agreement) in Dollars
and in immediately available funds, at Administrative Agent's New York Branch,
and shall (i) if such Working Capital Loans are to be used to pay O&M Costs as
specified in such Notice of Working Capital Borrowing, disburse the proceeds of
such Working Capital Loans in accordance with the instructions set forth in such
Notice of Working Capital Borrowing, or (ii) if such Working Capital Loans are
to be used to pay interest on Loans or scheduled payment obligations under
Interest Rate Agreements as specified in such Notice of Working Capital Loan
Borrowing, deposit the proceeds such Working Capital Loans into the Debt Payment
Account.

        2.1.7    Conversion of Loans.    

        (a)    Generally.    Borrower may convert Loans (other than CP Conduit
Funded LIBOR Construction Loans) from one Type of Loan to another Type;
provided, however, that (i) any conversion of LIBOR Loans into Base Rate Loans
shall be made on, and only on, the first day after the last day of an Interest
Period for such LIBOR Loans, and (ii) Loans shall be converted only in amounts
of $1,000,000 or integral multiples of $100,000 in excess thereof. Borrower
shall request each such conversion by delivering to Administrative Agent a
written notice in the form of Exhibit C-4 hereto, appropriately completed (a
"Notice of Conversion of Loan Type"), which specifies:

          (i)  The Loans, or portion thereof, which are to be converted;

        (ii)  The Type into which such Loans, or portion thereof, are to be
converted;

        (iii)  If such Loans are to be converted into LIBOR Loans, the initial
Interest Period selected by Borrower for such Loans (which Interest Period shall
be selected in accordance with Section 2.1.3(b));

        (iv)  The Applicable Margin which will be in effect as of the day of the
requested conversion; and

        (v)  The proposed date of the requested conversion (which shall be a
Banking Day and otherwise in accordance with this Section 2.1.7).

        Borrower shall deliver each Notice of Conversion of Loan Type to
Administrative Agent so as to provide at least the applicable Minimum Notice
Period. Any Notice of Conversion of Loan Type shall be irrevocable and Borrower
shall be bound to make a conversion in accordance therewith. Each Notice of
Conversion of Loan Type shall be delivered by first-class mail or facsimile to
Administrative Agent at the office or to the facsimile number and during the
hours specified in Section 11.1; provided, however, that Borrower shall promptly
deliver to Administrative Agent the original of any Notice of Conversion of Loan
Type initially delivered by facsimile. Administrative Agent shall promptly
notify each Bank of the contents of each Notice of Conversion of Loan Type.

11

--------------------------------------------------------------------------------

        (b)    CP Conduit LIBOR Construction Loans.    Subject to Sections 2.7
and 2.1.7(b)(ii), each Construction Loan made by any Lender Group that is funded
by the CP Conduit that is a member of such Lender Group as a CP Conduit Funded
LIBOR Construction Loan shall automatically be continued as a CP Conduit Funded
LIBOR Construction Loan at the end of each Interest Period for an additional
Interest Period of (i) one month, if the prior Interest Period ends before the
expiration of the Construction Loan Availability Period, and (ii) three months,
if the prior Interest Period ends on or after the expiration of the Construction
Loan Availability Period; provided that each such Interest Period shall commence
and end on the fifth Banking Day of the applicable calendar month and no such
Interest Period shall extend beyond the Final Maturity Date.

        (c)    Assignments within Lender Groups.    If any assignment pursuant
to Section 9.14.2 by a CP Conduit to the Related Bank that is a member of the
same Lender Group is effective after the fourth Banking Day prior to the last
day of such then current Interest Period, notwithstanding anything to the
contrary in this Agreement, Borrower may deliver a Notice of Conversion of Loan
Type to Administrative Agent with respect to the applicable Related Bank
Construction Loan up to and including the last day of the then current Interest
Period, without regard to the applicable Minimum Notice Period. If Borrower
fails to so deliver such a Notice of Conversion of Loan Type, such Related Bank
Construction Loan shall automatically convert to a Base Rate Loan on the last
day of the then current Interest Period.

        2.1.8    Prepayments.    

        (a)    Terms of All Prepayments.    Upon the prepayment of any Loan
(whether such prepayment is an Optional Prepayment or a Mandatory Prepayment),
Borrower shall pay to Administrative Agent for the account of the Bank which
made such Loan, the Lender Group Agent for the Lender Group which made such Loan
and/or the applicable Hedge Bank, as the case may be, (i) all accrued interest
to the date of such prepayment on the amount being prepaid, (ii) all accrued
fees to the date of such prepayment on the amount being prepaid, (iii) to the
extent required by the terms of the applicable Interest Rate Agreement, all
Hedge Breaking Fees owed by Borrower to such Bank, such Lender Group Agent's CP
Conduit and Related Bank or such Hedge Bank as a result of such prepayment and
(iv) if such prepayment is the prepayment of a LIBOR Loan on a day other than
the last day of an Interest Period for such LIBOR Loan, all Liquidation Costs
incurred by such Bank or by such Lender Group Agent's CP Conduit and Related
Bank as a result of such prepayment. Notwithstanding the foregoing, but only in
respect of any Mandatory Prepayment, Borrower shall have the right (so long as
neither any Borrower Inchoate Default under Section 7.1.1 nor any Borrower Event
of Default shall have occurred and be continuing), by giving five Banking Days'
notice to Administrative Agent, in lieu of prepaying a LIBOR Loan on a day other
than the last day of an Interest Period for such LIBOR Loan, to deposit or cause
Administrative Agent to deposit, into the Prepayment Account an amount equal to
the LIBOR Loan to be prepaid. Such funds shall be held in the Prepayment Account
until the expiration of the Interest Period applicable to the LIBOR Loan to be
prepaid at which time the amount deposited in the Prepayment Account shall be
used to prepay such LIBOR Loan and any interest accrued on such amount shall be
applied as described in clause (i) of the first sentence of this
Section 2.1.8(a). The deposit of amounts into the Prepayment Account shall not
constitute a prepayment of Loans and all Loans to be prepaid using the proceeds
from such account shall continue to accrue interest at the then applicable
interest rate for such Loans until actually prepaid. All prepayments of
Construction Loans shall be applied to reduce the remaining payments required
under Section 2.1.1(d) in the inverse order of the maturity of the Construction
Loans. Borrower may not reborrow the principal amount of any Construction Loan
which is prepaid; provided that (i) Construction Loans that are repaid pursuant
to Section 6.4(a)(iii) may be reborrowed, in accordance with the terms hereof,
in connection with a Substitute Project that

12

--------------------------------------------------------------------------------

becomes an Approved Project pursuant to Section 3.11, and (ii) the Construction
Loan Commitments may be reutilized as contemplated by Section 9.17 in accordance
with the terms hereof. From the Closing Date to the Amortization Commencement
Date, Borrower shall terminate, partially terminate and/or assign to a Person
other than a Credit Party, in each case pursuant to the terms and subject to the
conditions of the applicable Interest Rate Agreements, its obligations under
Hedge Transactions such that at no time shall the aggregate notional amount
under all Hedge Transactions exceed the sum of the principal amount of
Construction Loans outstanding plus the unfunded portion of the Allocated
Portions of the Total Construction Loan Commitment for all Approved Projects.
From and after the Amortization Commencement Date, Borrower shall terminate,
partially terminate and/or assign to a Person other than a Credit Party, in each
case pursuant to the terms and subject to the conditions of the applicable
Interest Rate Agreements, its obligations under Hedge Transactions such that at
no time shall the aggregate notional amount under all Hedge Transactions exceed
the principal amount of Construction Loans outstanding.

        (b)    Optional Prepayments.    Subject to Section 2.1.8(a), Borrower
may, at its option and without penalty, upon five Banking Days' notice to
Administrative Agent, prepay any Loans in whole or in part in a minimum amount
of $1,000,000 or an incremental multiple of $100,000 in excess thereof (any such
prepayment, an "Optional Prepayment").

        (c)    Mandatory Prepayments.    

          (i)  Borrower shall prepay (or cause to be prepaid) Loans in
connection with a Change of Law to the extent required by Section 2.7.2.

        (ii)  Borrower shall prepay (or cause to be prepaid) Loans with Account
Funds in the Distribution Account to the extent required by Section 4.7.2 of the
Depositary Agreement.

        (iii)  Borrower shall prepay (or cause to be prepaid) Loans in
connection with the receipt of Loss Proceeds to the extent required by
Section 4.8.2 of the Depositary Agreement.

        (iv)  Borrower shall prepay (or cause to be prepaid) Loans in connection
with the transfer by Borrower of its equity interests in an Approved Project
Company to the extent required by Section 6.4(a)(iii).

        (v)  Borrower shall prepay (or cause to be prepaid) Loans to the extent
expressly required by any other provision of this Agreement or any other Credit
Document.

        Except as otherwise expressly set forth herein, prepayments of less than
all of the outstanding Loans made pursuant to clauses (ii) through (v) above
shall be applied first, to the prepayment of outstanding Construction Loans
until all Construction Loans have been repaid in full; second, to the prepayment
of outstanding Working Capital Loans and Project LC Loans, pro rata in
accordance with the principal amounts of Working Capital Loans and Project LC
Loans then outstanding, until all Working Capital Loans and Project LC Loans
have been repaid in full; and third, to the prepayment of outstanding DSR LC
Loans until all DSR LC Loans have been repaid in full.

        2.2    Letter of Credit Facilities.    

        2.2.1    Issuance of the Letters of Credit.    Subject to the terms and
conditions set forth in this Agreement, the LC Bank shall, during the Working
Capital/LC Availability Period, on each Banking Day specified in a Notice of LC
Activity delivered in accordance with Section 2.2.3, issue, extend the
Expiration Date of or increase the Stated Amount of, for the account of
Borrower, the Letter(s) of Credit to which such Notice of LC Activity relates,
and deliver each such Letter of Credit (or a notice of extension of the
Expiration Date or increase in the Stated Amount thereof) to the applicable LC
Beneficiary. Subject to Section 2.2.7(b), the LC Bank shall not modify the

13

--------------------------------------------------------------------------------

conditions for draws or terms of availability for any Letter of Credit issued
and outstanding hereunder without Borrower's consent.

        2.2.2    Availability.    The LC Bank shall, subject to the terms and
conditions of this Agreement, make Letter(s) of Credit available to Borrower
and/or the Approved Project Companies, for the account of Borrower, (a) solely
to enable the Approved Project Companies to provide security for their
obligations to the counterparties under the LC Eligible Project Documents in
accordance with the terms of the LC Eligible Project Documents (each, a "Project
Letter of Credit" and, collectively, the "Project Letters of Credit"), and
(b) solely to maintain the DSR Required Balance in the Debt Service Reserve
Account pursuant to the terms of Section 4.6 of the Depositary Agreement (the
"DSR Letter of Credit"). Project Letters of Credit shall be substantially in the
form of Exhibit B-4 (or as otherwise mutually agreed by Administrative Agent,
the LC Bank and Borrower) and the DSR Letter of Credit shall be in the form of
Exhibit B-5. No Project Letter of Credit shall be issued, renewed, replaced or
extended by the LC Bank until such time (or a reasonable period before such
time) as required under the applicable LC Eligible Project Document pursuant to
which such Letter of Credit is being issued, as certified to the LC Bank in a
duly completed Notice of LC Activity. The Expiration Date of each Letter of
Credit shall be on or prior to the last day of the Working Capital/LC
Availability Period.

        2.2.3    Notice of LC Activity.    Borrower shall request the issuance,
extension of the Expiration Date or increase in the Stated Amount of any Letter
of Credit by delivering to Administrative Agent and the LC Bank an irrevocable
written notice in the form of Exhibit C-5, appropriately completed (a "Notice of
LC Activity"), which specifies, among other things:

        (a)  The particulars of the Letter of Credit to be issued or the
specific Letter of Credit the Expiration Date of which is to be extended or the
Stated Amount of which is to be increased (including, for a Project Letter of
Credit, the Approved Project for which such Project Letter of Credit is being
issued, extended or increased);

        (b)  Subject to Section 2.2.2, the issue date and Expiration Date of the
Letter of Credit to be issued or the new Expiration Date of the Letter of Credit
to be extended; and

        (c)  The Stated Amount (as increased, if applicable) of the Letter of
Credit, provided that (i) the Stated Amount of any requested Project Letter of
Credit shall not exceed the then current Available Working Capital/Project LC
Commitment, and (ii) the Stated Amount of the requested DSR Letter of Credit
shall not exceed the then current Available DSR LC Commitment.

        Borrower shall give the Notice of LC Activity to Administrative Agent
and the LC Bank at least five Banking Days before the requested date of issuance
of any Letter of Credit, and at least three Banking Days before the requested
date of any extension of the Expiration Date of any Letter of Credit or increase
in the Stated Amount of any Letter of Credit. Any Notice of LC Activity, once
given by Borrower, may not be modified or revoked. Administrative Agent shall
promptly notify each Bank of the contents of each Notice of LC Activity.

14

--------------------------------------------------------------------------------



        2.2.4    Letter of Credit Loans and Reimbursement Obligations.    

        (a)    Project LC Loans.    To the extent provided in Section 2.2.8,
each Bank severally agrees to advance to the LC Bank, for the account of
Borrower, such Bank's Proportionate Share of the full amount of any Drawing
Payment under any Project Letter of Credit. Upon the making of any Drawing
Payment, Borrower shall be obligated to reimburse the LC Bank for such Drawing
Payment and, for convenience, such Reimbursement Obligation shall be deemed to
constitute a Borrowing of loans (each, a "Project LC Loan" and, collectively,
the "Project LC Loans") in the amount of such Drawing Payment, consisting of a
Project LC Loan made by each Bank in the amount of such Bank's Proportionate
Share of such Drawing Payment. All Project LC Loans shall be repaid on each
Quarterly Date to the extent of Account Funds available for such purpose in the
Debt Payment Account on such Quarterly Date, after giving effect to transfers
from the Applicable Revenue Account to the Debt Payment Account on such
Quarterly Date; provided, however, that each Project LC Loan shall be repaid in
full on the Final Maturity Date. In the event that any Project LC Loan cannot
for any reason be made on the date otherwise required above (including, without
limitation, as a result of the commencement of a Bankruptcy Event with respect
to Borrower), then each Bank hereby agrees that it shall forthwith purchase from
the LC Bank a participation interest in the unreimbursed Drawing Payment made by
the LC Bank under the Project Letter of Credit, in an amount equal to such
Bank's Proportionate Share of such unreimbursed Drawing Payment, as provided in
Section 2.2.8.

        (b)    DSR LC Loans.    To the extent provided in Section 2.2.8, each
Bank severally agrees to advance to the LC Bank, for the account of Borrower,
such Bank's Proportionate Share of the full amount of any Drawing Payment under
the DSR Letter of Credit. Upon the making of any Drawing Payment, Borrower shall
be obligated to reimburse the LC Bank for such Drawing Payment and, for
convenience, such Reimbursement Obligation shall be deemed to constitute a
Borrowing of loans (a "DSR LC Loan" and, collectively, the "DSR LC Loans") in
the amount of such Drawing Payment, consisting of a DSR LC Loan made by each
Bank in the amount of such Bank's Proportionate Share of such Drawing Payment.
All DSR LC Loans shall be repaid on each Monthly Date to the extent of Account
Funds available for such purpose in the Post-Completion Revenue Account, after
giving effect to the disbursements described in priorities First through Fourth
of Section 4.3.2(a) of the Depositary Agreement; provided, however, that each
DSR LC Loan shall be repaid in full on the Final Maturity Date. In the event
that any DSR LC Loan cannot for any reason be made on the date otherwise
required above (including, without limitation, as a result of the commencement
of a Bankruptcy Event with respect to Borrower), then each Bank hereby agrees
that it shall forthwith purchase from the LC Bank a participation interest in
the unreimbursed Drawing Payment made by the LC Bank under the DSR Letter of
Credit, in an amount equal to such Bank's Proportionate Share of such
unreimbursed Drawing Payment, as provided in Section 2.2.8.

        (c)    Interest Rate Basis.    Each Project LC Loan and DSR LC Loan
shall initially be a Base Rate Loan. Borrower may convert any such Base Rate
Loan to a LIBOR Loan in accordance with Section 2.1.7.

        2.2.5    Project LC Loan Interest.    Borrower shall pay interest on the
unpaid principal amount of each Project LC Loan from the Drawing Date associated
with such Project LC Loan until the maturity or prepayment thereof at the
following rates per annum:

        (a)  with respect to the principal portion of such Project LC Loan which
is, and during the periods when such portion of such Project LC Loan is, a Base
Rate Project LC Loan, at a

15

--------------------------------------------------------------------------------

rate per annum equal to the Base Rate plus the Applicable Margin, such rate to
change from time to time as the Base Rate shall change; and

        (b)  with respect to the principal portion of such Project LC Loan which
is, and during the periods when such portion of such Project LC Loan is, a LIBOR
Project LC Loan, at a rate per annum during each Interest Period for such LIBOR
Project LC Loan equal to the LIBO Rate for such Interest Period, plus the
Applicable Margin.

        2.2.6    DSR LC Loan Interest.    Borrower shall pay interest on the
unpaid principal amount of each DSR LC Loan from the Drawing Date associated
with such DSR LC Loan until the maturity or prepayment thereof at the following
rates per annum:

        (a)  with respect to the principal portion of such DSR LC Loan which is,
and during the periods when such portion of such DSR LC Loan is, a Base Rate DSR
LC Loan, at a rate per annum equal to the Base Rate plus the Applicable Margin
plus 0.25%, such rate to change from time to time as the Base Rate shall change;
and

        (b)  with respect to the principal portion of such DSR LC Loan which is,
and during the periods when such portion of such DSR LC Loan is, a LIBOR DSR LC
Loan, at a rate per annum during each Interest Period for such LIBOR DSR LC Loan
equal to the LIBO Rate for such Interest Period plus the Applicable Margin plus
0.25%.

        2.2.7    Reduction and Reinstatement of Stated Amounts;
Cancellation.    

        (a)  The Stated Amount of each Letter of Credit shall be reduced by the
amount of Drawing Payments made thereunder. Notwithstanding anything to the
contrary contained in this Section 2.2, once so reduced, the Stated Amount of
any Letter of Credit shall not be reinstated except (i) with the prior written
consent of Administrative Agent, the LC Bank and the Majority Banks (or, if such
reinstatement would cause the Stated Amount of any Letter of Credit to exceed
the limitations specified in Section 2.2.3(c) , upon the prior written consent
of Administrative Agent, the LC Bank and all of the Banks), or (ii) upon
repayment by Borrower of the Letter of Credit Loans corresponding to such
Drawing Payment and satisfaction of the conditions for an increase in the Stated
Amount of a Letter of Credit set forth in (x) Section 2.2.3 and (y) with respect
to a Project Letter of Credit, Section 3.12.2 (other than with respect to any
Project Event of Default or Project Inchoate Default that would be cured by the
reinstatement of the Stated Amount of such Letter of Credit) and Section 3.12.3.

        (b)  Upon the occurrence and during the continuation of a Borrower Event
of Default under Section 7.1.4 or at such time as, pursuant to the terms hereof,
Administrative Agent and the Banks have accelerated the Obligations, the LC Bank
(acting at the direction of Administrative Agent and the Majority Banks) shall
be entitled to cancel all outstanding Letters of Credit any time at least
30 days after delivery to the LC Beneficiary of each Letter of Credit that will
be canceled a written notice of such intent to cancel, whereupon the LC
Beneficiary shall be entitled to draw upon the applicable Letter of Credit in
accordance with its terms.

        (c)  The LC Bank shall be entitled to cancel any Letter of Credit on its
then current Stated Expiration Date (as defined in such Letter of Credit) by
delivering a Notice of Non-Extension (as defined in such Letter of Credit) to
the LC Beneficiary of such Letter of Credit at least 60 days prior to such
Stated Expiration Date in accordance with the terms of such Letter of Credit.

        2.2.8    Bank Participation.    Each Bank severally agrees to
participate with the LC Bank in the extension of credit arising from the
issuance of the Letters of Credit in an amount equal to such Bank's
Proportionate Share of the Stated Amount of each Letter of Credit, and the
issuance of a

16

--------------------------------------------------------------------------------

Letter of Credit shall be deemed a confirmation to the LC Bank of such
participation in such amount. The LC Bank may request the Banks to pay to the LC
Bank their respective Proportionate Shares of all or any portion of any Drawing
Payment made or to be made by the LC Bank under any Letter of Credit by
contacting each Bank and Administrative Agent telephonically (promptly confirmed
in writing) at any time after the LC Bank has received notice of or request for
such Drawing Payment, and specifying the amount of such Drawing Payment, such
Bank's Proportionate Share thereof, and the date on which such Drawing Payment
is to be made or was made; provided, however, that the LC Bank shall not request
the Banks to make any payment under this Section 2.2.8 in connection with any
portion of a Drawing Payment for which the LC Bank has been reimbursed by
Borrower (unless such reimbursement has been thereafter rescinded or recovered
by Borrower). Upon receipt of any such request for payment from the LC Bank,
each Bank shall pay to the LC Bank such Bank's Proportionate Share of the
unreimbursed portion of such Drawing Payment, together with interest thereon at
a per annum rate equal to the Federal Funds Rate, as in effect from time to
time, from the date of such Drawing Payment to the date on which such Bank makes
payment. Each Bank's obligation to make each such payment to the LC Bank shall
be absolute, unconditional and irrevocable and shall not be affected by any
circumstance whatsoever, including the occurrence or continuation of any
Borrower Inchoate Default or Borrower Event of Default, or the failure of any
other Bank to make any payment under this Section 2.2.8, and each Bank further
agrees that each such payment shall be made without any offset, abatement,
withholding or reduction whatsoever.

        2.2.9    Commercial Practices.    Borrower assumes all risks of the acts
or omissions of any LC Beneficiary or transferee of any Letter of Credit with
respect to the use of such Letter of Credit. Borrower agrees that neither the LC
Bank, Administrative Agent nor any Bank (nor any of their respective directors,
officers or employees) shall be liable or responsible for: (a) the use which may
be made of any Letter of Credit or for any acts or omissions of any LC
Beneficiary or transferee in connection therewith; (b) any reference which may
be made to this Agreement or to any Letter of Credit in any agreements,
instruments or other documents; (c) the validity, sufficiency or genuineness of
documents other than the Letters of Credit, or of any endorsement(s) thereon,
even if such documents should in fact prove to be in any or all respects
invalid, insufficient, fraudulent or forged or any statement therein prove to be
untrue or inaccurate in any respect whatsoever; (d) payment by the LC Bank
against presentation of documents which do not strictly comply with the terms of
the applicable Letter of Credit, including failure of any documents to bear any
reference or adequate reference to such Letter of Credit; or (e) any other
circumstances whatsoever in making or failing to make payment under any Letter
of Credit, except only that the LC Bank shall be liable to Borrower for acts or
events described in clauses (a) through (e) above, to the extent, but only to
the extent, of any direct damages, as opposed to indirect, special or
consequential damages, suffered by Borrower which Borrower proves were caused by
(i) the LC Bank's willful misconduct or gross negligence in determining whether
a drawing made under the applicable Letter of Credit complies with the terms and
conditions therefor stated in such Letter of Credit or (ii) the LC Bank's
willful failure to pay under any Letter of Credit after receiving a drawing
request from the respective LC Beneficiary strictly complying with the terms and
conditions of the applicable Letter of Credit. Without limiting the foregoing,
the LC Bank may accept any document that appears on its face to be in order,
without responsibility for further investigation. Borrower hereby waives any
right to object to any payment made under a Letter of Credit with regard to a
drawing that is in the form provided in such Letter of Credit but which varies
with respect to punctuation (except punctuation with respect to any Dollar
amount specified therein), capitalization, spelling or similar matters of form.

        2.2.10    Reimbursement Obligations Absolute.    Subject to the second
sentence in each of Sections 2.2.4(a) and (b), Borrower's obligation to repay
Reimbursement Obligations and to pay interest thereon shall be absolute,
unconditional and irrevocable, and shall be performed strictly in

17

--------------------------------------------------------------------------------




accordance with the terms of this Agreement under all circumstances, including
(a) any lack of validity or enforceability of any of the Operative Documents,
(b) any amendment or waiver of or any consent to departure from all or any terms
of any of the Operative Documents, (c) the existence of any claim, setoff,
defense or other right which Borrower may have at any time against any LC
Beneficiary or any transferee of any Letter of Credit (or any Persons for whom
any such beneficiary or transferee may be acting), Administrative Agent, the LC
Bank, any Bank or any other Person, whether in connection with this Agreement,
the transactions contemplated herein or in the other Operative Documents, or in
any unrelated transaction, (d) any demand, statement, certificate, draft or
other document presented under such Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, unless the LC Bank acts with willful misconduct in
honoring such demand, statement, certificate, draft or other document,
(e) payment by the LC Bank under any Letter of Credit against presentation of
any demand, statement, certificate, draft or other document which does not
strictly comply with the terms of any Letter of Credit, unless such payment
constitutes gross negligence or willful misconduct on the part of the LC Bank,
(f) any non-application or misapplication by any LC Beneficiary of the proceeds
of any Drawing Payment under such Letter of Credit or any other act or omission
of such beneficiary in connection with such Letter of Credit, (g) any extension
of time for or delay, renewal or compromise of or other indulgence or
modification to the Drawing Payment granted or agreed to by the LC Bank and the
Banks, except to the extent of the same, with or without notice to or approval
by Borrower, (h) any failure to preserve or protect any Collateral, any failure
to perfect or preserve the perfection of any Lien thereon, or the release of any
of the Collateral securing the performance or observance of the terms of this
Agreement or any of the other Operative Documents, (i) the fact that a Borrower
Event of Default shall have occurred and be continuing, or (j) any other
circumstances or happenings whatsoever relating to Borrower, such Reimbursement
Obligation or the Projects, including the non-completion of any Project for any
cause whatsoever, the failure of a Project Company to occupy or use its Project
in the manner contemplated by the Operative Documents or otherwise, any defect
in title, design, operation, merchantability, fitness or condition of the
Projects or in the suitability of the Projects for Borrower's or the Project
Companies' purposes or needs, any failure of consideration, destruction of or
damage to the Projects, any commercial frustration of purpose, the taking by
condemnation of title to or the use of all or any part of the Projects, any
Change of Law, any failure of any Person to perform or observe any agreement,
whether express or implied, or any duty, liability or obligation arising out of
or in connection with the Operative Documents to which such Person is a party.

        2.2.11    Term of Letters of Credit.    Unless terminated earlier in
accordance with its terms, or extended pursuant to Section 2.2.3, each Letter of
Credit shall expire at 12:01 a.m. on the Expiration Date stated therein. The
Expiration Date of each Letter of Credit shall be no later than the earliest of
(a) 15 Banking Days following the expiration of the applicable Approved Project
Company's letter of credit obligations under the applicable LC Eligible Project
Document in connection with which any Project Letter of Credit is issued (as
notified by Borrower to the LC Bank), (b) cancellation of such Letter of Credit
pursuant to Section 2.2.7(b) or (c) or (c) the Final Maturity Date.

        2.2.12    LC Bank's Right to Replace Non-Investment Grade Bank.    If at
any time any Bank (a "Non-Investment Grade Bank") is rated less than Baa3 by
Moody's or less than BBB- by S&P, the LC Bank shall have the right to request
that the Non-Investment Grade Bank be replaced by another Person (a "Replacement
Bank") that is acceptable to the LC Bank, Administrative Agent and, unless a
Borrower Event of Default or Borrower Inchoate Default has occurred and is
continuing, Borrower, and that is willing to assume the Non-Investment Grade
Bank's obligations under this Agreement. If a Replacement Bank is located, the
Replacement Bank will be substituted for the Non-Investment Grade Bank upon
execution and delivery to Administrative

18

--------------------------------------------------------------------------------




Agent of an Assignment Agreement between the Non-Investment Grade Bank and the
Replacement Bank substantially in the form of Exhibit L. Notwithstanding the
foregoing, the LC Bank will not have the right to request that the
Non-Investment Grade Bank be replaced by a Replacement Bank if: (a) the
Non-Investment Grade Bank was a Non-Investment Grade Bank on the day on which it
became a Bank hereunder; or (b) the Non-Investment Grade Bank, within three
Banking Days after it becomes a Non-Investment Grade Bank, provides any one or
more of the following in an aggregate amount equal to the sum of its Working
Capital/Project LC Commitment and its DSR LC Commitment as security for its
obligations under Section 2.2.8: (i) cash to be held by the LC Bank in a
segregated account; or (ii) a letter of credit or guaranty from a Person that is
rated at least Baa3 by Moody's and at least BBB- by S&P in form and substance
reasonable satisfactory to the LC Bank. Notwithstanding the foregoing, if such
Non-Investment Grade Bank is also a Related Bank, the Replacement Bank shall
also assume the obligations of the Lender Group of which such Non-Investment
Grade Bank is a member under this Agreement (including any outstanding Loans
made hereunder).

        2.2.13    Special Provisions Relating to Letters of
Credit.    Notwithstanding any other provision of this Agreement to the
contrary:

        (a)  any automatic extension of the Expiration Date of a Letter of
Credit that is expressly provided for in such Letter of Credit shall not require
the satisfaction of the conditions precedent to the extension of an Expiration
Date set forth in Sections 2.2.3 and 3.5 or 3.6, as the case may be;

        (b)  any automatic increase in the Stated Amount of a Letter of Credit
that is expressly provided for in such Letter of Credit shall not require the
satisfaction of the conditions precedent to an increase in a Stated Amount set
forth in Sections 2.2.3 and 3.5 or 3.6, as the case may be (provided that a
reinstatement of a Stated Amount as contemplated by Section 2.2.7(a) shall not
be considered an automatic increase in such Stated Amount for purposes of this
clause (b)); and

        (c)  with respect to any Letter of Credit that expressly provides for an
automatic increase in the Stated Amount thereof, (i) the Stated Amount of such
Letter of Credit for purposes of the calculation of the Working Capital/Project
LC Commitment Fee and the Letter of Credit Fee for such Letter of Credit shall
be the Stated Amount for the current Drawing Period as set forth in Schedule I
to such Letter of Credit, and (ii) the Stated Amount of such Letter of Credit
for all other purposes hereunder (including the calculation of the Available
Working Capital/Project LC Commitment other than in connection with the Working
Capital/Project LC Commitment Fee) shall be the highest Stated Amount set forth
in Schedule I to such Letter of Credit.

        2.3    Total Commitments.    

        2.3.1    Initial Commitments and Increases in Initial Commitments.    As
of the Closing Date, the Committed Construction Loan Dollar Amount is
$950,000,000 (the "Initial Committed Construction Loan Dollar Amount"), the
Committed Working Capital/Project LC Dollar Amount is $80,000,000 (the "Initial
Committed Working Capital/Project LC Dollar Amount"), and the Committed DSR LC
Dollar Amount is $45,000,000 (the "Initial Committed DSR LC Dollar Amount and,
collectively with the Initial Committed Construction Loan Dollar Amount and the
Initial Committed Working Capital/Project LC Dollar Amount, the "Initial
Committed Dollar Amounts"). Each Initial Committed Dollar Amount shall be
increased by the applicable Incremental Commitment set forth in each Joinder
Agreement entered into following the Closing Date.

        2.3.2    Total Construction Loan Commitment.    Subject to
Section 2.3.5(a), the aggregate principal amount of all Construction Loans
outstanding at any time shall not exceed the then current Committed Construction
Loan Dollar Amount or, if the then current Committed

19

--------------------------------------------------------------------------------




Construction Loan Dollar Amount is (1) reduced by Borrower pursuant to
Section 2.3.6(a), (2) automatically reduced pursuant to Section 2.3.6(b) or
(3) automatically increased pursuant to the proviso to Section 2.3.6(b)(ii),
such adjusted Committed Construction Loan Dollar Amount (such then current
Committed Construction Loan Dollar Amount, as so adjusted from time to time, the
"Total Construction Loan Commitment"). The amount of each Bank's and each Lender
Group's Construction Loan Commitment is set forth in Exhibit I hereto (which
Exhibit shall be automatically amended without further action (x) upon the
assignment of any Bank's or any Lender Group's Construction Loan Commitment in
accordance with the terms hereof to give effect to any such assignment, (y) upon
the addition of a Bank or Lender Group hereunder pursuant to a Joinder Agreement
entered into in accordance with Section 9.17 or (z) upon any adjustment of the
Total Construction Loan Commitment in accordance with this Section 2.3.2 to give
effect to any such adjustment). The amount of each Related Bank's Parallel
Funding Commitment is set forth in Exhibit I hereto (which Exhibit shall be
automatically amended without further action (x) upon the assignment of any
Related Bank's Parallel Funding Commitment in accordance with the terms hereof
to give effect to any such assignment, (y) upon the addition of a Related Bank
hereunder pursuant to a Joinder Agreement entered into in accordance with
Section 9.17 or (z) upon any adjustment of the Construction Loan Commitment of
such Related Bank's Lender Group in accordance with this Section 2.3.2 to give
effect to any such adjustment. Notwithstanding anything to the contrary
contained in this Agreement or any other Credit Document, the aggregate
principal amount of all Construction Loans outstanding shall not exceed
$1,052,142,375 at any time prior to the date on which the fourth Project becomes
an Approved Project hereunder (other than in connection with a substitution of a
Substitute Project for an Approved Project in accordance with Section 3.11).

        2.3.3    Total Working Capital/Project LC Commitment.    Subject to
Section 2.3.5(b), the Total Working Capital/Project LC Outstandings shall not at
any time exceed the then current Committed Working Capital/Project LC Dollar
Amount or, if the then current Committed Working Capital/Project LC Dollar
Amount is (1) reduced by Borrower pursuant to Section 2.3.6(a),
(2) automatically reduced pursuant to Section 2.3.6(b) or (3) automatically
increased pursuant to the proviso to Section 2.3.6(b)(ii), such adjusted
Committed Working Capital/Project LC Dollar Amount (such then current Committed
Working Capital/Project LC Dollar Amount, as so adjusted from time to time, the
"Total Working Capital/Project LC Commitment"). The amount of each Bank's
Working Capital/Project LC Commitment is set forth in Exhibit I hereto (which
Exhibit shall be automatically amended without further action (x) upon the
assignment of any Bank's Construction Loan Commitment in accordance with the
terms hereof to give effect to any such assignment, (y) upon the addition of a
Bank hereunder pursuant to a Joinder Agreement entered into in accordance with
Section 9.17 or (z) upon any adjustment of the Total Working Capital/Project LC
Commitment in accordance with this Section 2.3.3 to give effect to any such
adjustment).

        2.3.4    Total DSR LC Commitment.    Subject to Section 2.3.5(b), the
Total DSR LC Outstandings shall not at any time exceed the then current
Committed DSR LC Dollar Amount or, if the then current Committed DSR LC Dollar
Amount is (1) reduced by Borrower pursuant to Section 2.3.6(a),
(2) automatically reduced pursuant to Section 2.3.6(b) or (3) automatically
increased pursuant to the proviso to Section 2.3.6(b)(ii), such adjusted
Committed DSR LC Dollar Amount (such then current Committed DSR LC Dollar
Amount, as so adjusted from time to time, the "Total DSR LC Commitment"). The
amount of each Bank's DSR LC Commitment is set forth in Exhibit I hereto (which
Exhibit shall be automatically amended without further action (x) upon the
assignment of any Bank's Construction Loan Commitment in accordance with the
terms hereof to give effect to any such assignment, (y) upon the addition of a
Bank hereunder pursuant to a Joinder Agreement entered into in accordance with
Section 9.17 or (z) upon any adjustment of the

20

--------------------------------------------------------------------------------




Total DSR LC Commitment in accordance with this Section 2.3.4 to give effect to
any such adjustment).

        2.3.5    Allocated Portions.    

        (a)    Total Construction Loan Commitment.    A Project's Allocated
Portion of the Total Construction Loan Commitment cannot be used for Borrowings
of Construction Loans unless and until such Project becomes an Approved Project
in accordance with the terms hereof. For so long as a Project is an Approved
Project hereunder, such Project's Allocated Portion of the Total Construction
Loan Commitment may be used for Borrowings of Construction Loans for all
Approved Projects in accordance with the terms hereof.

        (b)    Total Working Capital/Project LC Commitment.    A Project's
Allocated Portion of the Total Working Capital/Project LC Commitment cannot be
used for Borrowings of Working Capital Loans or issuances of Project Letters of
Credit unless and until such Project becomes an Approved Project in accordance
with the terms hereof. For so long as a Project is an Approved Project
hereunder, such Project's Allocated Portion of the Total Working Capital/Project
LC Commitment may be used for (i) prior to the Substantial Completion Date for
such Project, issuances of Project Letters of Credit for all Approved Projects
in accordance with the terms hereof, and (ii) on and after the Substantial
Completion Date for such Project, Borrowings of Working Capital Loans and
issuances of Project Letters of Credit for all Approved Projects in accordance
with the terms hereof. Notwithstanding anything in this clause (b) or any other
provision of any Credit Document to the contrary, (1) no Borrowings of Working
Capital Loans for an Approved Project may be made prior to the Substantial
Completion Date for such Approved Project, (2) so long as the Millennium O&M
Cost Contribution Agreement is in effect, no Borrowings of Working Capital Loans
may be used to pay (A) O&M Costs (other than insurance premiums and payments
made in connection with any finite risk insurance contemplated by Exhibit M to
the Project Company Guaranty for the Millennium Project) incurred for the
Millennium Project during Transition Outages and Schedule A Outages or
(B) repair and/or replacement costs associated with Transition Outages and
Schedule A Outages.

        (c)    Total DSR LC Commitment.    A Project's Allocated Portion of the
Total DSR LC Commitment cannot be used for the issuance of the DSR Letter of
Credit unless such Project is an Approved Project at the time of such issuance.
Notwithstanding anything in this clause (c) or any other provision of any Credit
Document to the contrary, the DSR Letter of Credit shall not be issued until the
DSR Start Date.

        (d)    Books and Records.    The books and records of any Approved
Project Company need not, at any time, reflect the Allocated Portions for the
applicable Approved Project or Loans borrowed in respect of such Approved
Project. Borrowing notices and related certifications provided hereunder shall
be relevant only for purposes of administering, and compliance with, this
Agreement and the Borrowings hereunder (including in connection with a required
prepayment of Loans pursuant to Section 6.4(b)(iii)). Borrower may, at any time
and from time to time, adjust the books and records of any Approved Project
Company and/or Approved Intermediate Holding Company for any reason, provided
that (i) the aggregate amount of debt and equity for all Approved Project
Companies, together with the aggregate amount of debt and equity for all
Approved Intermediate Holding Companies (as determined on a consolidated basis),
must reflect the debt and equity of Borrower, and (ii) the books and records of
Borrower, each Approved Project Company and each Approved Intermediate Holding
Company must be in compliance with the covenants set forth in Section 5.4
hereof, Section 4.3of the applicable Project Company Guaranty and Section 5.2 of
the applicable Pledge Agreement, respectively.

21

--------------------------------------------------------------------------------




        2.3.6    Reductions and Cancellations.    

        (a)    Optional Reductions and Cancellations.    Borrower may, from time
to time upon five Banking Days written notice to Administrative Agent,
permanently reduce, (i) by a minimum amount of $1,000,000 or an integral
multiple of $100,000 in excess thereof, or cancel in its entirety, the Total
Construction Loan Commitment, or (ii) by a minimum amount of $500,000 or an
integral multiple of $50,000 in excess thereof, or cancel in its entirety, the
Total Working Capital/Project LC Commitment or the Total DSR LC Commitment;
provided, however, that:

          (i)  Borrower may not reduce or cancel the Total Construction Loan
Commitment if (A) after giving effect to such reduction or cancellation, either
(1) the aggregate principal amount of all Construction Loans then outstanding
would exceed the Total Construction Loan Commitment, or (2) the Available
Construction Funds for the Approved Projects that have not achieved Completion
would not, in the reasonable judgment of Administrative Agent and the
Independent Engineer, be equal to or exceed the remaining Project Costs
(including the Contingency) for such Approved Projects, or (B) such reduction or
cancellation would cause a violation of any other provision of this Agreement or
the other Credit Documents;

        (ii)  Borrower may not reduce or cancel the Total Working
Capital/Project LC Commitment if (A) after giving effect to such reduction or
cancellation, either (1) the Total Working Capital/Project LC Outstandings would
exceed the Total Working Capital/Project LC Commitment, or (2) the remaining
Total Working Capital/Project LC Commitment would not, in the reasonable
judgment of Administrative Agent, the Independent Engineer and the Fuel
Consultant, as applicable, be sufficient to fund the ongoing O&M Costs and Major
Maintenance expenses of the Approved Projects (after giving effect to Operating
Revenues available or expected to be available for such purpose) and secure the
Approved Projects' existing or reasonably anticipated obligations under the LC
Eligible Project Documents (after giving effect to alternate arrangements, if
applicable, made by Borrower or any of its Affiliates), or (B) such reduction or
cancellation would cause a violation of any other provision of this Agreement,
the other Credit Documents or any applicable LC Eligible Project Document; and

        (iii)  Borrower may not reduce or cancel the Total DSR LC Commitment if
after giving effect to such reduction or cancellation, either (A) the Total DSR
LC Outstandings would exceed the Total DSR LC Commitment, or (B) the Total DSR
LC Commitment plus the Account Funds then held in the Debt Service Reserve
Account would be less than the DSR Required Balance.

Borrower shall pay to Administrative Agent any Commitment Fees then due in
respect of the canceled portion of the applicable Total Commitment upon any
reduction thereof and, from the effective date of any reduction, the Commitment
Fees shall be computed on the basis of the applicable Total Commitment as so
reduced. Once reduced or canceled in accordance with this Section 2.3.6(a), no
Total Commitment may be increased or reinstated. Any reductions pursuant to this
Section 2.3.6(a) shall be applied ratably to each Bank's and each Lender Group's
respective Commitments in accordance with Section 2.6.1.

        (b)    Automatic Reductions and Increases.    

          (i)  On the Adjustment Date, without any action by Borrower,
Administrative Agent or any other Person, (A) each Total Commitment shall be
automatically and permanently reduced by the Allocated Portion of such Total
Commitment for any Project that is not an Approved Project as of the Adjustment
Date, and (B) each such Allocated Portion shall be automatically and permanently
reduced to $0. Borrower shall pay to Administrative Agent any Commitment Fees
then due in respect of the canceled portion of each Total

22

--------------------------------------------------------------------------------

Commitment upon such reduction and, from the effective date of such reduction,
the Commitment Fees shall be computed on the basis of the Total Commitments as
so reduced. Once so reduced, no Total Commitment may be increased or reinstated.
Any reductions pursuant to this Section 2.3.6(b)(i) shall be applied ratably to
each Bank's and each Lender Group's respective Commitments in accordance with
Section 2.6.1.

        (ii)  If Borrower transfers its equity interests in any Approved Project
Company in accordance with Section 6.4, then in addition to the prepayment of
Loans required pursuant to Section 6.4(a)(iii) and subject to the proviso to the
third sentence of this clause (ii), (A) the Allocated Portion of the Total
Construction Loan Commitment for such Approved Project shall be automatically
and permanently reduced by an amount that, together with such prepayment of
Construction Loans, results in compliance with the required minimum and average
annual projected Debt Service Coverage Ratios set forth in Section 6.4(a)(iii),
and (B) the Allocated Portions of the Total Working Capital/Project LC
Commitment and the Total DSR LC Commitment for such Approved Project shall be
automatically and permanently reduced to $0. Borrower shall pay to
Administrative Agent for the benefit of the applicable Bank(s) and/or Lender
Group(s) any Commitment Fees then due in respect of the canceled portion of each
Total Commitment upon such reduction and, from the effective date of such
reduction, the Commitment Fees shall be computed on the basis of the Total
Commitments as so reduced. Once so reduced, no Total Commitment may be increased
or reinstated; provided that if the Approved Project released pursuant to
Section 6.4 is replaced by a Substitute Project in accordance with Section 3.11,
then each Total Commitment shall be increased and reinstated by the Allocated
Portion thereof for such Substitute Project upon such Substitute Project
becoming an Approved Project, and the Commitment Fees shall thereafter be
computed on the basis of the Total Commitments as so increased; provided,
however, that the Total Construction Loan Commitment shall in no event be
greater than the then current Committed Construction Loan Dollar Amount, the
Total Working Capital/Project LC Commitment shall in no event be greater than
the then current Committed Working Capital/Project LC Dollar Amount and the
Total DSR LC Commitment shall in no event be greater than the then current
Committed DSR LC Dollar Amount. Any reductions (and increases, if applicable)
pursuant to this Section 2.3.6(b)(ii) shall be applied ratably to each Bank's
and each Lender Group's respective Commitments in accordance with Section 2.6.1.

        (iii)  On March 31, 2002, (A) if the condition precedent set forth in
Section 3.2.11 has not been satisfied and (B) the then current Total Commitments
exceed $1,192,142,375 (less the amount of any reductions in the Total
Commitments theretofore made pursuant to Section 2.3.6(a)), then without any
action by Borrower, Administrative Agent or any other Person, the Total
Commitments shall be automatically and permanently reduced (with such reduction
being applied pro rata according to the then current amount of each Total
Commitment) to $1,192,142,375 (less the amount of any reductions in the Total
Commitments theretofore made pursuant to Section 2.3.6(a)). Borrower shall pay
to Administrative Agent any Commitment Fees then due in respect of the canceled
portion of each Total Commitment upon such reduction and, from the effective
date of such reduction, the Commitment Fees shall be computed on the basis of
the Total Commitments as so reduced. Once so reduced, no Total Commitment may be
increased or reinstated. Any reductions pursuant to this Section 2.3.6(b)(iii)
shall be applied to the Banks' and the Lender Groups' respective Commitments as
agreed to by the Banks and the Lender Groups in a separate agreement.

23

--------------------------------------------------------------------------------




        2.3.7    Parallel Funding Commitments Termination Date.    

        (a)  With respect to any Related Bank whose then current Parallel
Funding Commitment Termination Date is earlier than the Date Certain, no earlier
than the 45th day and no later than the 30thday before such Related Bank's then
current Parallel Funding Commitment Termination Date, the Lender Group Agent on
behalf of Borrower shall by written notice to such Related Bank request such
Related Bank to renew its Parallel Funding Commitment for a period not exceeding
364 days immediately following the then Parallel Funding Commitment Termination
Date. Each such renewal shall be in the sole and absolute discretion of such
Related Bank. If any such Related Bank does not agree to so renew its Parallel
Funding Commitment before the 10th Banking Day prior to its then Parallel
Funding Commitment Termination Date, such Related Bank shall be deemed to have
declined to renew it Parallel Funding Commitment. If any such Related Bank
agrees in writing to so renew its Parallel Funding Commitment, the Parallel
Funding Commitment Termination Date of such Related Bank as set forth in
Exhibit I shall be automatically amended without further action to reflect such
renewal.

        (b)  During the Construction Loan Availability Period, if any Related
Bank whose Parallel Funding Commitment Termination Date is earlier than the Date
Certain has not, as of the fifth Banking Day prior to its then current Parallel
Funding Commitment Termination Date, extended its Parallel Funding Commitment
Termination Date to a date that is the earlier of (i) an additional 364 days and
(ii) the Date Certain (a "Non-Renewing Related Bank"), such Non-Renewing Related
Bank shall, on the fifth Banking Day prior to its then current Parallel Funding
Commitment Termination Date, make an advance (a "Cash Secured Advance") to
Borrower in an amount equal to the then available amount of such Related Bank's
Available Parallel Funding Commitment by depositing such amount with
Administrative Agent. Administrative Agent will deposit such Cash Secured
Advance in a collateral account maintained by Administrative Agent (a "Cash
Secured Advance Account") and will invest amounts on deposit in such Cash
Secured Advance Account in Short-term Permitted Investments designated by such
Related Bank having a tenor of not more than six Banking Days; provided that if
a Construction Notice has then been received by Administrative Agent and
Construction Loans requested thereunder have not yet been made, a portion of the
amount on deposit in such Cash Secured Advance Account equal to the Related Bank
Construction Loan to be made by such Related Bank shall not be invested beyond
the date such Related Bank Construction Loan is to be made. Administrative Agent
will deposit funds received as interest, yield, gain or other amount realized
from such Short-term Permitted Investments into such Cash Secured Advance
Account. Borrower hereby grants the applicable Related Bank, as security for all
Obligations due and to become due to such Related Bank under the Credit
Documents, a security interest in such Cash Secured Advance Account and the
proceeds thereof and in the Short-term Permitted Investments made with the
proceeds of a Cash Secured Advance and the proceeds thereof. Promptly upon
receipt of a Cash Secured Advance, Borrower and Administrative Agent will enter
into a security and control agreement with the applicable Related Bank in form
and substance reasonably satisfactory to each party thereto, confirming the
security interest granted under this Section 2.3.7 and granting a first priority
security interest in the applicable Cash Secured Advance Account and the
proceeds thereof for the benefit of such Related Bank. Notwithstanding anything
to the contrary contained in this Agreement or any other Credit Document, the
security interests described in and granted pursuant to this Section 2.3.7 shall
be permitted exceptions to and excluded from the operation of any provision of
this Agreement or any other Credit Document prohibiting, restricting or limiting
in any manner Borrower's right or ability to grant or permit to exist any Lien.

24

--------------------------------------------------------------------------------




        (c)  Each Cash Secured Advance will bear interest at a rate equal to the
interest, yield, gain or other amount realized from the investment of such Cash
Secured Advance in Short-term Permitted Investments to the extent deposited into
such Cash Secured Advance Account. Interest will be paid by Administrative Agent
to the applicable Related Bank on each Cash Secured Advance on the second
Banking Day of each calendar month to the extent on deposit in such Cash Secured
Advance Account and to the extent the amount on deposit in such Cash Secured
Advance Account is then at least equal to the remaining Available Construction
Loan Commitment of the applicable Lender Group.

        (d)  The making of a Cash Secured Advance and the termination of the
applicable Bank's Parallel Funding Commitment will not reduce the Construction
Loan Commitment of the applicable Lender Group or the Construction Loan
Commitment Fees in connection therewith, and the applicable Related Bank shall
continue to be entitled to receive the Construction Loan Commitment Fees payable
to the applicable Lender Group in accordance with Section 2.4.3.

        (e)  On each date that a Construction Loan is to be made by the Lender
Group in which the Related Bank has made a Cash Secured Advance pursuant to this
Section 2.3.7, such Related Bank agrees to release from its Cash Secured Advance
Account an amount (its "CSAA Release Amount") equal to the principal amount of
such Construction Loan by delivering such CSAA Release Amount to the applicable
Lender Group Agent as required under Section 2.1.6. The parties hereto agree
that each such release of a CSAA Release Amount by such Related Bank shall be
constitute (i) a prepayment by Borrower to the extent of such amount of the
applicable Cash Secured Advance and (ii) the making by such Related Bank of a
Related Bank Construction Loan to the extent of such CSAA Release Amount.

        (f)    No reduction in a Lender Group's Construction Loan Commitment
shall release or reduce any Cash Secured Advance made by the Related Bank in
such Lender Group until after the Adjustment Date. On the Banking Day after the
Adjustment Date, a portion of the Cash Secured Advance shall be subject to
mandatory prepayment and become due and payable in an amount equal to the
difference (if any) between the amount of such Cash Secured Advance then on
deposit in the Cash Secured Advance Account minus such Lender Group's Available
Construction Loan Commitment as of such date. After the Adjustment Date, a
portion of each Cash Secured Advance shall be subject to mandatory prepayment
and become due and payable in an amount equal to any reduction in the applicable
Lender Group's Construction Loan Commitment. Upon any such mandatory prepayment,
Administrative Agent shall release from the applicable Cash Secured Advance
Account and deliver to the applicable Related Bank the amount then due and
payable as a mandatory prepayment of its Cash Secured Advance, but only to the
extent that after such release the amount remaining on deposit in such Cash
Secured Advance Account is then at least equal to the remaining Available
Construction Loan Commitment of the applicable Lender Group.

        (g)  To the extent not previously prepaid pursuant to Sections
2.3.7(e)and 2.3.7(f), all Cash Secured Advances shall mature and become due and
payable in full on the earliest to occur of (i) any optional or mandatory
prepayment of such Lender Group's Construction Loans in full, (ii) an Event of
Default and acceleration of such Lender Group's Construction Loans and (iii) the
expiration of the Construction Loan Availability Period and the termination of
such Lender Group's remaining Construction Loan Commitment. On such maturity,
Administrative Agent shall release from each Cash Secured Advance Account and
deliver to the applicable Related Bank all amounts then remaining on deposit in
such Cash Secured Advance Account.

25

--------------------------------------------------------------------------------




        (h)  Borrower shall have no liability for the payment of any interest on
any Cash Secured Advance or for the prepayment or repayment of any Cash Secured
Advance beyond the amounts then on deposit in the Cash Secured Advance Account
in accordance with the provisions of this Section 2.3.7.

        2.4    Fees.    

        2.4.1    Administrative Agent Fees.    Borrower shall pay to
Administrative Agent, solely for its account, the fees described in the Fee
Letter.

        2.4.2    Arranger Fees.    Borrower shall pay, or cause NEG to pay, to
(a) each Arranger, solely for such Arranger's account, the fees described in the
Mandate Letter and the Fee Letter, and (b) the Alternative Funding Arranger,
solely for the account of the Alternative Funding Arranger, the fees described
in the Alternative Funding Mandate Letter.

        2.4.3    Commitment Fees    

        (a)    Construction Loan Commitment Fee.    On each Quarterly Date after
the Closing Date and on the last Banking Day in the Construction Loan
Availability Period (or, if all or a portion of the Total Construction Loan
Commitment is canceled prior to such date, on the date of such cancellation in
accordance with Section 2.3.6), Borrower shall pay to Administrative Agent, for
the benefit of the Banks and the Lender Groups, accruing from the Closing Date
or the first day of the calendar quarter, as the case may be, a commitment fee
(the "Construction Loan Commitment Fee") for the calendar quarter (or portion
thereof) then ending equal to the product of (i) the Applicable Fee Rate
multiplied by (ii) the daily average Available Construction Loan Commitment for
such quarter (or portion thereof) multiplied by (iii) a fraction, the numerator
of which is the number of days in such quarter (or portion thereof) and the
denominator of which is the number of days in that year (365 or 366, as the case
may be). Promptly upon receipt of such funds from Borrower, Administrative Agent
shall pay (x) to each Bank, such Bank's Proportionate Share of the Construction
Loan Commitment Fee, and (y) to each Lender Group Agent, such Lender Group's
Proportionate Share of the Construction Loan Commitment Fee. Each Lender Group
Agent will pay to the Related Bank that is a member of its Lender Group such
Lender Group's Proportionate Share of each Construction Loan Commitment Fee
received by such Lender Group Agent pursuant to this Section 2.4.3.

        (b)    Working Capital/Project LC Commitment Fee.    On each Quarterly
Date after the Closing Date and on the last Banking Day in the Working
Capital/LC Availability Period (or, if all or a portion of the Total Working
Capital/Project LC Commitment is canceled prior to such date, on the date of
such cancellation in accordance with Section 2.3.6), Borrower shall pay to
Administrative Agent, for the benefit of the Banks, accruing from the Closing
Date or the first day of the calendar quarter, as the case may be, a commitment
fee (the "Working Capital/Project LC Commitment Fee") for the calendar quarter
(or portion thereof) then ending equal to the product of (i) the Applicable Fee
Rate multiplied by (ii) the daily average Available Working Capital/Project LC
Commitment for such quarter (or portion thereof) multiplied by (iii) a fraction,
the numerator of which is the number of days in such quarter (or portion
thereof) and the denominator of which is the number of days in that year (365 or
366, as the case may be).

        (c)    DSR LC Commitment Fee.    On each Quarterly Date after the
Closing Date and on the last Banking Day in the Working Capital/LC Availability
Period (or, if all or a portion of the Total DSR LC Commitment is canceled prior
to such date, on the date of such cancellation in accordance with
Section 2.3.6), Borrower shall pay to Administrative Agent, for the benefit of
the Banks, accruing from the Closing Date or the first day of the calendar
quarter, as the case may be, a commitment fee (the "DSR LC Commitment Fee") for
the

26

--------------------------------------------------------------------------------




calendar quarter (or portion thereof) then ending equal to the product of
(i) the Applicable Fee Rate multiplied by (ii) the daily average Available DSR
LC Commitment for such quarter (or portion thereof) multiplied by (iii) a
fraction, the numerator of which is the number of days in such quarter (or
portion thereof) and the denominator of which is the number of days in that year
(365 or 366, as the case may be).

        2.4.4    Letter of Credit Fee.    On (a) each Quarterly Date during the
period commencing on the date of issuance of any Letter of Credit and ending on
the Expiration Date of such Letter of Credit and (b) the Expiration Date of such
Letter of Credit, Borrower shall pay to Administrative Agent, for the benefit of
the Banks, accruing from the date of issuance of such Letter of Credit or from
the first day of the calendar quarter, as the case may be, a letter of credit
fee (the "Letter of Credit Fee") for the calendar quarter (or portion thereof)
then ending equal to the product of (i) the daily average Stated Amount of such
Letter of Credit for such quarter (or portion thereof) multiplied by (ii) a
fraction, the numerator of which is the number of days in such quarter (or
portion thereof) and the denominator of which is 360 multiplied by (iii) the
Applicable Margin.

        2.4.5    Fronting Fee; LC Administrative Charges.    On (a) each
Quarterly Date during the period commencing on the date of issuance of any
Letter of Credit and ending on the Expiration Date of such Letter of Credit and
(b) the Expiration Date of such Letter of Credit, Borrower shall pay to
Administrative Agent, solely for the LC Bank's account, the Letter of Credit
fronting fees for the calendar quarter (or portion thereof) then ending
described in the LC Fee Letter. In addition, Borrower shall pay the LC Bank's
usual and customary charges for the opening of any Letter of Credit, for the
negotiation of any drafts paid pursuant to any Letter of Credit and for any wire
transfers made in connection with any Letter of Credit, in each case as
described in the LC Fee Letter.

        2.5    Other Payment Terms.    

        2.5.1    Place and Manner.    Borrower shall make all payments due to
any Bank, any Lender Group, the LC Bank or Administrative Agent hereunder to
Administrative Agent, for the account of such Bank, such Lender Group, the LC
Bank or Administrative Agent (as the case may be), to Société Générale, ABA
#026-00-4226, for further credit to account #905-14-22 (PG&E); Reference:
GenHoldings I, in Dollars and in immediately available funds and without setoff
or counterclaim.

        2.5.2    Date.    Borrower shall make all payments due to any Bank, any
Lender Group, the LC Bank or Administrative Agent hereunder not later than 12:00
noon on the date on which such payment is due. Any payment made after such time
on any day shall be deemed received on the Banking Day after the day on which
such payment is received. Administrative Agent shall disburse to each Bank, each
Lender Group Agent or the LC Bank each such payment received by Administrative
Agent for such Bank, such Lender Group Agent's Lender Group or the LC Bank, such
disbursement to occur on the day such payment is received if received by 12:00
noon or if such payment is not received by 12:00 noon, on the next Banking Day.
Whenever any payment due hereunder shall fall due on a day other than a Banking
Day, such payment shall be made on the next succeeding Banking Day (except in
the case of any payment relating to a LIBOR Loan where such next succeeding
Banking Day is in the next calendar month, in which case such payment shall be
made on the immediately preceding Banking Day), and such extension of time shall
be included in the computation of interest or fees, as the case may be.

        2.5.3    Late Payments.    If any amounts required to be paid by
Borrower under this Agreement or the other Credit Documents (including principal
or interest payable on any Loan, and any fees or other amounts otherwise payable
to Administrative Agent, the LC Bank, any Bank or any Lender Group) remain
unpaid after such amounts are due, Borrower shall pay interest on the aggregate
unpaid balance of such amounts from the date due until such amounts are paid in
full at a per annum rate equal to the Default Rate.

27

--------------------------------------------------------------------------------



        2.5.4    Net of Taxes, Etc.    

        (a)    Taxes.    Subject to compliance by Administrative Agent, each
Bank and each Lender Group Member with Section 2.5.7, any and all payments to or
for the benefit of Administrative Agent, any Bank or any Lender Group Member
made by Borrower hereunder or under any other Credit Document shall be made free
and clear of and without deduction, setoff or counterclaim of any kind
whatsoever and in such amounts as may be necessary in order that all such
payments, after deduction for or on account of any present or future taxes,
levies, imposts, deductions, charges or withholdings, and all liabilities
imposed with respect thereto (excluding (x) income and franchise taxes, which
include taxes imposed on or measured by the net income or capital of
Administrative Agent, such Bank or such Lender Group Member by any jurisdiction
or any political subdivision or taxing authority thereof or therein to the
extent resulting from a connection between Administrative Agent, such Bank or
such Lender Group Member and such jurisdiction or political subdivision, other
than a connection resulting solely from executing, delivering or performing its
obligations or receiving a payment under, or enforcing, this Agreement or any
Note, and (y) any taxes imposed by the United States federal government by means
of withholding at the source, other than to the extent such taxes are
attributable to a change in law or interpretation thereof after the date on
which Administrative Agent, such Bank or such Lender Group Member became a party
to this Agreement (except to the extent such Bank's or such Lender Group
Member's assignor (if any) was entitled, at the time of assignment, to receive
additional amounts from Borrower with respect to such taxes pursuant to this
Section 2.5.4(a)) (all such non-excluded taxes, levies, imposts, deductions,
charges, withholdings and liabilities being hereinafter referred to as "Taxes"),
shall be equal to the amounts otherwise specified to be paid to Administrative
Agent, such Bank or such Lender Group Member under this Agreement and the other
Credit Documents. If Borrower shall be required by law to withhold or deduct any
Taxes from or in respect of any sum payable hereunder or under any other Credit
Document to Administrative Agent, any Bank or any Lender Group Member, (i) the
sum payable shall be increased as may be necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section 2.5.4), Administrative Agent, such Bank or such Lender Group
Member receives an amount equal to the sum it would have received had no such
deductions been made, (ii) Borrower shall make such deductions and
(iii) Borrower shall pay the full amount deducted to the relevant taxation
authority or other authority in accordance with applicable Legal Requirements.
In addition, Borrower agrees to pay any present or future stamp, recording or
documentary taxes and any other excise or property taxes, charges or similar
levies (not including any income and franchise taxes) that arise under the laws
of the United States of America, the State of New York or any other state or
jurisdiction where a Project is located from any payment made hereunder or under
any other Credit Document or from the execution or delivery or otherwise with
respect to this Agreement or any other Credit Document (hereinafter referred to
as "Other Taxes"). The provisions of this Section 2.5.4(a) shall not apply to
assignments under Section 9.14.2.

        (b)    Indemnity.    Borrower shall indemnify Administrative Agent, each
Bank and each Lender Group Member both individually and collectively for the
full amount of Taxes and Other Taxes (including any Taxes or Other Taxes imposed
by any jurisdiction on amounts payable under this Section 2.5.4 paid by
Administrative Agent, any Bank, any Lender Group Member or any Asset
Securitization Company (so long as such Asset Securitization Company is of the
type of entity described in clause (a) of the first sentence of Section 2.5.7),
or any liability (including penalties, interest and reasonable expenses) arising
therefrom or with respect thereto, whether or not such Taxes or Other Taxes were
correctly or legally asserted; provided that Borrower shall not be obligated to
indemnify Administrative Agent, any Bank or any Lender Group Member for any
penalties, interest or expenses relating to Taxes or Other

28

--------------------------------------------------------------------------------




Taxes arising from the indemnitee's gross negligence or willful misconduct.
Administrative Agent, each Bank and each Lender Group Member agree to give
written notice to Borrower of the assertion of any claim against Administrative
Agent, such Bank or such Lender Group Member relating to such Taxes or Other
Taxes as promptly as is practicable after being notified of such assertion, and
in no event later than 90 days after Administrative Agent, such Bank or such
Lender Group Member received written notice of the imposition of such Taxes by
the relevant taxing or Governmental Authority (except in the case where the
ultimate amount of the Taxes could not be determined within such 90-day period);
provided that the failure of Administrative Agent, any Bank or any Lender Group
Member to notify Borrower of such assertion within such 90 days period shall not
relieve Borrower of its obligation under this Section 2.5.4 with respect to
Taxes or Other Taxes arising prior to the end of such period, but shall relieve
Borrower of its obligations under this Section 2.5.4 with respect to penalties
and interest relating to such Taxes or Other Taxes between the end of such
period and such time as Borrower receives notice from Administrative Agent, such
Bank or such Lender Group Member as provided herein. Payments by Borrower
pursuant to this indemnification shall be made within 30 days from the date
Administrative Agent, such Bank (through Administrative Agent), such Lender
Group Agent or such other Lender Group Member (through its Lender Group Agent)
makes written demand therefor, which demand shall be accompanied by a
certificate describing in reasonable detail the basis thereof.

        (c)    Notice.    Within 30 days after the date of any payment of Taxes
by Borrower, Borrower shall furnish to Administrative Agent, at its address
referred to in Section 11.1, the original or a certified copy of a receipt (or,
if such original receipt or its copy is not available, any other evidence of
payment reasonably satisfactory to Administrative Agent) evidencing payment
thereof. Borrower shall compensate each Bank and each Lender Group Member for
all reasonable losses and expenses sustained by such Bank or such Lender Group
Member as a result of any failure by Borrower to so furnish such original or
copy of such receipt or such other evidence of payment.

        (d)    Tax Refunds.    If Administrative Agent, any Bank or any Lender
Group Member receives any refund of any Tax or Other Tax from the jurisdiction
imposing such tax, to the extent that such refund in the sole reasonable
judgment of such Person is allocable to a payment by Borrower made under this
Section 2.5.4, the amount of such refund, net of all out-of-pocket or other
expenses (including any taxes on a refund or on interest received or credited)
such Person reasonably determines to have been incurred in connection with
obtaining such refund, shall be paid over to Borrower; provided, however, that
Borrower, upon the request of such Person, agrees to repay the amount paid over
to Borrower (plus penalties, interest and other charges) to such Person in the
event such Person is required to repay such refund with respect to which a
payment was made by such Person to Borrower pursuant to this clause (d).
Notwithstanding anything to the contrary in this Section 2.5.4, such Person
shall have no obligation to cooperate with respect to any contest (or continue
to cooperate with respect to any contest), or seek or claim any refund, if such
Person reasonably determines that its interests would be adversely affected by
so cooperating (or continuing to cooperate) or by seeking or claiming any such
refund.

        (e)    Survival of Obligations.    The obligations of Borrower under
this Section 2.5.4 shall survive the termination of this Agreement and the
repayment of the Obligations.

        (f)    Recovery by Lender Group.    Notwithstanding anything to the
contrary in this Section 2.5.4, no Lender Group, together with any Asset
Securitization Company providing funding to the CP Conduit that is a member of
such Lender Group (taken as a whole), shall receive any greater amount under
this Section 2.5.4 than it would have received had it been a Bank.

29

--------------------------------------------------------------------------------




        2.5.5    Application of Payments.    Except as otherwise expressly set
forth herein or in the other Credit Documents (including Article IV of the
Depositary Agreement), all payments made under this Agreement or the other
Credit Documents and other amounts received by Administrative Agent, the Banks
and the Lender Groups under this Agreement or the other Credit Documents shall
be applied as follows:

        (a)  first, to any fees, costs, charges or expenses payable to
Administrative Agent, the Arrangers, the LC Bank, the Banks and the Lender
Groups hereunder or under the other Credit Documents (such application to be
made on a pro rata basis among such Persons),

        (b)  second, to any accrued but unpaid interest then due and owing in
respect of the Obligations, and

        (c)  third, to outstanding principal then due and owing or otherwise to
be prepaid in respect of the Obligations.

        2.5.6    Failure to Pay Administrative Agent.    Unless Administrative
Agent shall have received notice from Borrower at least two Banking Days prior
to the date on which any payment is due to any Bank or any Lender Group Member
hereunder that Borrower will not make such payment in full, Administrative Agent
may assume that Borrower has made such payment in full to Administrative Agent
on such date and Administrative Agent may, in reliance upon such assumption,
cause to be distributed to each Bank and to each Lender Group Agent for the
benefit of its respective Lender Group on such due date an amount equal to the
amount then due to such Bank or such Lender Group. If and to the extent Borrower
shall not have so made such payment in full to Administrative Agent, each Bank
and each Lender Group Agent on behalf of its Lender Group shall repay to
Administrative Agent forthwith upon demand such amount distributed to such Bank
or to such Lender Group, together with interest thereon, for each day from the
date such amount is distributed to such Bank or to such Lender Group until the
date such Bank or such Lender Group Agent on behalf of its Lender Group repays
such amount to Administrative Agent, at the Federal Funds Rate for the first
five days after such date, and subsequent thereto at the Default Rate. A
certificate of Administrative Agent submitted to any Bank or to any Lender Group
with respect to any amounts owing by such Bank or such Lender Group under this
Section 2.5.6 shall be conclusive in the absence of demonstrable error. If any
such amount is to be returned by a Lender Group, the Related Bank or CP Conduit
that is a member of such Lender Group and that received such amount shall be
obligated to return such amount to Administrative Agent on behalf of such Lender
Group.

        2.5.7    Withholding Exemption Certificates.    Each of Administrative
Agent and each Bank and Lender Group Member (upon becoming a Bank or Lender
Group Member hereunder) and any Person to which Administrative Agent or any Bank
or Lender Group Member grants a participation (or otherwise transfers its
interest in this Agreement) agrees that on the date Administrative Agent or such
Bank, Lender Group Member or Person becomes a party to this Agreement it will
deliver to each of Borrower and Administrative Agent either (a) if
Administrative Agent or such Bank, Lender Group Member or Person is (i) a
corporation established under the laws of the United States or any political
subdivision thereof or (ii) in the case of a CP Conduit, either (A) a "domestic
partnership" within the meaning of Code Section 7701(a)(30)(B), or
(B) "disregarded as an entity" within the meaning of Treasury Regulation
Section 301.7701-3 and is wholly-owned by a corporation established under the
laws of the United States of any political subdivision thereof, a duly and
appropriately completed copy of a United States Internal Revenue Service
Form W-9 or any successor applicable form, or (b) if Administrative Agent or
such Bank, Lender Group Member or Person, or a CP Conduit is not a corporation
described in (a)(i) above or a "domestic partnership" or "disregarded entity"
described in (a)(ii)(A) and (B) above, (i) a duly completed and executed
exemption certificate in the form of

30

--------------------------------------------------------------------------------




Exhibit J hereto and a duly and appropriately completed copy of United States
Internal Revenue Service Form W-8BEN (claiming an exemption under the so-called
portfolio interest exemption), or (ii) a duly and appropriately completed copy
of United States Internal Revenue Service Form W-8ECI or W-8 BEN or successor
applicable form, as the case may be (claiming therein a reduction in, or an
exemption from, United States withholding taxes under an applicable treaty or as
income effectively connected with the conduct of trade or business within the
United States), and if reasonably requested by Borrower or Administrative Agent,
any additional statements and forms so requested from time to time.
Administrative Agent and each Bank, Lender Group Member or other Person which
delivers to Borrower and Administrative Agent a Form W-9, W-8ECI or W-8BEN or
other form or certificate pursuant to the preceding sentence further undertakes
to deliver to Borrower and Administrative Agent further copies of the Form W-9,
W-8ECI or W-8BEN, or successor applicable form or other form or certificate, or
other manner of certification or procedure, as the case may be, on or before the
date that any such form or certificate expires or becomes obsolete or within a
reasonable time (not to exceed 90 days) after gaining knowledge of the
occurrence of any event requiring a change in the most recent forms or
certificates previously delivered by it to Borrower and Administrative Agent,
and such extensions or renewals thereof as may reasonably be requested by
Borrower or Administrative Agent, certifying in the case of a Form W-9, W-8ECI
or W-8BEN that such Bank, Lender Group Member or Person is entitled to receive
payments under this Agreement without (or with a reduced amount of) deduction or
withholding of any United States federal income taxes, unless in any such cases
an event (including any change in treaty, law or regulation) has occurred prior
to the date on which any such delivery would otherwise be required which renders
all such forms inapplicable or which would prevent a Bank or Lender Group Member
from duly completing and delivering any such form with respect to it. Borrower
shall not be obligated to pay any additional amounts in respect of United States
Federal income tax pursuant to Section 2.5.4 (or make an indemnification payment
pursuant to Section 2.5.4) to any Bank, Lender Group Member or other Person
(including any Person to which any Bank or Lender Group Member sells, assigns,
grants a participation in, or otherwise transfers, its rights under this
Agreement) to the extent the obligation to pay such additional amounts (or such
indemnification) would not have arisen but for a failure of such Bank, Lender
Group Member or Person to comply with its obligations under this Section 2.5.7
(except to the extent such failure was caused by a change in law or
interpretation thereof after the date of such Person becoming a party to this
Agreement, provided, however, that the foregoing change in law exception shall
not affect Borrower's obligation to pay additional amounts to the extent such
Bank's or Lender Group Member's assignor (if any) was entitled, at the time of
assignment, to receive additional amounts from Borrower); and, for the avoidance
of doubt, Borrower has no obligations under Section 2.5.4 or otherwise to
Persons that are not a party to this Agreement (including any participant).
Notwithstanding the foregoing or anything else to the contrary in this
Agreement, no Bank, Lender Group Member or other Person shall be obligated to
deliver any form, certificate or document which it cannot deliver as a matter of
law. Each Asset Securitization Company shall be required to provide the
applicable certificates and other documents described in this Section 2.5.7 to
the same extent as its CP Conduit.

        2.6    Pro Rata Treatment.    

        2.6.1    Loans, Commitment Reductions, Etc.    Except as otherwise
provided herein, (a) each Borrowing and each reduction of a Commitment shall be
made or allocated among the Banks and the Lender Groups pro rata according to
their respective Proportionate Shares of such Borrowing or Commitment, as the
case may be, (b) each payment of principal of Construction Loans shall be made
or shared among Banks and Lender Groups holding such Construction Loans pro rata
according to the respective unpaid principal amounts of such Construction Loans
held by such Banks and such Lender Groups, (c) each payment of interest on
Construction Loans shall be allocated to the Banks and Lender Groups funding the
Construction Loans with respect to which

31

--------------------------------------------------------------------------------

such interest was paid, provided that if such payment is not sufficient to pay
all interest then due and payable with respect to Construction Loans, such
payment of interest shall be shared among the Banks and Lender Groups funding
the Construction Loans with respect to which such interest is then due and
payable pro rata according to the principal amount of such Construction Loans,
(d) each payment of principal of and interest on Loans other than Construction
Loans shall be made or shared among Banks holding such Loans pro rata according
to the respective unpaid principal amounts of such Loans held by such Banks,
(e) each payment of Commitment Fees shall be shared among the Banks and the
Lender Groups pro rata according to their respective Proportionate Shares of the
Commitments to which such fees apply, and (f) each payment of Letter of Credit
Fees shall be shared among the Banks pro rata according to their respective
Proportionate Shares of the Stated Amount of the Letter of Credit to which such
fees apply.

        2.6.2    Sharing of Payments, Etc.    If any Bank or Lender Group shall
obtain any payment (whether voluntary, involuntary, through the exercise of any
right of setoff or otherwise) on account of Loans owed to it in excess of its
ratable share of payments on account of such Loans obtained by all Banks and
Lender Groups entitled to such payments, such Banks and Lender Groups shall
forthwith purchase from the other Banks and Lender Groups such participation in
the Loans, as the case may be, as shall be necessary to cause such purchasing
Bank or Lender Group to share the excess payment ratably with each of the other
Banks and Lender Groups; provided, however, that if all or any portion of such
excess payment is thereafter recovered from such purchasing Bank or Lender
Group, such purchase by such Bank or Lender Group shall be rescinded and each
other Bank and Lender Group shall repay to the purchasing Bank or Lender Group
the purchase price to the extent of such recovery together with an amount equal
to such other Bank's or Lender Group's ratable share (according to the
proportion of (a) the amount of such other Bank's or Lender Group's required
repayment to (b) the total amount so recovered from the purchasing Bank or
Lender Group) of any interest or other amount paid or payable by the purchasing
Bank or Lender Group in respect of the total amount so recovered. Borrower
agrees that any Bank or Lender Group so purchasing a participation from another
Bank or Lender Group pursuant to this Section 2.6.2 may, to the fullest extent
permitted by law, exercise all its rights of payment (including the right of
setoff) with respect to such participation as fully as if such Bank or Lender
Group were the direct creditor of Borrower in the amount of such participation.
This Section 2.6.2. shall not apply to any Cash Secured Advance Account.

        2.6.3    Payments to Lender Groups.    Each payment of principal to a
Lender Group with respect to Construction Loans made by such Lender Group shall
be made or shared among the CP Conduit and Related Bank in such Lender Group pro
rata according to the principal amount of such Construction Loans funded by such
CP Conduit and such Related Bank, unless otherwise agreed by such CP Conduit and
such Related Bank and advised to Administrative Agent. Each payment of interest
to a Lender Group with respect to Construction Loans made by such Lender Group
shall be allocated to the CP Conduit and to the Related Bank funding the
Construction Loans with respect to which such interest was paid, provided that
if such payment is not sufficient to pay all interest then due and payable with
respect to Construction Loans made by such Lender Group, such payment of
interest shall be shared among the CP Conduit and Related Bank in such Lender
Group funding the Construction Loans with respect to which such interest is then
due and payable pro rata according to the principal amount of such Construction
Loans.

        2.7    Change of Circumstances.    

        2.7.1    Inability to Determine Rates.    If, on or before the first day
of any Interest Period for any LIBOR Loans, (a) Administrative Agent determines
(which determination shall be conclusive absent manifest error) that the LIBO
Rate for such Interest Period cannot be adequately and reasonably determined due
to the unavailability of funds in or other circumstances affecting the London
interbank market, or (b) Banks and Lender Groups holding aggregate Proportionate

32

--------------------------------------------------------------------------------

Shares of 331/3% or more of the Commitment under which such LIBOR Loans (other
than CP Conduit Funded LIBOR Construction Loans) are being made shall advise
Administrative Agent that (i) the rates of interest for such LIBOR Loans do not
adequately and fairly reflect the cost to such Banks or the Related Banks in
such Lender Groups of making or maintaining such Loans or (ii) deposits in
Dollars in the London interbank market are not available to such Banks or
Related Banks (as conclusively certified by each such Bank or Related Bank in
good faith in writing to Administrative Agent and to Borrower) in the ordinary
course of business in sufficient amounts to make and/or maintain such LIBOR
Loans, Administrative Agent shall immediately give notice of such condition to
Borrower, the Banks and the Lender Group Agents on behalf of their respective
Lender Groups by telephone or facsimile. After the giving of any such notice and
until Administrative Agent shall otherwise notify Borrower, the Banks and the
Lender Group Agents on behalf of their respective Lender Groups that the
circumstances giving rise to such condition no longer exist, Borrower's right to
request the making of or conversion to, and the obligations of each Bank and
each Lender Group to make or convert to, LIBOR Loans shall be suspended. Any
LIBOR Loans outstanding at the commencement of any such suspension shall be
converted at the end of the then current Interest Period for such Loans into
Base Rate Loans unless such suspension has ended.

        2.7.2    Illegality.    If, after the date of this Agreement, the
adoption of any Governmental Rule, any change in any Governmental Rule or the
application or requirements thereof (whether such change occurs in accordance
with the terms of such Governmental Rule as enacted, as a result of amendment,
or otherwise), any change in the interpretation or administration of any
Governmental Rule by any Governmental Authority, or compliance by any Bank or
Related Bank or by Borrower with any request or directive (whether or not having
the force of law) of any Governmental Authority (a "Change of Law") shall make
it unlawful or impossible for any Bank or Related Bank to make or maintain any
LIBOR Loan, such Bank or Related Bank shall immediately notify Administrative
Agent and Borrower of such Change of Law. Upon receipt of such notice,
(a) Borrower's right to request the making of or conversion to, and such Bank's
and such Related Bank's obligation to make or convert to, LIBOR Loans shall be
suspended for so long as such condition shall exist, and (b) Borrower shall, at
the request of such Bank or Related Bank, either (i) pursuant to Section 2.1.7,
convert any then outstanding LIBOR Loans (other than CP Conduit Funded LIBOR
Construction Loans) into Base Rate Loans at the end of the current Interest
Periods for such Loans, or, with respect to CP Conduit Funded LIBOR Construction
Loans, notify each applicable Lender Group Agent that such CP Conduit Funded
LIBOR Construction Loans shall be converted into Base Rate Construction Loans at
the end of the current Interest Periods, or (ii) if such Bank or Related Bank
shall notify Borrower that such Bank or Related Bank may not lawfully continue
to fund and maintain such Loans, immediately repay such Loans pursuant to
Section 2.1.8 or convert such Loans into Base Rate Loans. Any conversion or
prepayment of LIBOR Loans made pursuant to the preceding sentence prior to the
last day of an Interest Period for such Loans shall be deemed a prepayment
thereof for purposes of Section 2.8.

        2.7.3    Increased Costs.    If, after the date of this Agreement, any
Change of Law:

        (a)  Shall subject any Bank or any Lender Group Member to any tax, duty
or other charge with respect to any LIBOR Loan or Commitment, or shall change
the basis of taxation of payments by Borrower to any Bank or any Lender Group
Member on any LIBOR Loan or with respect to any Commitment (except for Taxes,
Other Taxes or changes in the rate of taxation on the overall net income of any
Bank or Lender Group Member); or

        (b)  Shall impose, modify or hold applicable any reserve, special
deposit or similar requirement (without duplication of any reserve requirement
included within the applicable interest rate through the definition of "Reserve
Requirement") against assets held by, deposits

33

--------------------------------------------------------------------------------




or other liabilities in or for the account of, advances or loans by, or any
other acquisition of funds by any Bank or any Lender Group Member for any LIBOR
Loan; or

        (c)  Shall impose on any Bank or any Lender Group Member any other
condition directly related to any LIBOR Loan or Commitment;

and the effect of any of the foregoing is to increase the cost to such Bank or
such Lender Group Member of making, issuing, creating, renewing, participating
in (subject to the limitations in Section 9.13) or maintaining any such LIBOR
Loan or Commitment or to reduce any amount receivable by or on behalf of such
Bank or such Lender Group Member hereunder, then Borrower shall from time to
time, upon demand by such Bank or such Lender Group Member, pay to such Bank or
such Lender Group Member additional amounts sufficient to reimburse such Bank or
such Lender Group Member for such increased costs or to compensate such Bank or
such Lender Group Member for such reduced amounts. A certificate setting forth
in reasonable detail the amount of such increased costs or reduced amounts and
the basis for determination of such amount, submitted by such Bank or such
Lender Group Member to Borrower, shall, in the absence of manifest error, be
conclusive and binding on Borrower for purposes of this Agreement.
Notwithstanding anything to the contrary in this Section 2.7.3, no Lender Group
(taken as a whole), shall receive any greater amount with respect to such
increased costs or such reduced amounts than it would have received had it been
a Bank.

        2.7.4    Capital Requirements.    If any Bank or any Lender Group Member
determines that (a) any Change of Law after the date of this Agreement increases
the amount of capital required or expected to be maintained by such Bank or such
Lender Group Member (or the Lending Office of such Bank or such Lender Group
Member) or any Person controlling such Bank or such Lender Group Member (a
"Capital Adequacy Requirement") and (b) the amount of capital maintained by such
Bank, such Lender Group Member or such Person which is attributable to or based
upon the Loans, the Commitments or this Agreement must be increased as a result
of such Capital Adequacy Requirement (taking into account the policies of such
Bank, such Lender Group Member or such Person with respect to capital adequacy),
Borrower shall pay to Administrative Agent on behalf of such Bank, such Lender
Group Member or such Person, upon demand of Administrative Agent on behalf of
such Bank, such Lender Group Member or such Person, such amounts as such Bank,
such Lender Group Member or such Person shall reasonably determine are necessary
to compensate such Bank, such Lender Group Member or such Person for the
increased costs to such Bank, such Lender Group Member or such Person of such
increased capital. A certificate of such Bank, such Lender Group Member or such
Person, setting forth in reasonable detail the computation of any such increased
costs, delivered to Borrower by Administrative Agent on behalf of such Bank,
such Lender Group Member or such Person shall, in the absence of manifest error,
be conclusive and binding on Borrower for purposes of this Agreement.
Notwithstanding anything to the contrary in this Section 2.7.4, no Lender Group
(taken as a whole), shall receive any greater amount with respect to such
increased costs than it would have received had it been a Bank.

        2.7.5    Notice; Participating Banks' and Lender Group Members'
Rights.    Each applicable Bank or applicable Lender Group Member will notify
Borrower of any event occurring after the date of this Agreement that will
entitle such Bank or such Lender Group Member to compensation pursuant to this
Section 2.7, as promptly as practicable, and in no event later than 180 days
after the principal officer of such Bank or such Lender Group Member responsible
for administering this Agreement obtains knowledge thereof; provided that any
failure of any such Bank or such Lender Group Member to notify Borrower within
such 180 day period shall not relieve Borrower of its obligation under this
Section 2.7 with respect to claims arising prior to the end of such period, but
shall relieve Borrower of its obligations under this Section 2.7 with respect to
the time between the end of such period and such time as Borrower receives
notice from the indemnitee as

34

--------------------------------------------------------------------------------




provided herein. No Person purchasing from a Bank a participation in any
Commitment (as opposed to an assignment) shall be entitled to any payment from
or on behalf of Borrower pursuant to Section 2.7.3 or 2.7.4 which would be in
excess of the applicable proportionate amount (based on the portion of the
Commitment in which such Person is participating) which would then be payable to
such Bank if such Bank had not sold a participation in that portion of such
Commitment. No Person purchasing from a Related Bank a participation in any
Parallel Funding Commitment (as opposed to an assignment) shall be entitled to
any payment from or on behalf of Borrower pursuant to Section 2.7.3 or 2.7.4
which would be in excess of the applicable proportionate amount (based on the
portion of the Parallel Funding Commitment in which such Person is
participating) which would then be payable to such Related Bank if such Related
Bank had not sold a participation in that portion of such Parallel Funding
Commitment.

        2.8    Funding Losses.    If Borrower shall (a) repay or prepay any
LIBOR Loans on any day other than the last day of an Interest Period for such
Loans (whether an Optional Prepayment or a Mandatory Prepayment), (b) fail to
borrow any LIBOR Loans in accordance with a Notice of Borrowing delivered to
Administrative Agent (whether as a result of the failure to satisfy any
applicable conditions or otherwise), (c) fail to convert any Loans into LIBOR
Loans in accordance with a Notice of Conversion of Loan Type delivered to
Administrative Agent (whether as a result of the failure to satisfy any
applicable conditions or otherwise), (d) fail to continue a LIBOR Loan in
accordance with a Confirmation of Interest Period Selection delivered to
Administrative Agent or (e) fail to make any prepayment in accordance with any
notice of prepayment delivered to Administrative Agent, Borrower shall, upon
demand by any Bank or any Lender Group Member, reimburse such Bank or such
Lender Group Member for all costs and losses incurred by such Bank or such
Lender Group Member as a result of such repayment, prepayment or failure
("Liquidation Costs"). Borrower understands that such costs and losses may
include losses incurred by a Bank or a Lender Group Member as a result of
funding and other contracts entered into by such Bank or such Lender Group
Member to fund LIBOR Loans. Each Bank and each Lender Group Member demanding
payment under this Section 2.8 shall deliver to Borrower a certificate setting
forth in reasonable detail the basis for and the amount of costs and losses for
which demand is made. Any such certificate delivered to Borrower shall, in the
absence of manifest error, be conclusive and binding on Borrower for purposes of
this Agreement. For purposes of this Section 2.8, with respect to each LIBOR
Loan that is or is to be a CP Conduit Funded LIBOR Construction Loan, each
Lender Group Member shall be deemed to have costs and losses equal to costs and
losses that would have been incurred by such Lender Group Member had it been a
Bank.

        2.9    Alternate Office; Minimization of Costs.    

        2.9.1    To the extent reasonably possible, each Bank and each Related
Bank shall designate an alternative Lending Office with respect to its LIBOR
Loans and otherwise take any reasonable actions to reduce any liability of
Borrower to any Bank or any Related Bank under Section 2.5.4, 2.7.3 or 2.7.4, or
to avoid the unavailability of any Type of Loans under Section 2.7.2 so long as
such Bank or such Related Bank, in its sole discretion, determines that (a) such
designation is not disadvantageous to such Bank or such Related Bank and
(b) solely with respect to liabilities under Section 2.7.3 or 2.7.4, that such
actions would eliminate or reduce any such liability. Borrower hereby agrees to
pay all reasonable costs and expenses incurred by any such Bank or such Related
Bank in connection with any such designation or actions. Each CP Conduit shall
at all times maintain a Lending Office located in the United States with respect
to its LIBOR Loans.

        2.9.2    If and with respect to each occasion that a Bank or a Lender
Group Member either makes a demand for compensation pursuant to Section 2.5.4,
2.7.3 or 2.7.4 or is unable to fund LIBOR Loans pursuant to Section 2.7.2 or
such Bank or such Lender Group Member wrongfully fails to fund a Loan, Borrower
may, upon at least five Banking Days' prior irrevocable written notice to such
Bank and Administrative Agent or such Lender Group Member and the applicable
Lender Group Agent, as the case may be, in whole permanently replace the
Commitments of such Bank or the applicable Lender Group; provided that Borrower
shall replace such Commitments with the Commitments of a commercial bank
reasonably satisfactory to Administrative Agent, and

35

--------------------------------------------------------------------------------




with respect to the Working Capital/Project LC Commitment and the DSR LC
Commitment, Borrower shall replace such Commitments with the Commitments of a
Bank that is rated at least Baa3 by Moody's and at least BBB- by S&P. Such
replacement Bank shall upon the effective date of replacement purchase the
Obligations owed to such replaced Bank for the aggregate amount thereof and
shall thereupon for all purposes become a "Bank" hereunder. Such notice from
Borrower shall specify an effective date for the replacement of such Bank's or
such Lender Group's Commitments, which date shall not be later than the tenth
day after the day such notice is given. On the effective date of any replacement
of such Bank's or such Lender Group's Commitments pursuant to this
Section 2.9.2, Borrower shall pay to Administrative Agent for the account of
such Bank or such Lender Group (a) any fees due to such Bank or such Lender
Group to the date of such replacement, (b) the principal of and accrued interest
on the principal amount of outstanding Loans and Reimbursement Obligations held
by such Bank and on outstanding Construction Loans held by such Lender Group to
the date of such replacement, (c) the amount or amounts requested by such Bank
or such Lender Group Member in such Lender Group pursuant to each of Sections
2.5.4, 2.7.3 and 2.7.4, as applicable, and (d) any other amount then payable
hereunder to such Bank or such Lender Group. Borrower will remain liable to such
replaced Bank or such replaced Lender Group (or any member thereof) for any
Liquidation Costs that such Bank or such Lender Group (or any member thereof)
may sustain or incur as a consequence of repayment of its Loans (unless such
Bank or such Lender Group has defaulted on its obligation to fund a Loan
hereunder). Upon the effective date of purchase of any Bank's Loans and
Reimbursement Obligations and termination of such Bank's Commitments pursuant to
this Section 2.9.2, such Bank shall cease to be a Bank hereunder, and upon the
effective date of purchase of any Lender Group's Construction Loans and
termination of such Lender Group's Construction Loan Commitment pursuant to this
Section 2.9.2, such Lender Group shall cease to be a Lender Group hereunder. No
such termination of any such Bank's Commitments and the purchase of such Bank's
Loans and Reimbursement Obligations pursuant to this Section 2.9.2 shall affect
(i) any liability or obligation of Borrower or any other Bank or Lender Group to
such terminated Bank which accrued on or prior to the date of such termination
or (ii) such terminated Bank's rights hereunder in respect of any such liability
or obligation. No such termination of such Lender Group's Construction Loan
Commitment and the purchase of such Lender Group's Construction Loans pursuant
to this Section 2.9.2 shall affect (i) any liability or obligation of Borrower
or any Bank or Lender Group to such terminated Lender Group which accrued on or
prior to the date of such termination or (ii) the rights of such terminated
Lender Group (or any member thereof) hereunder in respect of any such liability
or obligation.

        2.9.3    Upon written notice to Administrative Agent and Borrower, any
Bank or Lender Group Member may designate a Lending Office other than that set
forth in Exhibit I hereto (which Exhibit shall be automatically amended without
further action to give effect to such designation on the date Administrative
Agent receives such notice) and may assign all of its interests under the Credit
Documents to such Lending Office; provided that such designation and assignment
do not at the time of such designation and assignment increase the reasonably
foreseeable liability of Borrower to such Bank or Lender Group Member under
Section 2.5.4, 2.7.3, or 2.7.4 or make an interest rate option unavailable
pursuant to Section 2.7.2.

ARTICLE 3.
CONDITIONS PRECEDENT

        3.1    Conditions Precedent to the Closing Date.    The effectiveness of
this Agreement, the obligations of Administrative Agent hereunder and the
obligations of each Bank and each Lender Group hereunder shall be subject to the
fulfillment (or written waiver by Administrative Agent with the

36

--------------------------------------------------------------------------------

consent of each of the Banks and each of the Lender Groups) of each of the
following conditions precedent:

        3.1.1    Resolutions.    Delivery to Administrative Agent of a copy of
one or more resolutions or other authorizations, in form and substance
reasonably satisfactory to each of the Banks and each of the Lender Groups, of
the board of directors or other similar governing body of each of Borrower and
NEG, authorizing, as applicable, the Borrowings herein provided for and the
execution, delivery and performance of this Agreement, the other Operative
Documents and any instruments or agreements required hereunder or thereunder to
which such Person is a party, certified by the appropriate Responsible Officer
of each such Person as being in full force and effect on the Closing Date.

        3.1.2    Incumbency.    Delivery to Administrative Agent of a
certificate, in form and substance reasonably satisfactory to each of the Banks
and each of the Lender Groups, from each of Borrower and NEG, signed by the
appropriate Responsible Officer of each such Person and dated the Closing Date,
as to the incumbency of the natural Persons authorized to execute and deliver
this Agreement and the other Operative Documents and any instruments or
agreements required hereunder or thereunder to which such Person is a party.

        3.1.3    Formation Documents.    Delivery to Administrative Agent of
(a) copies of the certificate of formation, articles of incorporation or other
state certified constituent documents of each of Borrower and NEG, certified by
the secretary of state of the state of such Person's formation or incorporation,
and (b) copies of the limited liability company operating agreement, bylaws or
other comparable constituent documents of each of Borrower and NEG, certified by
the appropriate Responsible Officer of each such Person as being true, correct
and complete on the Closing Date.

        3.1.4    Good Standing Certificates.    Delivery to Administrative Agent
of certificates issued by the secretary of state of the state in which each of
Borrower and NEG is formed or incorporated, together with certificates issued by
the secretary of state in each other jurisdiction where either such Person is
qualified to do business, in each case (a) dated no more than five days prior to
the Closing Date and (b) certifying that such Person is in good standing and is
qualified to do business in, and has paid all franchise taxes or similar taxes
due to, such states.

        3.1.5    Credit Documents.    Delivery to Administrative Agent of a
true, correct and complete original of each of the following documents:

        (a)  this Agreement;

        (b)  each applicable Note;

        (c)  the Borrower Security Agreement;

        (d)  the Depositary Agreement; and

        (e)  the NEG Equity Guaranty.

Each Credit Document specified above shall be in form and substance reasonably
satisfactory to each of the Banks and each of the Lender Groups and shall have
been duly authorized, executed and delivered by the parties thereto.

        3.1.6    UCC Reports.    Delivery to Administrative Agent of a UCC
report dated as of a date no more than five Banking Days before the Closing Date
for each of the jurisdictions in which UCC-1 financing statements are intended
to be filed in respect of the Borrower Collateral, confirming that upon due
filing (assuming such filing occurred on the date of such respective reports)
the security interests created under the Borrower Collateral Documents will be
prior to all other financing statements or other security documents wherein the
security interest is perfected by filing in respect of the Borrower Collateral,
other than financing statements or other security

37

--------------------------------------------------------------------------------




documents evidencing security interests that will be released and/or discharged
on or prior to the Closing Date.

        3.1.7    UCC Filings.    Each of the documents and instruments set forth
in Part I of Exhibit D-5 hereto shall have been (a) delivered to Administrative
Agent for recording or filing or (b) recorded or filed in the respective places
or offices set forth in Part I of Exhibit D-5 hereto and, in each such case, any
and all taxes, recording and filing fees with respect thereto shall have been
paid (or, as approved by each of the Banks and each of the Lender Groups,
provided for), and each of the other actions set forth in Part I of Exhibit D-5
hereto shall have been taken.

        3.1.8    Closing Certificates of Borrower and NEG.    Delivery to
Administrative Agent of (a) a certificate, dated as of the Closing Date, duly
executed by a Responsible Officer of Borrower, in substantially the form of
Exhibit F-1A hereto, and (b) a certificate, dated as of the Closing Date, duly
executed by a Responsible Officer of NEG, in substantially the form of
Exhibit F-1B.

        3.1.9    Legal Opinions.    Delivery to Administrative Agent of legal
opinions of counsel to Borrower and NEG, in each case in form and substance
reasonably satisfactory to each of the Banks and each of the Lender Groups.

        3.1.10    Preliminary Project Budgets.    Delivery to Administrative
Agent of a preliminary project budget for each Project that will not be an
Approved Project as of the Closing Date, showing all anticipated Project Costs
to be incurred for such Project, including all construction and non-construction
costs, all interest, taxes and other carrying costs, all non-allocated costs of
Borrower or the applicable Project Company, and such other information as the
Banks may require, together with a balanced statement of sources (including an
allocation between Loan proceeds and Committed Equity Contributions) and uses of
proceeds (and any other funds necessary to complete each such Project), broken
down as to separate construction phases and components, which preliminary
project budget shall be in form and substance reasonably satisfactory to each of
the Banks and each of the Lender Groups and will be attached as Exhibit G-2
hereto.

        3.1.11    Preliminary Project Schedules.    Delivery to Administrative
Agent of a preliminary schedule for construction and completion of each Project
that will not be an Approved Project as of the Closing Date, which schedule
shall be in form and substance reasonably satisfactory to each of the Banks and
each of the Lender Groups and will be attached as Exhibit G-2 hereto.

        3.1.12    Base Case Project Projections.    Delivery to Administrative
Agent of (a) Base Case Project Projections for each of the Projects (taken
individually), (b) Base Case Project Projections for all of the Projects (taken
as a whole), showing minimum and average annual projected Debt Service Coverage
Ratios over the period set forth in the Base Case Project Projections of no less
than 2.0 to 1.0 and 3.0 to 1.0, respectively, and (c) the calculation of the
Debt to Capitalization Ratio necessary to achieve the Debt Service Coverage
Ratios described in clause (b) immediately above, which shall not be greater
than 0.60 to 1.0, each of which shall be in form and substance reasonably
satisfactory to each of the Banks and each of the Lender Groups and will be
attached as Exhibit G-2 hereto.

        3.1.13    Financial Statements.    Delivery to Administrative Agent of
true, correct and complete copies of (a) audited financial statements of NEG for
the fiscal year ending December 31, 2000, conforming to the requirements set
forth in Section 5.3(b), and (b) unaudited financial statements of NEG and
Borrower as at September 30, 2001, conforming to the requirements set forth in
Section 5.3(a), in each case in form and substance reasonably satisfactory to
each of the Banks and each of the Lender Groups, together with a certificate
from the appropriate Responsible Officer of the applicable Person, stating that
such financial statements have been prepared in conformity with GAAP and fairly
present, in all material respects, the financial position (on a consolidated
and, where applicable, consolidating basis) of such Person described in such
financial statements as at the respective dates thereof and the results of
operations and cash flows (on a consolidated and,

38

--------------------------------------------------------------------------------




where applicable, consolidating basis) of such Person described therein for each
of the periods then ended, subject, in the case of any such unaudited financial
statements, to changes resulting from audit and normal year-end adjustments.

        3.1.14    Establishment of Accounts.    The Accounts shall have been
established to the reasonable satisfaction of each of the Banks and each of the
Lender Groups.

        3.1.15    Payment of Bank and Consultant Fees.    Borrower shall have
paid or caused NEG to have paid, as the case may be, all outstanding amounts due
and owing to (i) the Banks, the Lender Groups, the LC Bank, Administrative
Agent, the Depositary Agent and the Arrangers under the Mandate Letter, the
Alternative Funding Mandate Letter, the Fee Letter, the Depositary Agent Fee
Letter and the LC Fee Letter, or pursuant to Section 2.4, and (ii) the Banks'
and Lender Groups' attorneys and consultants (including the Independent
Consultants), for all services rendered and billed prior to the Closing Date.

        3.1.16    Independent Engineer's Final Draft Report and
Certificate.    Delivery to Administrative Agent of a final draft Independent
Engineer's report with respect to each Project that will not be an Approved
Project as of the Closing Date, in form and substance reasonably satisfactory to
each of the Banks and each of the Lender Groups, together with a certificate of
the Independent Engineer in substantially the form of Exhibit F-5A hereto, dated
the Closing Date.

        3.1.17    Fuel Consultant's and Power Market Consultant's Final Reports
and Certificates.    

        (a)  Delivery to Administrative Agent of a final Fuel Consultant's
report with respect to each Project, in form and substance reasonably
satisfactory to each of the Banks and each of the Lender Groups, together with a
certificate of the Fuel Consultant in substantially the form of Exhibit F-6A
hereto, dated the Closing Date.

        (b)  Delivery to Administrative Agent of a final Power Market
Consultant's report with respect to each Project, in form and substance
reasonably satisfactory to each of the Banks and each of the Lender Groups,
together with a certificate of the Power Market Consultant in substantially the
form of Exhibit F-7A hereto, dated the Closing Date.

        3.1.18    Approved Projects.    Each of the Millennium Project and at
least two other Projects shall be Approved Projects as of the Closing Date.

        3.1.19    Agent for Service of Process.    Delivery to Administrative
Agent of evidence reasonably satisfactory to each of the Banks and each of the
Lender Groups that each of NEG and Borrower has appointed Corporate Service
Company as its agent for service of process in the State of New York in respect
of each Credit Document to which such Person is a party which is governed by the
laws of the State of New York.

        3.1.20    Representations and Warranties.    Each representation and
warranty of NEG and Borrower in any Credit Document shall be true and correct as
of the Closing Date (unless any such representation and warranty relates solely
to an earlier date, in which case it shall have been true and correct as of such
earlier date).

        3.1.21    No Defaults.    No Borrower Inchoate Default or Borrower Event
of Default shall have occurred and be continuing as of the Closing Date.

        3.1.22    No Material Adverse Change.    Except as set forth in the
Information Memorandum, since December 31, 2000 no development, event or change
in respect of NEG, Borrower or any Project has occurred that has caused or
evidences, either individually or in the aggregate, a Borrower Material Adverse
Effect or a Project Material Adverse Effect.

        3.1.23    No Litigation.    

        (a)  Except as set forth in Exhibit G-5B or the Information Memorandum,
there shall be no (i) injunction, writ, preliminary restraining order or other
order of any nature by an

39

--------------------------------------------------------------------------------

arbitrator, court or any other Governmental Authority, or (ii) action, suit,
arbitration, investigation or proceeding at law or in equity by or before any
arbitrator, court or any other Governmental Authority, pending against Borrower
or, to Borrower's actual knowledge, threatened against Borrower or any property
or other assets or rights of Borrower.

        (b)  Except as set forth in Exhibit G-5B or the Information Memorandum,
there shall be no (i) injunction, writ, preliminary restraining order or other
order of any nature by an arbitrator, court or any other Governmental Authority,
or (ii) action, suit, arbitration, investigation or proceeding at law or in
equity by or before any arbitrator, court or any other Governmental Authority,
pending against NEG or, to Borrower's actual knowledge, threatened against NEG
or any property or other assets or rights of NEG, except in each case that would
not reasonably be expected to have a Borrower Material Adverse Effect.

        3.1.24    No Change in Tax Laws.    No change shall have been adopted,
since the date on which this Agreement was executed and delivered, in any tax
law or tax regulation or judicial interpretation thereof that would subject
Administrative Agent, any Bank or any Lender Group Member to any material
unreimbursed Tax or Other Tax (other than Taxes or Other Taxes for which
Borrower is not required to indemnify such Lender Group Member pursuant to
Section 2.5.4).

        3.2    Conditions Precedent to the Initial Borrowing of Construction
Loans for a Project.    The obligation of the Banks and the Lender Groups to
make the initial Construction Loans with respect to a Subject Project on a
proposed Credit Event Date is subject to the prior satisfaction (or written
waiver by Administrative Agent with the consent of the Majority Banks) of each
of the following conditions precedent:

        3.2.1    Credit Event Conditions.    Each of the conditions precedent
set forth in Section 3.12 shall have been satisfied with respect to Borrower,
each Equity Party, each Subject Intermediate Holding Company, the Subject
Project Company and the Subject Project as of the Credit Event Date.

        3.2.2    Initial Project or Approved Substitute Project.    The Subject
Project is (a) an Initial Project or (b) a Substitute Project that has been
substituted for an Initial Project in accordance with Section 3.11.

        3.2.3    Adjustment Date.    The Credit Event Date is on or prior to the
Adjustment Date.

        3.2.4    Resolutions.    Delivery to Administrative Agent of a copy of
one or more resolutions or other authorizations, in form and substance
reasonably satisfactory to Administrative Agent, of the board of directors or
other similar governing body of the Subject Project Company, each Subject
Intermediate Holding Company and each of the other applicable Affiliated Major
Project Participants, authorizing the execution, delivery and performance of the
Operative Documents with respect to the Subject Project and any instruments or
agreements required hereunder or thereunder to which such Person is a party,
certified by the appropriate Responsible Officer of each such Person as being in
full force and effect on the Credit Event Date.

        3.2.5    Incumbency.    Delivery to Administrative Agent of a
certificate, in form and substance reasonably satisfactory to Administrative
Agent, from the Subject Project Company, each Subject Intermediate Holding
Company and each of the other applicable Affiliated Major Project Participants,
signed by the appropriate Responsible Officer of each such Person and dated the
Credit Event Date, as to the incumbency of the natural Persons authorized to
execute and deliver the Operative Documents with respect to the Subject Project
and any instruments or agreements required hereunder or thereunder to which such
Person is a party.

40

--------------------------------------------------------------------------------



        3.2.6    Formation Documents.    Delivery to Administrative Agent of
(a) copies of the articles of incorporation or certificate of incorporation,
certificate of formation or charter or other state certified constituent
documents of the Subject Project Company, each Subject Intermediate Holding
Company and each of the other applicable Affiliated Major Project Participants,
certified by the secretary of state of such Person's state of formation or
incorporation, and (b) copies of the limited liability company agreement, bylaws
or other comparable constituent documents of each such Person, certified by the
appropriate Responsible Officer of each such Person.

        3.2.7    Good Standing Certificates.    Delivery to Administrative Agent
of certificates issued by the secretary of state of the state in which the
Subject Project Company, each Subject Intermediate Holding Company and each of
the other applicable Affiliated Major Project Participants are formed or
incorporated, together with certificates issued by the secretary of state of the
state where the Subject Project is located, in each case (a) dated no more than
five days prior to the Credit Event Date and (b) certifying that such Person is
in good standing and is qualified to do business in, and has paid all franchise
taxes or similar taxes due to, such states.

        3.2.8    Operative Documents.    

        (a)  Delivery to Administrative Agent of (i) a true, correct and
complete original of a Project Company Guaranty duly executed by the Subject
Project Company, and (ii) a true, correct and complete original of each
Intercompany Note in respect of the on-lending of Loan proceeds from Borrower to
the Subject Project Company (either directly or through the applicable Approved
Intermediate Holding Companies) duly executed by Borrower and the Subject
Project Company and/or the applicable Approved Intermediate Holding Companies.

        (b)  Delivery to Administrative Agent of true, correct and complete
originals of (i) a Project Company Security Agreement duly executed by the
Subject Project Company, (ii) a Mortgage duly executed by the Subject Project
Company, (iii) Pledge Agreements with respect to the equity interests in the
Subject Project Company and the equity interests in the Subject Intermediate
Holding Companies, duly executed by the Subject Intermediate Holding Companies
or Borrower, as applicable, and (iv) all other documents, instruments,
supplements or amendments necessary to create a valid and perfected first
priority Lien on all Project Company Collateral related to the Subject Project,
Subject Project Company or Subject Intermediate Holding Companies then in
existence.

        (c)  Delivery to Administrative Agent of true, correct and complete
originals of the Interest Rate Agreement(s) required by Section 5.13.1.

        (d)  Delivery to Administrative Agent of a true, correct and complete
original of one or more joinder agreements, in substantially the form of
Exhibit B to the Depositary Agreement, duly executed by the Subject Project
Company and the Subject Intermediate Holding Companies.

        (e)  Delivery to Administrative Agent of a true, correct and complete
original of a subordination agreement in form and substance reasonably
satisfactory to the Majority Banks for each Project Document with respect to the
Subject Project under which Subordinated Affiliate Fees are payable.

        (f)    Delivery to Administrative Agent of true, correct and complete
copies of each Major Project Document with respect to the Subject Project in
effect as of the Credit Event Date, together with a certificate of a Responsible
Officer of Borrower stating that: (i) such copies are true, correct and complete
copies of all material contracts (other than the Credit Documents) related to
the Subject Project as in effect on the Credit Event Date; (ii) all of such
Major Project Documents are in full force and effect as of the Credit Event
Date; (iii) the Subject Project Company has not received notice of any default
of the Subject Project

41

--------------------------------------------------------------------------------




Company under any of such Major Project Documents; (iv) to Borrower's actual
knowledge, no other party to any of such Major Project Documents is or, but for
the passage of time or the giving of notice will be, in breach of any material
obligation thereunder; and (v) all conditions precedent to the performance of
the parties under such Major Project Documents then required to have been
performed have been satisfied.

        (g)  Delivery to Administrative Agent of a true, correct and complete
original of a Consent executed by each Major Project Participant for the Subject
Project listed on Exhibit W-1, in substantially the form of Exhibit E hereto (or
otherwise in form and substance reasonably satisfactory to the Majority Banks).

        (h)  Delivery to Administrative Agent of true, correct and complete
copies of (i) all shared use agreements and/or joint ownership agreements
reasonably requested by the Majority Banks evidencing the Subject Project
Company's interests, rights and obligations with respect to any shared
facilities incorporated into or used with respect to the Subject Project, and
(ii) all intercreditor agreements and/or non-disturbance agreements reasonably
requested by the Majority Banks establishing the relative rights and remedies
between Administrative Agent and any other Persons with interests in any such
shared facilities or other properties incorporated into or used with respect to
the Subject Project, in each case in form and substance reasonably satisfactory
to the Majority Banks.

        (i)    Delivery to Administrative Agent of true, correct and complete
copies of all documents reasonably requested by the Majority Banks to effect the
contribution to Borrower of the equity interests in the Subject Intermediate
Holding Companies on the Credit Event Date.

Unless otherwise specified above, all the Operative Documents specified above
shall be in form and substance reasonably satisfactory to the Majority Banks and
shall have been duly authorized, executed and delivered by the parties thereto.

        3.2.9    UCC Reports.    Delivery to Administrative Agent of a UCC
report dated as of a date no more than five days prior to the Credit Event Date
for each of the jurisdictions in which UCC-1 financing statements are intended
to be filed in respect of the Project Company Collateral related to the Subject
Project, Subject Project Company or Subject Intermediate Holding Companies,
confirming that upon due filing (assuming such filing occurred on the date of
such respective reports) the security interests created under the Project
Company Collateral Documents will be prior to all other financing statements or
other security documents wherein the security interest is perfected by filing in
respect of such Project Company Collateral, other than (a) financing statements
or other security documents evidencing security interests that will be released
and/or discharged on or prior to the Credit Event Date and (b) financing
statements or other security documents evidencing Project Company Permitted
Liens.

        3.2.10    UCC Filings.    

        (a)  Borrower shall have delivered to Administrative Agent a supplement
to Exhibit D-5 hereto (which Exhibit shall be automatically amended without
further action to give effect to such supplement on the Credit Event Date)
reflecting the filings and recordings required to be made to perfect security
interests in the Project Company Collateral related to the Subject Project,
which supplement shall be in form and substance reasonably satisfactory to the
Majority Banks.

        (b)  All actions (including the actions described on the applicable Part
of Exhibit D-5) shall have been taken to provide Administrative Agent, for the
benefit of the Secured Parties, with a valid and perfected first priority Lien
on all Project Company Collateral related to the Subject Project, Subject
Project Company or Subject Intermediate Holding Companies then in

42

--------------------------------------------------------------------------------




existence (subject to Project Company Permitted Liens), including, to the extent
necessary, (i) the filing of UCC-1, UCC-2 or UCC-3 financing statements, as
applicable, with respect to such Project Company Collateral with the secretary
of state and/or other appropriate filing office in the state in which the
Subject Project is located, in the state of formation of the Subject Project
Company or Subject Intermediate Holding Companies or the state in which the
Subject Project Company's or Subject Intermediate Holding Companies' principal
place of business is located, (ii) the execution, delivery and recordation of
the applicable Mortgage(s) and (iii) the filing of fixture filings with respect
to the Subject Project.

        3.2.11    Incremental Commitments and/or Permitted Additional
Equity.    If the Subject Project is the fourth Project to become an Approved
Project hereunder (other than in connection with the substitution of a
Substitute Project for an Approved Project in accordance with Section 3.11), the
aggregate amount of (a) Incremental Commitments plus (b) at the election of
Borrower in its sole discretion, Permitted Additional Equity, as of March 31,
2002 and as of the Credit Event Date, shall be at least $625,000,000.

        3.2.12    Legal Opinions.    

        (a)  Delivery to Administrative Agent of legal opinions of counsel to
each Credit Party and each other Affiliated Major Project Participant that is a
party to an Operative Document delivered pursuant to Section 3.2.8, in each case
in form and substance reasonably satisfactory to the Majority Banks.

        (b)  Delivery to Administrative Agent of legal opinions of counsel to
each Major Project Participant listed on Exhibit W-2 that is a party to a Major
Project Document delivered pursuant to Section 3.2.8, in each case in
substantially the form of Exhibit B to Exhibit E hereto (or otherwise in form
and substance reasonably satisfactory to the Majority Banks).

        3.2.13    Insurance.    Insurance with respect to the Subject Project
complying with Exhibit M to the applicable Project Company Guaranty shall be in
full force and effect and Administrative Agent shall have received: (i) a
certificate of the Insurance Consultant substantially in the form of Exhibit F-4
with respect to the Subject Project; (ii) a report of the Insurance Consultant
describing the insurance program for the Subject Project, in form and substance
reasonably satisfactory to the Majority Banks; (iii) insurance brokers'
certificates evidencing such insurance program, in form and substance reasonably
satisfactory to the Majority Banks, identifying underwriters, types of
insurance, insurance limits and policy terms, listing the special provisions
required as set forth in Exhibit M to the applicable Project Company Guaranty,
and stating that such insurance is in full force and effect and that all
premiums then due thereon have been paid; and (iv) certified copies of all
policies evidencing such insurance (or a binder or commitment signed by the
insurer or a broker authorized to bind the insurer) in form and substance
reasonably satisfactory to the Majority Banks.

        3.2.14    Independent Engineer's Final Report and
Certificate.    Delivery to Administrative Agent of a final Independent
Engineer's report with respect to the Subject Project, in form and substance
reasonably satisfactory to the Majority Banks, together with a certificate of
the Independent Engineer in substantially the form of Exhibit F-5B hereto, dated
the Closing Date.

        3.2.15    Reports of the Environmental Consultant.    Delivery to
Administrative Agent of (a) the Environmental Consultant's Phase I report(s)
with respect to the Subject Project in form and substance reasonably
satisfactory to the Majority Banks, together with a corresponding reliance
letter from the Environmental Consultant (which letter shall be in form and
substance reasonably satisfactory to Administrative Agent), confirming that no
evidence was found of a Release at the Subject Project (including the Site
thereof), or (b) if evidence was found of a Release at the Subject Project
(including the Site thereof) pursuant to such Phase I environmental report(s) or
such report(s) otherwise recommend a Phase II environmental review, (i) a Phase
II environmental

43

--------------------------------------------------------------------------------




report with respect to the Subject Project (including the Site thereof) in form
and substance reasonably satisfactory to the Majority Banks, together with a
corresponding reliance letter from the Environmental Consultant (which letter
shall be in form and substance reasonably satisfactory to Administrative Agent),
confirming (to the reasonable satisfaction of Administrative Agent in the case
of clause (A), and to the reasonable satisfaction of the Majority Banks in the
case of clause (B)), either (A) that no Release has occurred at the Subject
Project (including the Site thereof), or (B) if a Release has occurred at the
Subject Project (including the Site thereof), that such Release either does not
trigger any reporting or remediation obligations or has been remediated to
acceptable regulatory levels, or (ii) an environmental indemnity agreement in
form and substance reasonably satisfactory to the Majority Banks.

        3.2.16    Updated Fuel Consultant's Report and Certificate.    If the
Initial Credit Event Date with respect to the Subject Project is after the
Closing Date, delivery to Administrative Agent of a certificate of the Fuel
Consultant with respect to the Subject Project in substantially the form of
Exhibit F-6B hereto, and, if the Fuel Consultant's report with respect to the
Subject Project that was delivered on the Closing Date needs to be updated in
order for the Fuel Consultant to issue such certificate, such report as so
updated in form and substance reasonably satisfactory to the Majority Banks.

        3.2.17    Updated Power Market Consultant's Report and
Certificate.    If the Initial Credit Event Date with respect to the Subject
Project is after the Closing Date, delivery to Administrative Agent of a
certificate of the Power Market Consultant with respect to the Subject Project
in substantially the form of Exhibit F-7B hereto, and, if the Power Market
Consultant's report with respect to the Subject Project that was delivered on
the Closing Date needs to be updated in order for the Power Market Consultant to
issue such certificate, such report as so updated in form and substance
reasonably satisfactory to the Majority Banks.

        3.2.18    Permits.    

        (a)  Delivery to Administrative Agent of the schedule of all material
Permits required to develop, construct, own, lease, use, operate and maintain
the Subject Project (a "Permit Schedule"), in form and substance reasonably
satisfactory to the Majority Banks.

        (b)  Delivery to Administrative Agent of (i) copies of each Permit
listed on Part I of such Permit Schedule, each in form and substance reasonably
satisfactory to the Majority Banks, and (ii) legal opinions of counsel to the
Subject Project Company with respect to the Permits listed on such Permit
Schedule, each in form and substance reasonably satisfactory to the Majority
Banks. The Permits set forth on Part I of such Permit Schedule shall constitute
in the Majority Banks' reasonable opinion all of the material Permits required
or customarily obtained for the development, construction, ownership, leasing,
use, operation and maintenance of the Subject Project as of the Credit Event
Date.

        (c)  Part II of such Permit Schedule shall list all other Permits
required to develop, construct, own, lease, use, operate and maintain the
Subject Project as contemplated by the Operative Documents. The Permits listed
in Part II of such Permit Schedule shall either (i) in the Majority Banks'
reasonable opinion, be timely obtainable at a cost consistent with the
applicable Project Budget without material difficulty or delay prior to the time
such Permits are required for the development, construction, ownership, leasing,
use, operation or maintenance of the Subject Project, or (ii) there shall exist
alternative solutions (the expected cost of which is reflected in the applicable
Project Budget) reasonably satisfactory to the Majority Banks which would
eliminate the need for such Permits.

        (d)  Except as disclosed in such Permit Schedule, the Permits listed in
Part I of such Permit Schedule shall not be subject to any restriction,
condition, limitation or other provision that would reasonably be expected to
have a Project Material Adverse Effect with respect to

44

--------------------------------------------------------------------------------




the Subject Project Company or result in the Subject Project being operated in a
manner substantially inconsistent with the assumptions underlying the Base Case
Project Projections most recently delivered hereunder.

        3.2.19    Financial Statements.    Delivery to Administrative Agent of
accurate and complete copies of (a) the most recent annual financial statements
(audited if available) or Form 10-K filed with the Securities and Exchange
Commission and (b) the most recent quarterly financial statements or Form 10-Q
filed with the Securities and Exchange Commission, in each case of the Subject
Project Company, each other Affiliated Major Project Participant that is a party
to an Operative Document delivered pursuant to Section 3.2.8 and each other
Major Project Participant listed in Exhibit G-3 with respect to the Subject
Project, together with, in the case of the Subject Project Company or such other
Affiliated Major Project Participant, certificates from the appropriate
Responsible Officer thereof, stating that such financial statements have been
prepared in conformity with GAAP and fairly present, in all material respects,
the financial position (on a consolidated and, where applicable, consolidating
basis) of the Persons described in such financial statements as at the
respective dates thereof and the results of operations and cash flows (on a
consolidated and, where applicable, consolidating basis) of the Persons
described therein for each of the periods then ended, subject, in the case of
any such unaudited financial statements, to changes resulting from audit and
normal year-end adjustments.

        3.2.20    Base Case Project Projections.    Delivery to Administrative
Agent of (a) Base Case Project Projections for the Subject Project, updated from
the Base Case Project Projections submitted for the Subject Project pursuant to
Section 3.1.12(a), if necessary, (b) Base Case Project Projections for the
Subject Project and the other Approved Projects (taken as a whole), using the
Base Case Project Projections submitted for such Projects pursuant to this
Section 3.2.20, showing minimum and average annual projected Debt Service
Coverage Ratios over the period set forth in the Base Case Project Projections
of no less than (i) 2.0 to 1.0 and 3.0 to 1.0, respectively, if there are three
or four Approved Projects (including the Subject Project), or (ii) 2.25 to 1.0
and 3.25 to 1.0, respectively, if there are two Approved Projects (including the
Subject Project), (c) the calculation of the Debt to Capitalization Ratio
necessary to achieve the Debt Service Coverage Ratios described in clause (b)
immediately above, which shall not be greater than 0.60 to 1.0, and (d) a
certificate of a Responsible Officer of each of Borrower and each Equity Party
confirming (i) the Total Equity Commitment after giving effect to the Subject
Project becoming an Approved Project and (ii) the Available Equity Commitment
after giving effect to all Equity Contributions and In Kind Equity Payments made
on or prior to the Credit Event Date, each of which shall be in form and
substance reasonably satisfactory to the Majority Banks.

        3.2.21    Project Schedules; Project Budgets; Annual Operating Budgets;
Borrower Budget.    

        (a)  If the Subject Project has not achieved Substantial Completion as
of the Credit Event Date, delivery to Administrative Agent of (i) a Project
Schedule for the Subject Project, updated from the Project Schedule submitted
for the Subject Project pursuant to Section 3.1.11, if any, and (ii) a Project
Budget for the Subject Project, updated from the Project Budget submitted for
the Subject Project pursuant to Section 3.1.10, if any, in each case in form and
substance reasonably satisfactory to the Majority Banks.

        (b)  If the Subject Project has achieved Substantial Completion as of
the Credit Event Date, delivery to Administrative Agent of an Annual Operating
Budget prepared in a manner consistent with, and in compliance with the
requirements of, Section 4.16.2 of the applicable Project Company Guaranty, and
otherwise in form and substance reasonably satisfactory to the Majority Banks.

        (c)  Delivery to Administrative Agent of a budget (or an update of the
budget previously delivered pursuant to this Section 3.2.21(c), as applicable)
showing all anticipated Project Costs

45

--------------------------------------------------------------------------------




for the Subject Project and any Approved Project that are not included in the
Project Budget for the Subject Project or such Approved Project, which budget
(or update thereof) shall be in form and substance reasonably satisfactory to
the Majority Banks.

        3.2.22    Real Estate Rights; A.L.T.A. Surveys.    The Majority Banks
shall (a) be reasonably satisfied that the Subject Project Company shall have
obtained all real estate rights necessary for construction, use and operation of
the Subject Project (other than rights that the Majority Banks are reasonably
satisfied can be obtained without material difficulty or delay by the time they
are needed), and (b) have received A.L.T.A. surveys of the applicable Site and,
unless not required by Administrative Agent, the Easements with respect to the
Subject Project in existence on the Credit Event Date (which surveys shall be
reasonably current and in form and substance reasonably satisfactory to the
Majority Banks and the Title Insurer), showing (A) as to such Site, the exact
location and dimensions thereof (including the location of all means of access
thereto and all Easements relating thereto and showing the perimeter within
which all foundations are or are to be located); (B) as to such Easements in
existence on the Credit Event Date, the exact location and dimensions thereof
(including the location of all means of access thereto, and all improvements or
other encroachments in or on such Easements burdening the Subject Project in
existence on the Credit Event Date); (C) the existing utility facilities
servicing the Subject Project (including water, electricity, gas, telephone,
sanitary sewer and storm water distribution and detention facilities); (D) that
such existing improvements on the Site do not encroach or interfere with
adjacent property or existing Easements or other rights, whether on, above or
below ground (or if such existing improvements encroach or interfere with
adjacent property or existing Easements or other rights, such encroachment or
interference is reasonably acceptable to the Majority Banks); (E) any gaps,
gores, projections or protrusions at the Site; and (F) whether such Site or any
portion thereof is located in a special earthquake or flood hazard zone;
provided, however, that the matters described in clauses (B) and (F) of this
subsection (b) may be shown by separate maps, surveys or other manner reasonably
satisfactory to the Majority Banks, and the surveyor shall not be required to
certify as to the location of any easements, foundations, improvements,
encroachments, utilities or other matters which do not exist as of the Credit
Event Date.

        3.2.23    Title Policies.    Delivery to Administrative Agent of a
lender's A.L.T.A. policy of title insurance (with, in the case of Easements with
respect to which A.L.T.A. surveys were not required by Administrative Agent
pursuant to Section 3.2.22, appropriate survey exceptions), together with such
endorsements as are reasonably required by the Majority Banks and permitted by
applicable Governmental Rules (and, in any event, without a mechanics' or
materialmen's exception included in such title policy, except where applicable
Governmental Rules prevent the deletion of such exception), or commitment to
issue such policy, dated as of the Credit Event Date, (1) in an amount equal to
the aggregate amount of Project Costs set forth in the Project Budget delivered
pursuant to Section 3.2.21 (or such other lesser amount as is reasonably
acceptable to the Majority Banks), and (2) with such reinsurance as is
reasonably satisfactory to the Majority Banks, issued by the Title Insurer in
form and substance reasonably satisfactory to the Majority Banks, insuring (or
agreeing to insure) that:

        (a)  the Subject Project Company has a good, marketable and insurable
fee or leasehold title to or right to control, occupy and use the Site and the
Easements with respect to the Subject Project, free and clear of Liens,
encumbrances or other exceptions to title other than Permitted Project Company
Liens; and

        (b)  the Mortgage with respect to the Subject Project creates (or will
create when recorded) a valid first lien on the Mortgaged Property with respect
to the Subject Project, free and clear of all liens, encumbrances and exceptions
to title whatsoever (other than those liens, encumbrances and other exceptions
to title permitted pursuant to Section 3.2.23(a)).

46

--------------------------------------------------------------------------------




        3.2.24    Regulatory Status.    The Subject Project shall be an Eligible
Facility and the Subject Project Company shall have received a determination
from FERC that it is an Exempt Wholesale Generator. The Subject Project Company
shall have obtained authority to sell at wholesale Power, Ancillary Services
and, to the extent permitted under its FERC tariff, other products and services
at market-based rates. FERC shall not have imposed any rate caps or mitigation
measures on the Subject Project Company other than rate caps and mitigation
measures generally applicable to similarly situated generators selling Power,
Ancillary Services or some combination of the foregoing in the Applicable
Markets.

        3.2.25    Notice to Proceed.    If the Subject Project has not achieved
Substantial Completion as of the Credit Event Date, the Contractors with respect
to the Subject Project shall have been (or shall be concurrently) given an
unconditional notice to proceed or otherwise been (or concurrently will be)
unconditionally directed to begin performance under the Construction Contracts
to which they are a party on or prior to the Credit Event Date, and
Administrative Agent shall have received reasonably satisfactory written
evidence thereof.

        3.2.26    Utilities.    Delivery to Administrative Agent of evidence
reasonably satisfactory to the Majority Banks showing that all gas and
electrical interconnection and utility services necessary for the construction
and operation of the Subject Project for its intended purposes are available for
the Subject Project or will be so available as and when required on commercially
reasonable terms consistent with the Project Budget and Project Schedule, or
Annual Operating Budget, as the case may be, delivered pursuant to
Section 3.2.21 and the Base Case Project Projections delivered pursuant to
Section 3.2.20.

        3.2.27    Agent for Service of Process.    Administrative Agent shall
have received evidence reasonably satisfactory to the Majority Banks that the
Subject Project Company and the Subject Intermediate Holding Companies have
appointed Corporate Service Company as their agent for service of process in the
State of New York in respect of each Credit Document to which the Subject
Project Company or the Subject Intermediate Holding Companies is or are a party
which is governed by the laws of the State of New York.

        3.2.28    Conditions Applicable Only to the Subject
Project.    Administrative Agent shall have received evidence reasonably
satisfactory to the Majority Banks that each of the conditions set forth in
Exhibit G-4 with respect to the Subject Project has been satisfied.

        3.3    Conditions Precedent to each Borrowing of Construction
Loans.    The obligation of the Banks and the Lender Groups to make each
Construction Loan (including the initial Construction Loan for an Approved
Project) is subject to the prior satisfaction (or written waiver by
Administrative Agent with the consent of the Majority Banks) of each of the
following conditions precedent (provided that the conditions precedent described
in Sections 3.3.4, 3.3.6, 3.3.7 and 3.3.10 will not apply to the initial
Construction Loan for an Approved Project):

        3.3.1    Credit Event Conditions.    Each of the conditions precedent
set forth in Section 3.12 shall have been satisfied with respect to Borrower,
each Equity Party, each Subject Intermediate Holding Company, the Subject
Project Company and the Subject Project as of the Credit Event Date.

        3.3.2    Approved Project.    The Subject Project shall be an Approved
Project as of the Credit Event Date.

        3.3.3    Construction Requisition.    Borrower shall have delivered a
Construction Requisition to Administrative Agent in accordance with the
procedures specified in Section 2.1.1(b).

        3.3.4    Title Policy Endorsement.    Borrower shall have provided, or
Administrative Agent shall be adequately assured that the Title Insurer is
committed as of the Credit Event Date to issue to

47

--------------------------------------------------------------------------------




Administrative Agent, a date-down endorsement of the relevant Title Policies to
the Credit Event Date, (a) insuring or otherwise establishing to the
satisfaction of Administrative Agent the continuing first priority of the
applicable Mortgage(s) (subject only to Project Company Permitted Liens), and
(b) otherwise in form and substance reasonably satisfactory to Administrative
Agent.

        3.3.5    Lien Releases.    If requested by Administrative Agent and
subject to the Subject Project Company's right to contest liens as described in
the definition of "Project Company Permitted Liens", Borrower shall have
delivered to Administrative Agent duly executed acknowledgments of payments and
releases of mechanics' and materialmen's liens, in form and substance reasonably
satisfactory to Administrative Agent, from each relevant Contractor and Major
Subcontractor thereof (to the extent such Major Subcontractor is in direct
privity with the Subject Project Company) for all work, services and materials
(including equipment and fixtures of all kinds) done, previously performed or
furnished for the construction of the Subject Project; provided, however, that
such releases may be conditioned upon receipt of payment with respect to work,
services and materials to be paid for with the proceeds of the requested
Construction Loans pursuant to this Section 3.3.

        3.3.6    Permits    

        (a)  Except as disclosed in the Permit Schedule applicable to the
Subject Project, all material Permits with respect to the development,
construction, ownership, leasing, use, operation or maintenance of the Subject
Project required to have been obtained by the Credit Event Date shall have been
issued and be in full force and effect and not subject to legal proceedings or
to any unsatisfied conditions that would reasonably be expected to result in a
material modification or revocation, and all applicable appeal periods with
respect thereto shall have expired.

        (b)  With respect to any material Permit not yet obtained, either (i) in
the Majority Banks' reasonable opinion, such Permit is reasonably expected to be
timely obtainable at a cost consistent with the applicable Project Budget
without material difficulty or delay prior to the time such Permit is required
for the development, construction, ownership, leasing, use, operation or
maintenance of the Subject Project, or (ii) there shall exist alternate
solutions (the expected cost of which is reflected in the applicable Project
Budget) reasonably satisfactory to the Majority Banks which would eliminate the
need for such Permit.

        (c)  Except as disclosed in the applicable Permit Schedule, such Permits
which have been obtained shall not be subject to any restriction, condition,
limitation or other provision that would reasonably be expected to have a
Borrower Material Adverse Effect or a Project Material Adverse Effect with
respect to the Subject Project.

        3.3.7    Additional Documentation.    With respect to Additional Project
Documents that are Major Project Documents and material Permits for the Subject
Project entered into or obtained, transferred or required (whether because of
the status of the construction or operation of the Subject Project or otherwise)
since the date of the previous Credit Event Date for the Subject Project, in
furtherance of, among other things, the Liens on the Subject Project and related
Collateral granted on the Closing Date or the Initial Credit Event Date for the
Subject Project, as the case may be, there shall have been delivery and
satisfaction of such matters as are described in (and subject to the
limitations, approvals and other requirements set forth in) Sections 3.2.4
through 3.2.8 and 3.2.12 to the extent applicable to such Additional Project
Documents that are Major Project Documents or material Permits.

        3.3.8    Acceptable Work; No Liens.    All work that has been done on
the Subject Project shall have been done in a good and workmanlike manner and in
accordance with the Construction Contracts therefor and Prudent Utility
Practices, and there shall not have been filed with or served upon the Subject
Project Company or any other Credit Party with respect to the Subject Project or

48

--------------------------------------------------------------------------------




any part thereof, notice of any Lien, claim of Lien or attachment upon or claim
affecting the right to receive payment of any of the moneys payable to any of
the Persons named on such request, other than Liens, claims of Lien, attachments
or claims (a) constituting Project Company Permitted Liens, (b) that have been
released by payment or bonding or otherwise, (c) for which adequate funds have
been withheld or reserved in the reasonable determination of Administrative
Agent or (d) that will be released with the payment of such obligation out of
the Construction Loans to be made on the Credit Event Date or Equity
Contributions or other non-Loan proceeds.

        3.3.9    Casualty.    If as of the Credit Event Date a Casualty Event
shall have occurred with respect to the Subject Project, Administrative Agent
shall have received Casualty Insurance Proceeds or other assurances sufficient
in the reasonable judgment of Administrative Agent and the Independent Engineer
to assure restoration and completion of the Subject Project prior to the
scheduled Final Maturity Date and each of the conditions set forth in
Section 4.8.2(a) of the Depositary Agreement shall have been satisfied.

        3.3.10    Insurance.    Insurance complying with the requirements of
Section 4.10 of the applicable Project Company Guaranty shall be in effect, and,
upon the request of Administrative Agent, evidence thereof shall be provided to
Administrative Agent.

        3.3.11    Title Certification.    If the Credit Event Date is on or
after January 15, 2002, the A.L.T.A. surveys delivered for the Subject Project
pursuant to Section 3.2.22 shall have been certified to Administrative Agent by
a licensed surveyor reasonably satisfactory to Administrative Agent.

        Notwithstanding anything to the contrary contained herein, in the event
of any conflict between the terms of this Section 3.3 and the terms of the
Building Loan Agreement, the provisions hereof shall govern and control.
Accordingly, the parties hereto agree that in the event that each of the
conditions precedent for a Borrowing of a Construction Loan set forth herein are
satisfied, then all conditions for an Advance (as defined in the Building Loan
Agreement) shall be and be deemed satisfied for all purposes thereunder.

        3.4    Conditions Precedent to Borrowings of Working Capital
Loans.    The obligation of the Banks to make each Working Capital Loan is
subject to the prior satisfaction (or written waiver by Administrative Agent
with the consent of the Majority Banks) of each of the following conditions
precedent:

        (a)    Credit Event Conditions.    Each of the conditions set forth in
Section 3.12 shall be satisfied with respect to Borrower, each Equity Party,
each Subject Intermediate Holding Company, the Subject Project Company and the
Subject Project as of the Credit Event Date.

        (b)    Approved Project.    The Subject Project shall be an Approved
Project as of the Credit Event Date.

        (c)    Substantial Completion Date.    The Credit Event Date shall be on
or after the Substantial Completion Date for the Subject Project.

        (d)    Notice of Working Capital Loan Borrowing.    Borrower shall have
delivered a Notice of Working Capital Loan Borrowing to Administrative Agent in
accordance with the procedures specified in Section 2.1.2(b).

        3.5    Conditions Precedent to the Issuance of Project Letters of
Credit.    The obligation of the LC Bank to issue, extend the Expiration Date of
or increase the Stated Amount of a Project Letter of Credit in respect of a
Subject Project is subject to the prior satisfaction (or written waiver by
Administrative Agent with the consent of the LC Bank and the Majority Banks) of
each of the following conditions precedent (provided that this Section 3.5
(x) shall not apply to any automatic extensions of the Expiration Date of, or
any automatic increases in the Stated Amount of, any Project

49

--------------------------------------------------------------------------------

Letter of Credit to the extent provided in Section 2.2.13 and (y) shall apply to
the increase in the Stated Amount of a Project Letter of Credit upon the
repayment of Project LC Loans only to the extent provided in Section 2.2.7(a)):

        3.5.1    Credit Event Conditions.    Each of the conditions set forth in
Section 3.12 shall be satisfied with respect to Borrower, each Equity Party,
each Subject Intermediate Holding Company, the Subject Project Company and the
Subject Project as of the Credit Event Date.

        3.5.2    Approved Project.    The Subject Project shall be an Approved
Project as of the Credit Event Date.

        3.5.3    Notice of LC Activity.    Borrower shall have delivered a
Notice of LC Activity to Administrative Agent in accordance with the procedures
specified in Section 2.2.3.

        3.6    Conditions Precedent to the Issuance of the DSR Letter of
Credit.    The obligation of the LC Bank to issue, extend the Expiration Date of
or increase the Stated Amount of the DSR Letter of Credit is subject to the
prior satisfaction (or written waiver by Administrative Agent with the consent
of the LC Bank and the Majority Banks) of each of the following conditions
precedent (provided that this Section 3.6 (x) shall not apply to any automatic
extensions of the Expiration Date of, or any automatic increases in the Stated
Amount of, the DSR Letter of Credit to the extent provided in Section 2.2.13 and
(y) shall apply to the increase in the Stated Amount of the DSR Letter of Credit
upon the repayment of DSR LC Loans only to the extent provided in
Section 2.2.7(a)):

        3.6.1    Credit Event Conditions.    Each of the conditions set forth in
Section 3.12 shall be satisfied with respect to Borrower and each Equity Party
as of the Credit Event Date. Each of the conditions set forth in Section 3.12
shall be satisfied with respect to each Approved Intermediate Holding Company,
each Approved Project Company and each Approved Project as of the Credit Event
Date, in each case to the extent the Allocated Portion of the Total DSR LC
Commitment for the applicable Approved Project is being used for the DSR Letter
of Credit.

        3.6.2    Amortization Commencement Date.    The Credit Event Date shall
be on or after the DSR Start Date.

        3.6.3    Notice of LC Activity.    Borrower shall have delivered a
Notice of LC Activity to Administrative Agent in accordance with the procedures
specified in Section 2.2.3.

        3.7    Conditions Precedent to the Crediting of Alternatively Sourced
Equity Contributions.    The crediting of Alternatively Sourced Equity
Contributions against the Total Equity Commitment as contemplated by
Section 3.15.4 is subject to the prior satisfaction (or written waiver by
Administrative Agent with the consent of the Majority Banks) of each of the
following conditions precedent:

        3.7.1    Credit Event Conditions.    Each of the conditions precedent
set forth in Sections 3.12.2 and 3.12.3 shall have been satisfied with respect
to Borrower, each Equity Party, each Subject Intermediate Holding Company, the
Subject Project Company and the Subject Project as of the Credit Event Date.

        3.7.2    Certification of Available Equity Commitment.    Borrower shall
have delivered to Administrative Agent a certificate of a Responsible Officer of
Borrower, dated as of the Credit Event Date, setting forth the calculation of
the Available Equity Commitment (as contemplated by Section 3.15.4) after giving
effect to the crediting of such Alternatively Sourced Equity Contributions. Such
calculation shall be deemed to be correct unless the Majority Banks object
thereto in writing within 15 Banking Days after receipt by Administrative Agent
of the applicable certificate.

50

--------------------------------------------------------------------------------




        3.7.3    No Other Project Defaults.    With respect to the crediting of
Excess Cash Flow Contributions, no Project Event of Default or Project Inchoate
Default with respect to an Approved Project shall have occurred and be
continuing or shall result from such application.

        3.7.4    Approved Project.    The Subject Project shall be an Approved
Project as of the Credit Event Date.

        3.7.5    Permitted Application.    Such Alternatively Sourced Equity
Contributions shall be, or have been, disbursed in accordance with Section 4.1.2
of the Depositary Agreement and used to pay Project Costs in accordance with the
Borrower Budget and/or the Project Budget for the Subject Project.

        3.7.6    Completion; Available Construction Funds.    The Subject
Project shall be reasonably expected to achieve Completion on or prior to the
EPC Date Certain therefor and the Available Construction Funds for the Subject
Project and all other Approved Projects shall be reasonably expected to be
sufficient to cause the Subject Project and all other Approved Projects to
achieve Completion on or prior to the respective EPC Dates Certain therefor, in
each case as certified by Borrower and confirmed in writing by the Independent
Engineer.

        3.7.7    Acceptable Work; No Liens.    All work that has been done on
the Subject Project shall have been done in a good and workmanlike manner and in
accordance with the Construction Contracts therefor and Prudent Utility
Practices, and there shall not have been filed with or served upon the Subject
Project Company or any other Credit Party with respect to the Subject Project or
any part thereof, notice of any Lien, claim of Lien or attachment upon or claim
affecting the right to receive payment of any of the moneys payable to any of
the Persons named on such request, other than Liens, claims of Lien, attachments
or claims (a) constituting Project Company Permitted Liens, (b) that have been
released by payment or bonding or otherwise, (c) for which adequate funds have
been withheld or reserved in the reasonable determination of Administrative
Agent or (d) that will be released with the payment of such obligation out of
such Alternatively Sourced Equity Contributions, Borrowings of Construction
Loans or other non-Loan proceeds.

        Notwithstanding anything in this Section 3.7 or any other provision of
this Agreement to the contrary, Alternatively Sourced Equity Contributions will
be credited against the Total Equity Commitment as contemplated by
Section 3.15.4 on the date on which each of the conditions set forth in this
Section 3.7 is satisfied with respect thereto, even if such conditions were not
satisfied on the date on which such Alternatively Sourced Equity Contributions
were actually made.

        3.8    Conditions Precedent to Completion.    The achievement by a
Subject Project of Completion shall be subject to the satisfaction (or written
waiver by Administrative Agent with the consent of the Majority Banks) of each
of the following conditions precedent:

        3.8.1    Credit Event Conditions.    Each of the conditions set forth in
Section 3.12 shall have been satisfied with respect to Borrower, each Equity
Party, each Subject Intermediate Holding Company, the Subject Project Company
and the Subject Project as of the Credit Event Date.

        3.8.2    Completion of Work.    Delivery to Administrative Agent, in
form and substance reasonably satisfactory to Administrative Agent, of evidence
that (a) all work with respect to the Subject Project requiring inspection by
municipal and other Governmental Authorities having jurisdiction has been duly
inspected and approved by such authorities, (b) the Subject Project Company has
duly recorded a notice of completion for the Subject Project, (c) all parties
performing such work have been or will be paid for such work, and (d) no
mechanics' and/or materialmen's liens or applications therefor have been filed
and all applicable filing periods for any such mechanics' and/or materialmen's
liens have expired, other than with respect to Project Company Permitted Liens;
provided, however, that in the event Borrower delivers to Administrative Agent
either (i) a policy of title insurance or endorsement thereto, in form and
substance

51

--------------------------------------------------------------------------------




reasonably satisfactory to Administrative Agent, insuring against loss arising
by reason of any mechanics' or materialmen's lien gaining priority over the
applicable Mortgage(s) (except where applicable Governmental Rules prevent the
procurement of insurance covering such a loss), or (ii) a bond, in form and
substance reasonably satisfactory to Administrative Agent, or evidence
reasonably satisfactory to Administrative Agent that funds have been withheld or
reserved, in each case in the amount of all payments owed to any contractor,
subcontractor or any other Person, and covering the Subject Project Company's
liability to such contractors, subcontractors or other Persons, Administrative
Agent shall waive the requirements referred to in clause (d) above.

        3.8.3    Substantial Completion; Utility Services.    

        (a)  Substantial Completion of the Subject Project shall have occurred
and all liquidated damages, if any, then due and payable under the Construction
Contracts for the Subject Project (other than liquidated damages that are the
subject of a good faith dispute) shall have been paid to the Subject Project
Company and deposited into the applicable Accounts in accordance with the
Depositary Agreement. Administrative Agent shall have received a certificate of
a Responsible Officer of Borrower, dated the Credit Event Date, certifying as to
the matters described in the immediately preceding sentence, and such
certification shall be confirmed in writing by the Independent Engineer.

        (b)  Administrative Agent shall have received a certificate of a
Responsible Officer of Borrower, dated the Credit Event Date, certifying that
(i) all utility services, roadway access and fuel, power and water
interconnection services necessary for the use, operation and maintenance of the
Subject Project are available to the Subject Project Company on commercially
reasonable terms, and (ii) all real estate rights necessary for the completion,
use, operation and maintenance of the Subject Project have been obtained.

        3.8.4    Annual Operating Budget.    Administrative Agent shall have
received the Annual Operating Budget with respect to the Subject Project for the
year in which the Subject Project achieved Substantial Completion, which Annual
Operating Budget shall have been prepared in a manner consistent with, and in
compliance with the requirements set forth in, Section 4.16.2 of the applicable
Project Company Guaranty. In the event that such Annual Operating Budget does
not, in Administrative Agent's and the Independent Engineer's reasonable
opinion, properly reflect the operation of the Subject Project during such year
as a result of the actual Substantial Completion Date being different from the
anticipated Substantial Completion Date set forth in such Annual Operating
Budget, Administrative Agent shall have received an amendment to such Annual
Operating Budget properly reflecting the actual Substantial Completion Date.

        3.8.5    Insurance.    Insurance complying with the requirements of
Section 4.10 of the applicable Project Company Guaranty shall be in effect and,
upon the request of Administrative Agent, evidence thereof shall be provided to
Administrative Agent.

52

--------------------------------------------------------------------------------






        3.8.6    Permits.    All Permits required for the development,
construction, ownership, leasing, use, operation and maintenance of the Subject
Project shall have been obtained and be in form and substance reasonably
satisfactory to Administrative Agent, and Borrower shall have delivered or
caused to be delivered to Administrative Agent copies of each such Permit and a
certificate of a Responsible Officer of Borrower certifying that all such
Permits have been obtained. All such Permits shall be in full force and effect
and not be subject to any legal proceeding or to any unsatisfied condition that
would reasonably be expected to result in a material modification or revocation,
and all applicable appeal periods with respect thereto shall have expired.
Except as disclosed in the applicable Permit Schedule, all such Permits shall
not be subject to any restriction, condition, limitation or other provision that
would reasonably be expected to have a Borrower Material Adverse Effect or a
Project Material Adverse Effect with respect to the Subject Project.

        3.8.7    Title Policy.    Administrative Agent shall have received an
endorsement to the A.L.T.A. policy delivered to Administrative Agent pursuant to
Section 3.2.23 with respect to the Subject Project, confirming and insuring the
continued first priority of the Lien on the Mortgaged Property evidenced by the
applicable Mortgage(s), subject only to Project Company Permitted Liens (without
a mechanics' and materialmen's exception included in such title policy, except
where applicable Governmental Rules prevent the deletion of such exception), and
such other matters as Administrative Agent may reasonably request.

        3.9    Conditions Precedent to a Borrowing of Construction Loans to be
Used for In Kind Equity Payments.    The obligation of the Banks and the Lender
Groups to make Construction Loans to be used by Borrower to make In Kind Equity
Payments to NEG in respect of In-Kind Equity Contributions made to a Subject
Project Company as contemplated by clause (i) of the proviso to Section 5.1.1(a)
is subject to the prior satisfaction (or written waiver by Administrative Agent
with the consent of the Majority Banks) of each of the following conditions
precedent (provided that the conditions precedent set forth in Sections 3.2 and
3.3 shall not apply to the making of Construction Loans to be used by Borrower
to make In Kind Equity Payments):

        3.9.1    Credit Event Conditions.    Each of the conditions set forth in
Section 3.12 shall be satisfied with respect to Borrower, each Equity Party, the
Subject Project Company, each Subject Intermediate Holding Company and the
Subject Project as of the Credit Event Date.

        3.9.2    Credit Event Date.    The Credit Event Date must be an Initial
Credit Event Date or the Adjustment Date.

        3.9.3    Commitment Reduction.    If the Credit Event Date is the
Adjustment Date, each Total Commitment shall have been reduced in accordance
with Section 2.3.6(b)(i).

        3.9.4    Construction Requisition.    Borrower shall have delivered a
Construction Requisition to Administrative Agent in accordance with the
procedures specified in Section 2.1.1(b).

        3.9.5    Maximum Amount.    The amount of such Construction Loans cannot
exceed: (a) if the Credit Event Date is the Closing Date, (i) the aggregate
amount of In Kind Equity Contributions made on the Credit Event Date in
accordance with Section 3.15.2 minus (ii) $450,000,000; or (b) if the Credit
Event Date is not the Closing Date, (i) the aggregate amount of In Kind Equity
Contributions made on or prior to the Credit Event Date in accordance with
Section 3.15.2 less the aggregate amount of all previous In Kind Equity Payments
minus (ii) the greater of (A) $450,000,000 and (B) one-half of the then current
Total Equity Commitment.

        3.10    Conditions Precedent to a Borrowing of Construction Loans to be
Used for Equity Contribution True-Up Reimbursements and/or NEG EPC Guaranty
Reimbursements.    The obligation of the Banks and the Lender Groups to make
Construction Loans to be used by Borrower to make (x) Equity Contribution
True-Up Reimbursements for Equity Contributions made with respect to a Subject
Project as contemplated by clause (ii)(A) of the proviso to Section 5.1.1(a)
and/or (y) NEG EPC Guaranty

53

--------------------------------------------------------------------------------

Reimbursements for payments under the NEG EPC Guaranty for a Subject Project as
contemplated by clause (ii)(B) of the proviso to Section 5.1.1(a), is subject to
the prior satisfaction (or written waiver by Administrative Agent with the
consent of the Majority Banks) of each of the following conditions precedent
(provided that the conditions precedent set forth in Sections 3.2 and 3.3 shall
not apply to the making of Construction Loans to be used by Borrower to make
Equity Contribution True-Up Reimbursements and/or NEG EPC Guaranty
Reimbursements):

        3.10.1    Credit Event Conditions.    Each of the conditions set forth
in Section 3.12 shall be satisfied with respect to Borrower, each Equity Party,
the Subject Project Company, each Subject Intermediate Holding Company and the
Subject Project as of the Credit Event Date.

        3.10.2    Credit Event Date.    The Credit Event Date must be on or
after the Last Completion Date.

        3.10.3    Construction Requisition.    Borrower shall have delivered a
Construction Requisition to Administrative Agent in accordance with the
procedures specified in Section 2.1.1(b).

        3.10.4    Maximum Amount.    The amount of such Construction Loans to be
used for an NEG EPC Guaranty Reimbursement cannot exceed the sum of (a) the
aggregate of the remaining Contingencies (if any) for all Approved Projects and
(b) the unused amount (if any) in the Borrower Budget. The amount of such
Construction Loans to be used for an Equity Contribution True-Up Reimbursement,
together with the amount of all previous Construction Loans used for Equity
Contribution True-Up Reimbursements, cannot exceed (i) the aggregate amount of
all Equity Contributions made or caused to be made by Borrower (less all In Kind
Equity Payments) minus (ii) the product of (x) one minus the Maximum Debt to
Capitalization Ratio (expressed as a percentage) and (y) the total Project Costs
for all Approved Projects.

        3.11    Conditions Precedent to the Substitution of a
Project.    Borrower shall have the right to replace one Initial Project (other
than the Millennium Project) with a Substitute Project upon the prior
satisfaction (or written waiver by Administrative Agent with the consent of
(x) the Majority Banks or (y) in the case of Section 3.11.6, each of the Banks
and each of the Lender Groups) of each of the following conditions precedent:

        3.11.1    Initial Funding Conditions.    Each of the conditions
precedent set forth in Section 3.2 shall be satisfied with respect to the
Substitute Project, and the initial Borrowing of Construction Loans shall be
made for the Substitute Project, on the date on which the replacement occurs.

        3.11.2    Approved Project.    If the Initial Project is an Approved
Project, the conditions set forth in Section 6.4 shall be satisfied with respect
to the Approved Project Company that owns the Initial Project; provided that the
condition set forth in clause (iii) of Section 6.4(b) shall require the
prepayment of Loans in an amount equal to the greater of (a) the amount of Loans
that would otherwise be required to be prepaid pursuant such clause (iii) and
(b) the aggregate amount of Loans borrowed hereunder in respect of the Initial
Project that are outstanding as of the date on which the replacement occurs.

        3.11.3    Credit Event Date.    The Credit Event Date shall be on or
prior to the Adjustment Date.

        3.11.4    Credit Event Conditions.    Each of the conditions set forth
in Section 3.12 shall be satisfied with respect to Borrower, each Equity Party,
each Approved Project Company, each Approved Intermediate Holding Company and
each Approved Project (other than any Approved Project Company, Approved
Intermediate Holding Company or Approved Project being released pursuant to
Section 6.4, if applicable) as of the date on which such replacement occurs.

        3.11.5    Ratings.    If ratings have been assigned to the Obligations
as of the date on which such replacement occurs, Administrative Agent shall
receive written confirmation from each Rating

54

--------------------------------------------------------------------------------




Agency that such ratings will be at least Baa3 in the case of Moody's and at
least BBB- in the case of S&P after giving effect to the replacement.

        3.11.6    Diligence Investigation.    Each of the Banks and each of the
Lender Groups shall be reasonably satisfied with its diligence investigation of
the Substitute Project.

        3.12    Conditions Precedent to Each Credit Event.    The obligation of
the Banks and the Lender Groups to effect or permit each Credit Event is subject
to the prior satisfaction (or written waiver by Administrative Agent with the
consent of the Majority Banks) of each of the following conditions precedent:

        3.12.1    Representations and Warranties.    Each representation and
warranty of Borrower, each Equity Party, each Subject Intermediate Holding
Company and the Subject Project Company in each Credit Document to which such
Person is a party shall be true and correct in all material respects as of the
Credit Event Date (unless any such representation and warranty relates solely to
an earlier date, in which case it shall have been true and correct in all
material respects as of such earlier date).

        3.12.2    No Defaults.    No (a) Borrower Event of Default or Borrower
Inchoate Default or (b) Project Event of Default or Project Inchoate Default
with respect to the Subject Intermediate Holding Companies, Subject Project
Company or Subject Project shall have occurred and be continuing or shall result
from such Credit Event.

        3.12.3    No Material Adverse Effect.    Other than as set forth in the
Information Memorandum or as previously disclosed to and waived by the Majority
Banks in writing on a permanent basis, no event or circumstance having a
Borrower Material Adverse Effect or a Project Material Adverse Effect with
respect to the Subject Project Company or Subject Project has occurred and is
continuing.

        3.12.4    No Litigation.    Other than as set forth in the Information
Memorandum or Exhibit G-5B or as previously disclosed to and waived by the
Majority Banks in writing on a permanent basis, no action, suit, proceeding or
investigation shall have been instituted or threatened which would reasonably be
expected to have a Borrower Material Adverse Effect or a Project Material
Adverse Effect with respect to the Subject Project Company or Subject Project.

        3.12.5    Regulation.    Other than as set forth in the Information
Memorandum or Exhibit G-5B or as previously disclosed to and waived by the
Majority Banks in writing on a permanent basis, no order, judgment or decree
shall have been issued by any Governmental Authority that, as a result of the
development, construction, ownership, leasing, operation, maintenance or use of
the Subject Project by the Subject Project Company, the sale of Power, Ancillary
Services and, to the extent permitted under the Subject Project Company's FERC
tariff, other products and services therefrom by the Subject Project Company,
the entering into of any Operative Document or any transaction contemplated
hereby or thereby, other than an exercise of foreclosure remedies by
Administrative Agent, any Arranger, any Bank, any Lender Group Member, the LC
Bank or any Hedge Bank (or any Affiliate of any of the foregoing) pursuant to
the Credit Documents, would reasonably be expected to (a) cause or deem
Administrative Agent, the Arrangers, the Banks, the Lender Group Members, the LC
Bank, any Hedge Bank, Borrower or any Affiliate of any of them to be subject to,
or not exempted from, regulation under PUHCA (other than Section 9(a)(2) of
PUHCA) or under any state laws and regulations respecting the rates or the
financial or organizational regulation of electric utilities, (b) cause or deem
Administrative Agent, the Arrangers, the Banks, the Lender Group Members, the LC
Bank or any Affiliate of any of them, other than any Approved Project Company,
to be subject to, or not exempted from, regulation under the FPA, or (c) cause
or deem Borrower to be subject to regulation under the FPA with respect to
issuances of securities or the assumption of liabilities.

55

--------------------------------------------------------------------------------




        3.12.6    No Change in Tax Laws.    Other than as previously disclosed
to and waived by the Majority Banks in writing on a permanent basis, since the
Closing Date no change shall have been adopted in any tax law or tax regulation
or judicial interpretation thereof that would subject any Bank or Lender Group
Member to any material unreimbursed Tax or Other Tax (other than Taxes or Other
Taxes for which Borrower is not required to indemnify a Lender Group Member
pursuant to Section 2.5.4).

        3.12.7    Payment of Filing Fees.    All amounts required to be paid to
or deposited with the Banks or the Lender Groups in respect of the Credit Event,
and all taxes, fees and other costs payable in connection with the execution,
delivery, recordation and filing of documents and instruments in connection with
the Credit Event, shall have been paid in full or, as approved by the Majority
Banks, provided for.

        3.12.8    Operative Documents and Permits.    Each Credit Document and
each Major Project Document and material Permit related to the Subject Project
shall be in full force and effect in accordance with its terms.

        3.12.9    Debt to Capitalization Ratio.    After giving effect to such
Credit Event and any Equity Contributions made on the Credit Event Date, the
Debt to Capitalization Ratio shall not exceed the then current Maximum Debt to
Capitalization Ratio.

        3.13    No Approval of Work.    The making of any Loan hereunder shall
not be deemed an approval or acceptance by Administrative Agent, any Bank or any
Lender Group Member of any work, labor, supplies, materials or equipment
furnished or supplied with respect to any of the Projects or other assets funded
or acquired with the proceeds of the Loans made hereunder.

        3.14    Waiver of Funding; Adjustment of Drawdown Requests.    

        (a)  Subject to Section 9.9, notwithstanding the foregoing, the Majority
Banks, without waiving any of the rights of any Bank or any Lender Group (or any
member thereof) hereunder, shall have the right to effect a Credit Event
hereunder without full compliance by Borrower with the conditions described in
this Article 3.

        (b)  In the event Administrative Agent determines and the Independent
Engineer agrees that an item or items listed in a Construction Requisition as a
Project Cost is not properly includible in such Construction Requisition,
Administrative Agent may in its reasonable discretion cause to be made a
Borrowing of Loans in the amount requested in such Construction Requisition less
the amount of such item or items or may reduce the amount of Loans made pursuant
to any subsequent Construction Requisition by such amount. In the event that
Borrower prevails in any dispute as to whether such Project Costs were properly
included in such Construction Requisition, Loans in the amount requested but not
initially made shall forthwith be made.

        3.15    Committed Equity Contributions; Available Equity Commitment.    

        3.15.1    Cash Equity Contributions.    

        (a)  (i) On each Credit Event Date, Borrower shall make, or cause to be
made, Cash Equity Contributions in an amount that, after giving effect to
(A) the Credit Event occurring on such Credit Event Date and (B) any
Alternatively Sourced Equity Contributions made, or caused to be made, by
Borrower or any other Credit Party on such Credit Event Date, results in the
satisfaction on such Credit Event Date of the condition precedent set forth in
Section 3.12.9, provided, however, that if an Inchoate NEG Downgrade Event shall
have occurred and be continuing on any date on which Project Costs for any
Approved Project are due and payable (whether or not such date is a Credit Event
Date), Borrower shall make, or cause to be made, Cash Equity Contributions in an
amount that, after giving effect to any

56

--------------------------------------------------------------------------------

Alternatively Sourced Equity Contributions then available to pay such Project
Costs, is sufficient to pay such Project Costs, and (ii) after the Total
Construction Loan Commitment has been fully utilized, on any date on which
Project Costs for any Approved Project are due and payable, Borrower shall make,
or cause to be made, Cash Equity Contributions in an amount that, after giving
effect to any Alternatively Sourced Equity Contributions then available to pay
such Project Costs, is sufficient to pay such Project Costs, but in no event
shall Borrower be required to make Cash Equity Contributions pursuant to clauses
(i) (including pursuant to the proviso thereto) and (ii) above in excess of the
then current Available Equity Commitment, plus any Permitted Additional Equity
that Borrower has elected in its sole discretion to provide pursuant to
Section 3.2.11. All Cash Equity Contributions made pursuant to this clause (a)
shall be deposited into the Construction Account and disbursed to pay Project
Costs for Approved Projects in accordance with the Borrower Budget and/or the
Project Budgets for such Approved Projects pursuant to Section 4.1.2 of the
Depositary Agreement.

        (b)  Upon the occurrence of any Borrower Event of Default prior to the
Last Completion Date and an exercise of remedies under Section 7.2.4 (or a
deemed exercise of remedies as contemplated by the proviso thereto), Borrower
shall make, or cause to be made, Cash Equity Contributions in an amount equal to
the then current Available Equity Commitment. All Cash Equity Contributions made
pursuant to this clause (b) shall be deposited into the Loss Proceeds Account or
as otherwise directed by Administrative Agent.

        3.15.2    In-Kind Equity Contributions.    On the Closing Date, Borrower
shall make, or cause to be made, In Kind Equity Contributions in an amount equal
to or greater than $450,000,000. Borrower may make, or cause to be made,
additional In Kind Equity Contributions with respect to an Approved Project on
the Initial Credit Event Date for such Approved Project. At least five Banking
Days prior to the date on which Borrower proposes to make, or cause to be made,
any In Kind Equity Contributions, Borrower shall submit a certificate
substantially in the form of Exhibit F-3 (an "In Kind Equity Contributions
Certificate") to Administrative Agent (with a copy to the Independent Engineer).
The amount of In Kind Equity Contributions set forth in such In Kind Equity
Contributions Certificate, as confirmed by Administrative Agent and the
Independent Engineer, shall be deemed to be the amount of In Kind Equity
Contributions made, or caused to be made, by Borrower on the applicable Initial
Credit Event Date.

        3.15.3    Total Equity Commitment.    

        (a)  Notwithstanding anything to the contrary contained in this
Agreement or in any other Credit Document, Borrower shall not be required to
make, or cause to be made, Equity Contributions in excess of the lesser of
(i) $1,000,000,000 and (ii) the Total Equity Commitment, plus in each case any
Permitted Additional Equity that Borrower has elected in its sole discretion to
provide pursuant to Section 3.2.11. The "Total Equity Commitment" shall be
calculated in accordance with this Section 3.15.3.

        (b)  The initial Total Equity Commitment as of the Closing Date shall be
equal to the aggregate of the Allocated Portions of the Total Equity Commitment
for all Projects that are Approved Projects on the Closing Date. The Total
Equity Commitment shall thereafter be increased on each Initial Credit Event
Date after the Closing Date by the Allocated Portion of the Total Equity
Commitment for the Project that becomes an Approved Project (including a
Substitute Project that replaces an Approved Project) on such Initial Credit
Event Date.

        (c)  In connection with the transfer by Borrower of 100% of its direct
and indirect interests in any Approved Project Company in accordance with
Section 6.4, the Total Equity Commitment shall be reduced by the unused
Allocated Portion of the Total Equity Commitment for the Approved Project being
transferred.

57

--------------------------------------------------------------------------------




        (d)  On the Last Completion Date (after giving effect to all Borrowings
made on such date and all Equity Contributions made or required to be made on
such date), the unused Total Equity Commitment shall be reduced to zero.

        3.15.4    Available Equity Commitment.    The "Available Equity
Commitment" on any date of determination shall be equal to (a) the Total Equity
Commitment, as increased and/or decreased in accordance with Section 3.15.3,
minus (b) all Committed Equity Contributions made on or prior to such date,
minus (c) all Alternatively Sourced Equity Contributions made on or prior to
such date and credited against the Total Equity Commitment in accordance with
Section 3.7, minus (d) the aggregate amount of Incremental Commitments as of
such date (up to a maximum of the aggregate of the original Supplemental Equity
Commitments for all then Approved Projects), plus (e) all In Kind Equity
Payments made on or prior to such date in accordance with Section 3.9; provided
that the Available Equity Commitment shall at no time be less than zero.

ARTICLE 4.
REPRESENTATIONS AND WARRANTIES

        Borrower makes the following representations and warranties to and in
favor of the Secured Parties as of the Closing Date and as of each Credit Event
Date, in each case to the extent set forth in Article 3.

        4.1    Organization; Powers.    Borrower (a) is a limited liability
company duly formed, validly existing and in good standing under the laws of the
State of Delaware; (b) has all requisite limited liability company power,
authority and legal right to own and lease the property and assets it purports
to own or lease and to carry on its business as now being conducted and as
proposed to be conducted; (c) is duly qualified to do business in each other
jurisdiction where such qualification is required, except where the failure so
to qualify would not reasonably be expected to have a Borrower Material Adverse
Effect; and (d) has all requisite limited liability power and authority to
execute, deliver and perform its obligations under each Operative Document and
each other agreement or instrument contemplated thereby to which it is a party.

        4.2    Authorization and No Legal Bar.    The execution, delivery and
performance by Borrower of each Operative Document to which it is a party and
the consummation of the transactions contemplated thereby (a) have been duly
authorized by all requisite action, including, if required, member action on the
part of Borrower, and (b) will not (i) violate, result in the breach of or
constitute a default under any Legal Requirement applicable to or binding on
Borrower or any contract, instrument or other document to which it is a party or
by which it is bound, (ii) be in conflict with or result in a breach of the
limited liability company agreement of Borrower or constitute (alone or with
notice or lapse of time or both) a Borrower Event of Default or Borrower
Inchoate Default or (iii) result in or require the creation or imposition of any
Lien (other than a Borrower Permitted Lien) upon or with respect to any of the
Borrower Collateral.

        4.3    Enforceability.    Each Operative Document to which Borrower is a
party has been duly executed and delivered by Borrower and constitutes a legal,
valid and binding obligation of Borrower enforceable against Borrower in
accordance with its terms, except as such enforceability (a) may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium and similar laws
affecting the enforcement of creditors' rights and remedies generally and (b) is
subject to general principles of equity (regardless of whether enforceability is
considered in a proceeding in equity or at law).

        4.4    Consents.    No consent or other action by any holder or trustee
of any indebtedness or other obligations of Borrower or by any other Person is
or will be required by Borrower in connection with the execution, delivery and
performance by Borrower of each Operative Document to which it is a party and
the consummation of any of the transactions contemplated thereby, except such as
have been made or obtained and are in full force and effect.

58

--------------------------------------------------------------------------------


        4.5    Compliance with Law.    Except as set forth in Exhibit G-5A and
with respect to which arrangements reasonably satisfactory to Administrative
Agent have been made, Borrower is in compliance with all Legal Requirements
applicable to Borrower, except for such noncompliance as in any case would not
reasonably be expected to have a Borrower Material Adverse Effect.

        4.6    Existing Defaults.    No Borrower Event of Default or Borrower
Inchoate Default has occurred and is continuing. Borrower has not received any
notice of default under any agreement relating to any obligation of Borrower for
or with respect to borrowed money.

        4.7    Litigation    

        4.7.1    As of the Closing Date, except as set forth in Exhibit G-5B or
the Information Memorandum, there is no (a) injunction, writ, preliminary
restraining order or other order of any nature by an arbitrator, court or any
other Governmental Authority, or (b) action, suit, arbitration, investigation or
proceeding at law or in equity by or before any arbitrator, court or any other
Governmental Authority, pending against Borrower or, to the best of Borrower's
knowledge, threatened against Borrower or any property or other assets or rights
of Borrower.

        4.7.2    As of each Credit Event Date, except as set forth in
Exhibit G-5B or the Information Memorandum, there is no (a) injunction, writ,
preliminary restraining order or other order of any nature by an arbitrator,
court or any other Governmental Authority, or (b) action, suit, arbitration,
investigation or proceeding at law or in equity by or before any arbitrator,
court or any other Governmental Authority, pending against Borrower or, to the
best of Borrower's knowledge, threatened against Borrower or any property or
other assets or rights of Borrower, in each case which would reasonably be
expected to have a Borrower Material Adverse Effect.

        4.8    Labor Disputes and Acts of God.    Neither the business nor the
properties of Borrower or any Equity Party are affected by any fire, explosion,
accident, strike, lockout or other labor dispute, drought, storm, hail,
earthquake, embargo, act of God or of the public enemy, or other casualty
(whether or not covered by insurance), in each case which would reasonably be
expected to have a Borrower Material Adverse Effect.

        4.9    Taxes.    Borrower has filed, or caused to be filed, all Federal,
state, local and foreign tax and information returns that are required to have
been filed by it in any jurisdiction, and has paid all taxes shown to be due and
payable on such returns and all other taxes and assessments payable by it, to
the extent the same have become due and payable, except to the extent there is a
good faith contest thereof by appropriate proceedings by Borrower which are
described in Exhibit G-5C and for which Borrower shall have set aside adequate
reserves to the extent required by GAAP.

        4.10    Regulation.    So long as the Approved Project Companies
continue to be Exempt Wholesale Generators, none of Borrower, Administrative
Agent, any Bank, any Lender Group Member, the LC Bank or any Hedge Bank, nor any
Affiliate of any of them, will, solely as a result of the development,
construction, ownership, leasing, use, operation or maintenance of the Approved
Projects, the sale of Power, Ancillary Services or, to the extent permitted
under the Approved Project Companies' FERC tariffs, other products and services
therefrom or the entering into of any Operative Document in respect thereof or
any transaction contemplated hereby or thereby, be subject to, or not exempt
from, regulation under PUHCA (other than Section 9(a)(2) of PUHCA) or under
state laws and regulations respecting the rates or the financial or
organizational regulation of electric utilities. Except in the event of the
exercise of foreclosure remedies pursuant to the Credit Documents by
Administrative Agent, any Bank, any Lender Group Member, the LC Bank or any
Hedge Bank (or any Affiliate of any of the foregoing), none of Administrative
Agent, any Bank, any Lender Group Member, the LC Bank or any Hedge Bank, nor any
Affiliate of any of them, other than any Approved Project Company, will, solely
as a result of the development, construction, ownership, leasing, use, operation
or maintenance of the Approved Projects, the sale of Power, Ancillary Services
or, to the extent permitted under the Approved Project Companies' FERC tariffs,
other products and services therefrom or the entering into

59

--------------------------------------------------------------------------------


of any Operative Document in respect thereof or any transaction contemplated
hereby or thereby, be subject to, or not exempt from, regulation under the FPA.
Borrower is not subject to regulation as a "public utility", an "electric
utility" or a "transmitting utility" under the FPA. Borrower is not subject to
regulation under any Governmental Rule as to securities, rates or financial or
organizational matters that would preclude the making or repayment of any Loans,
or the incurrence by Borrower of any of the Obligations or the execution,
delivery and performance by Borrower of the Operative Documents to which it is a
party.

        4.11    Private Offering by Borrower.    Assuming that the Banks and the
Lender Groups are acquiring the Notes for investment purposes only, and not for
purposes of resale or distribution thereof except for assignments or
participations as provided in Sections 2.1.7, 9.13 and 9.14, no registration of
the Notes under the Securities Act of 1933, as amended, or under the securities
laws of the State of New York, or any other state in which an Approved Project
is located is required in connection with the offering, issuance and sale of the
Notes hereunder. Neither Borrower nor anyone acting on its behalf has taken, or
will take, any action which would subject the offering, issuance or sale of the
Notes to Section 5 of the Securities Act of 1933, as amended.

        4.12    Investment Company Act.    Borrower is not an "investment
company" as defined in, or subject to regulation under, the Investment Company
Act of 1940, as amended.

        4.13    Margin Stock.    Borrower is not engaged, directly or
indirectly, principally, or as one of its important activities, in the business
of extending, or arranging for the extension of, credit for the purposes of
purchasing or carrying any margin stock, within the meaning of Regulation T, U
or X of the Board of Governors of the Federal Reserve System or any regulations,
interpretations or rulings thereunder. No part of the proceeds of any Loans will
be used for "purchasing" or "carrying" any "margin stock" as so defined, or for
extending credit to others for the purpose of purchasing or carrying margin
stock, or for any purpose which would violate, or cause a violation of, any such
regulation, interpretation or ruling.

        4.14    ERISA and Employees.    Borrower does not sponsor, maintain,
administer, contribute to, participate in, or have any obligation to contribute
to or any liability under, any ERISA Plan, nor since the date which is six years
immediately preceding the Closing Date has Borrower established, sponsored,
maintained, administered, contributed to, participated in, or had any obligation
to contribute to or liability under, any ERISA Plan. Borrower and each of its
Subsidiaries are in compliance in all material respects with all applicable
provisions of ERISA and the Code and all other laws applicable to ERISA Plans,
including the Age Discrimination in Employment Act, the Americans With
Disabilities Act and Title VII of the Civil Rights Act. Borrower does not have
any employees.

        4.15    Disclosure.    Neither this Agreement nor any certificate or
other documentation (excluding the Borrower Budget, the Project Budgets, the
Annual Operating Budgets and the Base Case Project Projections) furnished to
Administrative Agent, the Arrangers and/or any Independent Consultant, by or, to
the best knowledge of Borrower, on behalf of, NEG or Borrower on or prior to the
Closing Date in connection with the transactions contemplated by the Operative
Documents or the design, description, testing or operation of a Project (taken
as a whole), contains any untrue statement of a material fact or omits to state
a material fact necessary in order to make the statements contained herein or
therein not misleading under the circumstances in which they were made at the
time such statements are made. As of the Closing Date, there is no fact known to
Borrower which has had or would reasonably be expected to have a Borrower
Material Adverse Effect which has not been set forth in this Agreement or in the
other documents, certificates and written statements furnished to Administrative
Agent, the Arrangers and/or the Independent Consultants by or on behalf of
Borrower in connection with the transactions contemplated hereby.

        4.16    Budgets.    Borrower has prepared the Borrower Budget, the
Project Budgets and the Annual Operating Budgets and is responsible for
developing the assumptions on which the Borrower Budget,

60

--------------------------------------------------------------------------------


the Project Budgets and the Annual Operating Budgets are based; and the Borrower
Budget, the Project Budgets and the Annual Operating Budgets (a) as of the date
delivered, updated or supplemented, are based on reasonable assumptions, (b) as
of the date delivered, updated or supplemented, are consistent with the
provisions of the Operative Documents in effect as of such date, and (c) as of
the date delivered, updated or supplemented, indicate that the estimated Project
Costs with respect to a Project will not exceed funds available (including
Committed Equity Contributions) to pay Project Costs with respect to such
Project.

        4.17    Financial Statements.    In the case of each financial statement
and the accompanying information delivered by Borrower hereunder (including
financial statements of Borrower, the Project Companies, each Equity Party and
any other Affiliated Major Project Participants delivered pursuant to Sections
3.1.13, 3.2.19 and 5.3, but excluding any financial statements of any Major
Project Participant which is not an Affiliate of NEG), each such financial
statement and the accompanying information have been prepared in conformity with
GAAP and fairly present, in all material respects, the financial position (on a
consolidated and, where applicable, consolidating basis) of the Persons
described in such financial statements as at the respective dates thereof and
the results of operations and cash flows (on a consolidated and, where
applicable, consolidating basis) of the Persons described therein for each of
the periods then ended, subject, in the case of any such unaudited financial
statements, to changes resulting from audit and normal year-end adjustments.
Except for obligations under the Operative Documents to which it is a party,
Borrower does not (and will not following the funding of the initial Loans) have
any contingent obligations, unmatured liabilities, contingent liability or
liability for taxes, long-term lease or forward or long-term commitment that is
not reflected in the foregoing financial statements or the notes thereto and
which in any such case is material in relation to the business, operations,
properties, assets, financial condition or prospects of Borrower and the
Approved Project Companies taken as a whole.

        4.18    Ownership; Other Obligations.    

        (a)  The membership interests in Borrower are duly authorized and
validly issued. As of the Closing Date, PG&E Generating Energy Group, LLC is the
sole member of Borrower and Borrower is an indirect wholly-owned Subsidiary of
NEG. There are no options, warrants, convertible securities or other rights to
acquire any of the membership interests in Borrower.

        (b)  All of the Approved Project Companies are direct wholly-owned
Subsidiaries of the applicable Approved Intermediate Holding Companies and all
of the Approved Intermediate Holding Companies are direct wholly-owned
Subsidiaries of Borrower; provided that (i) Borrower owns a 1% direct equity
interest in each of Covert Generating Company, LLC and Harquahala Generating
Company, LLC, and (ii) Magnolia Power Corporation (which directly owns a 50%
general partnership interest in Millennium Power Partners, L.P.) is a direct
wholly-owned Subsidiary of Osprey Power Corporation, which is a direct
wholly-owned Subsidiary of Borrower. All of the equity interests in the Approved
Project Companies and the Approved Intermediate Holding Companies are duly
authorized, validly issued and, if applicable, fully paid and nonassessable.
There are no options, warrants, convertible securities or other rights to
acquire any equity interests in any Approved Project Company or Approved
Intermediate Holding Company. Each Approved Project Company holds title to only
one Approved Project and each Approved Intermediate Holding Company owns an
equity interest in only one Approved Project Company.

        (c)  Borrower (i) does not own equity interests in any Person other than
the Approved Intermediate Holding Companies and (ii) is not a party to or bound
by any material contract other than the Credit Documents to which it is a party.

        4.19    Intellectual Property.    Borrower has obtained the right to use
all patents, trademarks, copyrights and other such rights or adequate licenses
therein which are necessary for the operation of its business, free from
restrictions which would reasonably be expected to have a Borrower Material
Adverse Effect.

61

--------------------------------------------------------------------------------

        4.20    Offices; Location of Borrower Collateral.    

        4.20.1    The chief executive office or principal place of business (as
such term is used in Article 9 of the Uniform Commercial Code as in effect in
each state where the Borrower Collateral is located and the State of New York
from time to time) of Borrower is set forth in Exhibit Q hereto (as such exhibit
may be supplemented from time to time upon 30 days' notice to Administrative
Agent pursuant to Section 6.13). Borrower's organizational identification number
is 3403269.

        4.20.2    The location of Borrower's books of accounts and records is
set forth in Exhibit Q hereto (as such exhibit may be supplemented from time to
time by 30 days' notice to Administrative Agent pursuant to Section 6.13).

        4.21    Borrower Collateral.    

        4.21.1    As of the Closing Date, (a) all filings, recordings and other
actions required to provide Administrative Agent, for the benefit of the Secured
Parties, with a valid and perfected security interest in the Borrower Collateral
in existence as of the Closing Date (other than Borrower Collateral in which a
security interest can be perfected by possession), subject to no Liens other
than Borrower Permitted Liens, are described in Part I of Exhibit D-5 and have
been taken, and (b) all Borrower Collateral in existence as of the Closing Date
in which a security interest can be perfected by possession has been delivered
to Administrative Agent.

        4.21.2    As of each Credit Event Date (other than the Closing Date),
(a) all filings, recordings and other actions required to provide Administrative
Agent, for the benefit of the Secured Parties, with a valid and perfected
security interest in the Borrower Collateral in existence as of such Credit
Event Date (other than Borrower Collateral in which a security interest can be
perfected by possession), subject to no Liens other than Borrower Permitted
Liens, (x) are described in Part I of Exhibit D-5and have been taken, or
(y) have been notified to Administrative Agent in writing and have been taken,
and (b) all Borrower Collateral in existence as of such Credit Event Date in
which a security interest can be perfected by possession has been delivered to
Administrative Agent.

ARTICLE 5.
AFFIRMATIVE COVENANTS OF BORROWER

        Borrower covenants and agrees that, so long as any of the Commitments
shall remain in effect and until payment and performance in full of all of the
Obligations, Borrower shall perform the covenants set forth in this Article 5
(unless waived in accordance with Section 9.9 of this Agreement).

        5.1    Use of Proceeds and Revenues.    

        5.1.1    Proceeds.    (a) Construction Loans. Unless otherwise expressly
provided herein or in the Depositary Agreement, Borrower shall on-lend or
contribute the proceeds of all Construction Loans to the applicable Approved
Project Company (directly or through the applicable Approved Intermediate
Holding Companies) (provided that the proceeds of Construction Loans to be used
to pay Project Costs for the Athens Project pursuant to the Building Loan
Agreement shall be on-lent directly by Borrower to Athens Generating Company,
L.P.); provided, however, that (i) Borrower may use the proceeds of Construction
Loans borrowed on an Initial Credit Event Date or on the Adjustment Date to make
payments to NEG in respect of In Kind Equity Contributions made or caused to be
made by Borrower with respect to an Approved Project pursuant to Section 3.15.2
so long as the conditions precedent set forth in Section 3.9 are satisfied as of
the date on which such Construction Loans are made, and (ii) Borrower may use
the proceeds of Construction Loans borrowed on the Last Completion Date,
(A) first, in the event an Inchoate NEG Downgrade Event shall have occurred
prior to such date, to make payments to NEG in respect of Equity Contributions
made or caused to be made by Borrower with respect to an Approved Project
pursuant to the proviso contained in clause (i) of Section 3.15.1(a), and
(B) thereafter, to reimburse

62

--------------------------------------------------------------------------------

NEG for payments made under the NEG EPC Guaranties to pay Project Costs for
Approved Projects, so long as, in each case, the conditions precedent set forth
in Section 3.10 are satisfied as of the date on which such Construction Loans
are made.

        (b)    Working Capital Loans.    Unless otherwise expressly provided
herein or in the Depositary Agreement, Borrower shall (i) on-lend or contribute
the proceeds of all Working Capital Loans to be used to pay O&M Costs, as
specified in the applicable Notice of Working Capital Borrowing, to the
applicable Approved Project Company (directly or through the applicable Approved
Intermediate Holding Companies), and (ii) deposit the proceeds of all Working
Capital Loans to be used to pay interest on Loans or scheduled payment
obligations under Interest Rate Agreements, as specified in the applicable
Notice of Working Capital Loan Borrowing, in the Debt Payment Account, and use
such proceeds to pay interest on Loans that is due and payable in accordance
with this Agreement.

        (c)    Project Letters of Credit.    Borrower shall use the Project
Letters of Credit to support the obligations of the Approved Project Companies
under LC Eligible Project Documents.

        (d)    DSR Letter of Credit.    Borrower shall use the DSR Letter of
Credit to support its obligation to maintain the DSR Required Balance in the
Debt Service Reserve Account pursuant to Section 4.6 of the Depositary
Agreement.

        5.1.2    Revenues.    (a) Prior to the Last Completion Date. Unless
otherwise expressly provided herein or in the Depositary Agreement, Borrower
shall deposit, or cause to be deposited, all Project Revenues (other than Loss
Proceeds) distributed to or otherwise received by Borrower prior to the Last
Completion Date in the Pre-Completion Revenue Account to be applied in
accordance with Section 4.2.2 of the Depositary Agreement.

        (b)    On and After the Last Completion Date.    Unless otherwise
expressly provided herein or in the Depositary Agreement, Borrower shall
deposit, or cause to be deposited, all Project Revenues (other than Loss
Proceeds) distributed to or otherwise received by Borrower on or after the Last
Completion Date in the Post-Completion Revenue Account to be applied in
accordance with Section 4.3.2 of the Depositary Agreement.

        (c)    Loss Proceeds.    Unless otherwise expressly provided herein or
in the Depositary Agreement, Borrower shall deposit, or cause to be deposited,
all Loss Proceeds distributed to or otherwise received by Borrower in the Loss
Proceeds Account to be applied in accordance with Section 4.8.2 of the
Depositary Agreement.

        5.2    Notices.    Borrower shall promptly, upon acquiring notice or
giving notice, as the case may be, or obtaining knowledge thereof, give written
notice (together with copies of any underlying notices or other documentation)
to Administrative Agent of:

        5.2.1    Any action, suit, arbitration or litigation pending or, to the
best knowledge of Borrower, threatened against Borrower or any Equity Party and
involving claims against any such Person in excess of $4,000,000, in the case of
Borrower, or $10,000,000, in the case of an Equity Party, in the aggregate per
year or involving any injunctive, declaratory or other equitable relief that, if
adversely determined, would reasonably be expected to have a Borrower Material
Adverse Effect, such notice to include, if reasonably requested by
Administrative Agent, copies of all material papers filed in such litigation
involving Borrower or an Equity Party, and such notice to be given monthly if
any such papers have been filed since the last notice given;

        5.2.2    Any dispute or disputes which may exist between Borrower or any
Equity Party and any Governmental Authority and which involve (a) claims against
any such Person which exceed $4,000,000, in the case of Borrower, or
$10,000,000, in the case of an Equity Party, in the aggregate per year,
(b) injunctive or declaratory relief, or (c) any Liens (other than Borrower
Permitted Liens) relating to an Approved Project for taxes due but not paid;

63

--------------------------------------------------------------------------------




        5.2.3    Any Borrower Event of Default or Borrower Inchoate Default,
together with a description of any action being taken or proposed to be taken
with respect thereto;

        5.2.4    Any matter which has had, or, in Borrower's reasonable
judgment, would reasonably be expected to have, a Borrower Material Adverse
Effect;

        5.2.5    Promptly, but in no event later than 30 days prior to any
transfer of NEG's direct or indirect interests in Borrower, notice thereof,
which notice shall describe such transfer in reasonable detail; and

        5.2.6    Any receipt of or change in ratings given to any Equity Party,
Borrower or the Obligations by Moody's or S&P, including the placement of any
such Person on "credit watch negative" or a similar status.

        Notwithstanding the foregoing, Borrower shall not be required give
notice of any matter described in this Section 5.2 that is not directly related
to Borrower or any Equity Party and is described in any Form 10-K, 10-Q or 8-K
or other form or document filed by Borrower or any of its Affiliates with the
Securities and Exchange Commission and available on the Commission's Electronic
Data Gathering, Analysis and Retrieval (EDGAR) system, so long as Borrower
provides Administrative Agent with notice of such filing within the applicable
time period set forth in this Section 5.2, including the location of the
relevant matter within such filing and a general description of such matter.

        5.3    Financial Statements.    Borrower shall deliver or cause to be
delivered to Administrative Agent, in form and detail reasonably satisfactory to
Administrative Agent:

        (a)  As soon as available and in any event within 60 days after the end
of each of the first three quarters of the fiscal year of the applicable Person,
a consolidated balance sheet of each Equity Party and Borrower as of the end of
such quarter and the related statements of income for such quarter and for the
portion of the fiscal year ended at the end of such quarter, and the related
statement of cash flows for such quarter and for the portion of the fiscal year
ended at the end of such quarter, in each case setting forth comparative figures
for the previous dates and periods, to the extent available, all certified
(subject to normal year-end adjustments) as to fairness of presentation, GAAP
and consistency by a Responsible Officer of the applicable Person;

        (b)  as soon as available and in any event within 120 days after the end
of each fiscal year of the applicable Person, an audited consolidated balance
sheet of each Equity Party and Borrower as of the end of such fiscal year and
the related audited statements of income, retained earnings and cash flows for
such fiscal year, setting forth in each case in comparative form the figures for
the previous fiscal year, to the extent available, all reported on by an
independent public accountant of nationally recognized standing; and

        (c)  each time financial statements are delivered under Section 5.3(a)
or (b) above, along with such financial statements, a certificate signed by a
Responsible Officer of the applicable Person, certifying that such officer has
made or caused to be made a review of the transactions and financial condition
of such Person during the relevant fiscal period and that such review has not,
to the best of such Responsible Officer's knowledge, disclosed the existence of
any event or condition which constitutes a Borrower Event of Default or Borrower
Inchoate Default, or if any such event or condition existed or exists, the
nature thereof and the corrective actions that such Person has taken or proposes
to take with respect thereto, and also certifying that such Person is in
compliance with all applicable material provisions of each Credit Document to
which such Person is a party or, if such is not the case, stating the nature of
such non-compliance and the corrective actions which such Person has taken or
proposes to take with respect thereto;

provided that Borrower shall not be required to provide any such financial
statements to the extent the financial statements have been filed by the
applicable Person with the Securities and Exchange Commission and are available
on the Commission's Electronic Data Gathering, Analysis and Retrieval

64

--------------------------------------------------------------------------------

(EDGAR) system, so long as Borrower provides Administrative Agent with notice of
such filing within the applicable time period set forth in this Section 5.3.

        5.4    Inspection of Books and Records.    Borrower shall keep proper
books of accounts and records in accordance with GAAP and in compliance in all
material respects with all applicable Legal Requirements and make the same
available for inspection by Administrative Agent.

        5.5    Compliance with Laws.    Borrower shall comply with all
applicable Legal Requirements, except where non-compliance would not reasonably
be expected to have a Borrower Material Adverse Effect.

        5.6    Existence, Conduct of Business, Etc.    Borrower shall
(a) maintain and preserve its existence as a limited liability company formed
under the laws of the State of Delaware and all material rights, privileges and
franchises necessary or desirable in the normal conduct of its business,
(b) engage only in the business contemplated by the Credit Documents and
(c) perform all of its contractual obligations under the Credit Documents.

        5.7    Calculation of Ratios.    

        5.7.1    Debt Service Coverage Ratio.    At least 10 days prior to each
day on which the Debt Service Coverage Ratio is required to be calculated
hereunder, Borrower shall deliver to Administrative Agent a certificate in the
form of Exhibit C-6A with the calculation of the Debt Service Coverage Ratio as
of such required calculation date. Administrative Agent shall notify Borrower of
any manifest errors in the calculation of the Debt Service Coverage Ratio within
five days of receipt of Borrower's certificate, and Borrower shall correct any
such manifest errors. The Debt Service Coverage Ratio shall be calculated in a
manner which is consistent with and supported by the conclusions set forth in
the most recently delivered Independent Consultants' reports, Independent Market
Forecast and Base Case Project Projections.

        5.7.2    Debt to Capitalization Ratio.    At least 10 days prior to each
day on which the Debt to Capitalization Ratio is required to be calculated
hereunder, Borrower shall deliver to Administrative Agent a certificate in the
form of Exhibit C-6B with the calculation of the Debt to Capitalization Ratio as
of such required calculation date. Administrative Agent shall notify Borrower of
any manifest errors in the calculation of the Debt to Capitalization Ratio
within five days of receipt of Borrower's certificate, and Borrower shall
correct any such manifest errors. The Debt to Capitalization Ratio shall be
calculated in a manner which is consistent with and supported by the conclusions
set forth in the most recently delivered Independent Consultants' reports,
Independent Market Forecast and Base Case Project Projections. Equity
Contributions shall be included in the calculation of the Debt to Capitalization
Ratio only to the extent such amounts were used to pay Project Costs as
specified in the Borrower Budget and/or the applicable Project Budget.

        5.8    Indemnification.    

        5.8.1    (a) Borrower shall indemnify, defend and hold harmless the
Arrangers, Administrative Agent, the Depositary Agent, the LC Bank, each Bank,
each Lender Group Member, each Asset Securitization Company, each Liquidity
Provider and each Hedge Bank, and in their capacities as such, their respective
officers, directors, shareholders, controlling Persons, affiliates, employees,
agents and servants (collectively, the "Indemnitees") from and against any and
all claims, obligations, liabilities, losses, costs or expenses (including
reasonable attorneys' fees and disbursements), penalties, actions and suits
(other than with respect to any taxes or similar claims, the indemnification of
which is covered solely under Sections 2.5.4 and 2.7.3) which any of them may
incur or which may be claimed against any of them (collectively, "General
Subject Claims"), in any way arising out of or in connection with this Agreement
(including the execution, delivery, enforcement, performance and administration
of, and the syndication of Commitments under, this Agreement), the other
Operative Documents, any of the transactions contemplated hereby or thereby or
any Project (including the actual or proposed use of proceeds of any Loans).

65

--------------------------------------------------------------------------------

        (b)  Without limiting the generality of clause (a) above, Borrower
further agrees to indemnify and hold harmless each Indemnitee from and against
any and all claims, losses, liabilities, suits, obligations, fines, damages,
judgments, penalties, charges, costs and expenses (including reasonable
attorneys' fees and disbursements) (whether civil or criminal, arising under a
theory of negligence or strict liability, or otherwise) which may be imposed on,
incurred or paid by or asserted against such Indemnitee (collectively,
"Environmental Subject Claims" and, together with General Subject Claims,
"Subject Claims") in connection with the Release or presence of any Hazardous
Substances at any Project or Site, whether foreseeable or unforeseeable,
including all costs of removal and disposal of such Hazardous Substances, all
reasonable costs required to be incurred in (i) determining whether a Project is
in compliance and (ii) causing such Project to be in compliance, with all
applicable Legal Requirements, all reasonable costs associated with claims for
damages to Persons or property, and reasonable attorneys' and consultants' fees
and court costs.

        5.8.2    The foregoing indemnities shall not apply with respect to an
Indemnitee to the extent that any Subject Claim is found by a final and
non-appealable decision of a court of competent jurisdiction to have resulted
from the gross negligence or willful misconduct of such Indemnitee, but shall
continue to apply to other Indemnitees.

        5.8.3    Borrower agrees that no Indemnitee shall have any liability
(whether direct or indirect, in contract, tort or otherwise) to Borrower, any
other Credit Party or any of their respective shareholders, affiliates or
creditors for or in connection with this Agreement, the other Operative
Documents or any of the transactions contemplated hereby or thereby, except to
the extent such liability is found in a final, non-appealable court of competent
jurisdiction to have resulted from such Indemnitee's gross negligence or willful
misconduct.

        5.8.4    The provisions of this Section 5.8 shall survive foreclosure of
the Collateral Documents and satisfaction or discharge of the Credit Parties'
obligations hereunder and under the other Credit Documents, and shall be in
addition to any other rights and remedies of the Secured Parties.

        5.8.5    In case any action, suit or proceeding shall be brought against
any Indemnitee, such Indemnitee shall notify Borrower of the commencement
thereof, and Borrower shall be entitled, at its expense, acting through counsel
reasonably acceptable to such Indemnitee, to participate in, and, to the extent
that Borrower desires, to assume and control the defense thereof; provided,
however, that Borrower shall not settle or compromise any Subject Claim on
behalf of such Indemnitee without such Indemnitee's prior written consent
(a) unless such settlement or compromise includes an unconditional release of
such Indemnitee from, and holds such Indemnitee harmless against, all liability
arising out of such claim, action, proceeding or investigation or (b) if the
settlement or compromise involves any non-monetary relief to be performed, or
admission of guilt or wrongdoing, by such Indemnitee. Such Indemnitee shall be
entitled, at its expense, to participate in any action, suit or proceeding the
defense of which has been assumed by Borrower. Notwithstanding the foregoing,
Borrower shall not be entitled to assume and control the defense of any such
action, suit or proceedings if and to the extent that, in the reasonable opinion
of such Indemnitee and its counsel, such action, suit or proceeding involves the
potential imposition of criminal liability upon such Indemnitee or a conflict of
interest between such Indemnitee and Borrower or between such Indemnitee and
another Indemnitee (unless such conflict of interest is waived in writing by the
affected Indemnitees), and in such event (other than with respect to disputes
between such Indemnitee and another Indemnitee) Borrower shall pay the
reasonable expenses of such Indemnitee in such defense.

        5.8.6    Upon payment of any Subject Claim by Borrower pursuant to this
Section 5.8 or other similar indemnity provisions contained herein to or on
behalf of an Indemnitee, Borrower, without any further action, shall be
subrogated to any and all claims that such Indemnitee may have

66

--------------------------------------------------------------------------------




relating thereto, and such Indemnitee shall cooperate with Borrower and give
such further assurances as are necessary or advisable to enable Borrower
vigorously to pursue such claims.

        5.8.7    Any amounts payable by Borrower pursuant to this Section 5.8
shall be regularly payable within 30 days after Borrower receives an invoice for
such amounts from any applicable Indemnitee, and if not paid within such 30-day
period shall bear interest at the Default Rate.

        5.8.8    Notwithstanding anything to the contrary set forth herein,
Borrower shall not, in connection with any one legal proceeding or claim, or
separate but related proceedings or claims arising out of the same general
allegations or circumstances, in which the interests of the Indemnitees do not
materially differ, be liable to the Indemnitees (or any of them) under any of
the provisions set forth in this Section 5.8 for the fees and expenses of more
than one separate firm of attorneys (which firm shall be selected by the
affected Indemnitees, or upon failure to so select, by Administrative Agent),
exclusive of any appropriate local counsel.

        5.8.9    If, for any reason whatsoever, the indemnification provided
under this Section 5.8 is unavailable to any Indemnitee or is insufficient to
hold it harmless to the extent provided in this Section 5.8, then provided such
payment is not prohibited by or contrary to any applicable Legal Requirement or
public policy, Borrower shall contribute to the amount paid or payable by such
Indemnitee as a result of the Subject Claim in such proportion as is appropriate
to reflect the relative economic interests of Borrower and its Affiliates on the
one hand, and such Indemnitee on the other hand, in the matters contemplated by
this Agreement as well as the relative fault of Borrower (and its Affiliates)
and such Indemnitee with respect to such Subject Claim, and any other relevant
equitable considerations.

        5.8.10    Notwithstanding anything to the contrary set forth herein, no
Lender Group Member, Asset Securitization Company or Liquidity Provider shall
receive any greater amount under this Section 5.8 than it would have received
had it been a Bank. Any amounts not paid by operation of the limitations set
forth in Sections 2.5.4, 2.7.3, 2.7.4 and 2.8 shall not be recoverable under
this Section 5.8.

        5.9    Further Assurances.    

        5.9.1    Borrower shall preserve the security interests in the Borrower
Collateral and upon request by Administrative Agent undertake all actions which
are necessary or advisable or which are reasonably requested by Administrative
Agent to (a) maintain Administrative Agent's security interest in the Borrower
Collateral in full force and effect at all times (including the priority
thereof), and (b) preserve and protect the Borrower Collateral and protect and
enforce Borrower's rights and title and the rights of Administrative Agent to
the Borrower Collateral, including the making or delivery of all filings and
recordations, the payment of fees and other charges and the issuance of
supplemental documentation.

        5.9.2    Borrower shall perform such reasonable acts as may be necessary
to carry out the intent of this Agreement and the other Credit Documents.

        5.9.3    Without limiting the generality of Section 5.9.1, Borrower
shall cause the equity interests in the Approved Project Companies and the
Approved Intermediate Holding Companies to be "certificated securities" as
defined in Article 8 of the UCC.

        5.9.4    Notwithstanding anything in this Agreement or any other Credit
Document to the contrary, Borrower shall not be required to enforce its rights
or exercise its remedies under the Building Loan Documents.

67

--------------------------------------------------------------------------------

        5.10    Market Forecasts.    Borrower shall furnish or cause to be
furnished to Administrative Agent no later than three months prior to the
expected Last Completion Date (according to the Project Schedules) and on or
prior to each anniversary of the actual Last Completion Date thereafter, a
forecast (an "Independent Market Forecast") prepared by the Power Market
Consultant or another independent nationally recognized forecasting consultant
reasonably acceptable to Administrative Agent, which forecasts (a) electricity
prices for the markets relevant to the Approved Projects and (b) gas prices on a
delivered basis to the Approved Projects, in each case on at least an annual
basis through the period set forth in the Base Case Project Projections most
recently delivered hereunder. In preparing any projections for purposes of
calculating the Debt Service Coverage Ratio, Borrower shall use the most
recently prepared Independent Market Forecast.

        5.11    Revenue Payments to Borrower.    Borrower shall cause the
Approved Project Companies to distribute all Project Revenues, Loss Proceeds and
other amounts received by the Approved Project Companies to Borrower and shall
deposit such amounts into the applicable Accounts in accordance with the
Depositary Agreement.

        5.12    Taxes.    Borrower shall pay and discharge promptly when due all
material taxes and governmental charges imposed upon it or upon its income or
profits or in respect of its property, in each case before the same shall become
delinquent or in default and before penalties accrue thereon, unless and to the
extent the same are being contested in good faith by appropriate proceedings and
adequate reserves with respect thereto shall, to the extent required by GAAP,
have been set aside, and failure to pay or comply with the contested item would
not reasonably be expected to have a Borrower Material Adverse Effect.

        5.13    Interest Rate Protection.    

        5.13.1    Compliance with Interest Rate Agreements.    

        (a)  Within 30 days after the Initial Credit Event Date for each
Approved Project, Borrower shall enter into with one or more Hedge Banks one or
more Interest Rate Agreements in a notional amount equal to at least 50% of the
Allocated Portion of the Total Construction Loan Commitment for such Approved
Project through the scheduled Final Maturity Date and, thereafter, at all times
comply with and maintain in full force and effect such Interest Rate Agreements.

        (b)  In the event that the yield on 10-year U.S. Treasury Bonds exceeds
8.50% for five consecutive Banking Days, within 10 Banking Days of such date,
Borrower shall enter into with one or more Hedge Banks one or more Interest Rate
Agreements in a notional amount equal to, when combined with the notional
amounts under the Interest Rate Agreements entered into pursuant to clause (a)
of this Section 5.13.1, at least 90% of the Allocated Portions of the Total
Construction Loan Commitment for all Approved Projects through the scheduled
Final Maturity Date and, thereafter, at all times comply with and maintain in
full force and effect such Interest Rate Agreements.

        5.13.2    Hedge Breaking Fees.    To the extent required pursuant to the
terms of the Hedge Transactions, Borrower shall pay all costs, fees and expenses
incurred by the Hedge Banks in connection with any unwinding, breach or
termination of such Hedge Transactions ("Hedge Breaking Fees"), all to the
extent provided in and as calculated pursuant to the applicable Interest Rate
Agreements.

        5.13.3    Security.    Each Interest Rate Agreement provided by a Hedge
Bank hereunder, including all Hedge Transactions thereunder entered into in
accordance with the terms of this Agreement, and all Hedge Breaking Fees shall
be and are hereby secured by the Collateral Documents, pari passu with the
Loans. The parties hereto agree that, for purposes of the sharing of Collateral
and voting on the exercise of remedies under the Credit Documents, each Hedge
Bank, in its capacity as such, shall be deemed to have a Proportionate Share
equal to the amount

68

--------------------------------------------------------------------------------




of Hedge Breaking Fees that would be owed by Borrower to such Hedge Bank under
any Hedge Transaction if an Early Termination Date (as defined in the applicable
Interest Rate Agreement) were to occur on the date of determination of such
Proportionate Share.

        5.13.4    Bank Participation.    At the election of the Hedge Bank party
to any Interest Rate Agreement, the Banks and the Lender Groups may participate
in such Interest Rate Agreement and the Hedge Transactions thereunder in
proportion to (i) in the case of the Banks, their respective Proportionate
Shares and (ii) in the case of a Lender Group, such Lender Group's Proportionate
Share, by means of a risk sharing agreement in form and substance reasonably
satisfactory to the participating Banks and Lender Groups, provided that if the
lending office of any such Bank or any applicable Lender Group Member is in the
State of New York, such Bank or such Lender Group Member may designate another
branch to enter into such risk sharing agreement.

        5.14    Intercompany Loans.    Borrower shall cause all Debt issued by a
Credit Party to another Credit Party (other than pursuant to the Building Loan
Agreement) to be evidenced by an Intercompany Note, and shall cause such
Intercompany Note to be included in the Collateral and the original thereof to
be promptly delivered to Administrative Agent.

ARTICLE 6.
NEGATIVE COVENANTS OF BORROWER

        Borrower covenants and agrees that, so long as any of the Commitments
shall remain in effect and until payment and performance in full of all of the
Obligations, Borrower shall perform the covenants set forth in this Article 6
(unless waived in accordance with Section 9.9 of this Agreement).

        6.1    Contingent Liabilities.    Except for the consummation of the
transactions pursuant to this Agreement and the other Credit Documents, Borrower
shall not become liable as a surety, guarantor, accommodation endorser or
otherwise, for or upon the obligation of any other Person; provided, however,
that this Section 6.1 shall not be deemed to prohibit the incurrence, creation,
assumption or existence of Borrower Permitted Debt.

        6.2    Limitations on Liens.    Borrower shall not create, assume or
suffer to exist any Lien securing a charge or obligation on any properties or
assets of Borrower, real or personal, whether now owned or hereafter acquired,
except Borrower Permitted Liens.

        6.3    Indebtedness.    Borrower shall not incur, create, assume or
permit to exist any Debt, except Borrower Permitted Debt.

        6.4    Sale of Assets.    (a) Borrower shall not sell, lease, assign,
transfer or otherwise dispose of any of its properties or assets, whether now
owned or hereafter acquired, except that (x) Borrower may assign any Interest
Rate Agreement in accordance with the terms thereof so long as following such
assignment Borrower continues to be in compliance with Section 5.13, and (y) on
or after March 31, 2002, Borrower may transfer 100% (but not less than 100%) of
its direct and indirect interests in any Approved Project Company to any other
Person (other than a Credit Party) if the following conditions are satisfied at
the time of the proposed transfer:

          (i)  no Borrower Event of Default, Borrower Inchoate Default, Project
Event of Default (except with respect to the Approved Project Company being
transferred) or Project Inchoate Default (except with respect to the Approved
Project Company being transferred) shall exist as of the date of the proposed
transfer;

        (ii)  Administrative Agent shall have received written confirmation from
each Rating Agency that the ratings assigned to the Obligations after giving
effect to the proposed transfer will be at least Baa3 in the case of Moody's and
at least BBB- in the case of S&P;

69

--------------------------------------------------------------------------------




        (iii)  Borrower shall (A) prepay Construction Loans (with amounts other
than amounts in any Account or otherwise constituting Collateral, which amounts
may include the proceeds of the proposed transfer) in an amount such that, after
giving effect to the proposed transfer and such prepayment, the minimum and
average annual projected Debt Service Coverage Ratios for the Approved Projects
(taken as a whole and not including the Approved Project being transferred) over
the period set forth in the Base Case Project Projections most recently
delivered hereunder are not less than (1) if there are two Approved Projects
after giving effect to the proposed transfer, 2.25 to 1.0 and 3.25 to 1.0,
respectively, and (2) if there are three Approved Projects after giving effect
to the proposed transfer, 2.0 to 1.0 and 3.0 to 1.0, respectively, and
(B) prepay all Working Capital Loans and Project LC Loans made in respect of the
Approved Project being transferred;

        (iv)  after giving effect to the proposed transfer, the Debt to
Capitalization Ratio (excluding the Approved Project Company being transferred
in the calculation thereof) shall be no greater than the Maximum Debt to
Capitalization Ratio;

        (v)  after giving effect to the proposed transfer, (A) there shall be at
least two Approved Projects and (B) if the proposed transfer occurs prior to the
Last Completion Date, at least one of the Approved Projects shall be the
Millennium Project;

        (vi)  after giving effect to the proposed transfer and the prepayment of
Loans described in clause (iii) above, the Available Construction Funds for all
Approved Projects shall, in the reasonable judgment of Administrative Agent and
the Independent Engineer, be equal to or exceed the remaining Project Costs for
all Approved Projects;

      (vii)  after giving effect to the proposed transfer, no event or condition
shall exist that would reasonably be expected to have a Borrower Material
Adverse Effect;

      (viii)  all Debt owed by the Approved Project Company being transferred to
any other Credit Party and all Debt owed by any Credit Party to the Approved
Project Company being transferred shall be repaid in full;

        (ix)  the proposed transfer shall be effected by a transfer by Borrower
of its interests in the applicable Approved Intermediate Holding Companies;

        (x)  the proposed transfer shall be made pursuant to documentation
consistent with the foregoing conditions in form and substance reasonably
satisfactory to Administrative Agent; and

        (xi)  Borrower shall have delivered to Administrative Agent a
certificate, in form and substance reasonably satisfactory to Administrative
Agent, stating that each of the conditions set forth in this Section 6.4. have
been satisfied and setting forth the Total Equity Commitment after giving effect
to the proposed transfer, and the Majority Banks do not object in writing to the
accuracy of such certification within 15 Banking Days after delivery of such
certificate and other supporting documents as Borrower and Administrative Agent
may agree to the Banks and the Lender Groups.

        (b)  If Borrower is permitted to transfer its direct or indirect equity
interests in an Approved Project Company pursuant to clause (a), Administrative
Agent shall take all actions reasonably requested by Borrower in writing in
order to (i) release the Liens of Administrative Agent on the equity interests
in such Approved Project Company and the applicable Approved Intermediate
Holding Companies and on the associated Approved Project and Project Documents
(including the execution of UCC-3 termination statements and deeds of
reconveyance), (ii) release such Approved Project Company from its Project
Company Guaranty in accordance with the terms thereof and (iii) release NEG from
the applicable NEG EPC Guaranty (if any) and the Millennium O&M Cost
Contribution Agreement (in the case of the Millennium Project) in accordance
with the terms thereof. Upon the

70

--------------------------------------------------------------------------------

releases of such Approved Project Company, Approved Intermediate Holding
Companies and Approved Project described in the immediately preceding sentence,
such Approved Project Company, Approved Intermediate Holding Companies and
Approved Project shall cease to be an Approved Project Company, Approved
Intermediate Holding Companies and an Approved Project, as the case may be, for
purposes of this Agreement and the other Credit Documents.

        6.5    Nature of Borrower's Business.    Borrower shall not change the
nature of its business or expand its business beyond the business contemplated
in the Credit Documents. Without limiting the generality of the foregoing,
(a) Borrower shall not enter into any Project Document, (b) Borrower shall not
hold any equity, voting or other interest in any Person other than the Approved
Intermediate Holding Companies, (c) Borrower shall not own or lease any material
assets other than its equity interests in the Approved Intermediate Holding
Companies and Permitted Investments in accordance with Article V of the
Depositary Agreement and (d) Borrower shall not have any employees.

        6.6    Distributions.    

        6.6.1    Other than (w) the making of In Kind Equity Payments, Equity
Contribution True-Up Reimbursements and NEG EPC Guaranty Reimbursements in
accordance with the proviso to Section 5.1.1(a) hereof, (x) the making of Excess
Cash Flow Contributions in accordance with Section 4.2.2 of the Depositary
Agreement, (y) the distribution of Divestiture Profits and (z) the making of
Other Proceeds Contributions in accordance with Section 4.8.2(d)(ii) of the
Depositary Agreement, Borrower shall not directly or indirectly make or declare
any distribution (in cash, property or obligation) on, or make any other payment
on account of, any interest in Borrower or any other Credit Party (including
transfers of any tax benefits), or make any payment on account of subordinated
obligations (including Subordinated Affiliate Fees) (a "Restricted Payment"),
unless:

          (i)  no Borrower Event of Default or Borrower Inchoate Default has
occurred and is continuing and such Restricted Payment will not result in a
Borrower Event of Default or Borrower Inchoate Default;

        (ii)  the amount of such Restricted Payment does not exceed the sum of
(A) the aggregate of all Attributed Distributable Cash as of the proposed
Restricted Payment Date for the Approved Project Companies with respect to which
no Project Event of Default or Project Inchoate Default has occurred and is
continuing or would result from such Restricted Payment, plus (B) the aggregate
of all Attributed Distributable Cash as of any previous Restricted Payment Date
for the Approved Project Companies with respect to which no Project Event of
Default or Project Inchoate Default has occurred and is continuing or would
result from such Restricted Payment that (x) was required to be retained in the
Distribution Account on such previous Restricted Payment Date, (y) remains on
deposit in the Distribution Account and (z) is not required to be used to prepay
Loans as contemplated by the last sentence of Section 4.7.2 of the Depositary
Agreement;

        (iii)  both the Amortization Commencement Date and the Last Completion
Date have occurred as of the proposed Restricted Payment Date;

        (iv)  there are no outstanding Working Capital Loans, Project LC Loans,
DSR LC Loans or Reimbursement Obligations under the Letters of Credit as of the
proposed Restricted Payment Date;

        (v)  the Obligations are rated at least Baa3 by Moody's and at least
BBB- by S&P as of the proposed Restricted Payment Date;

        (vi)  as of the proposed Restricted Payment Date, the cash and Permitted
Investments on deposit in the Debt Service Reserve Account, together with the
then current Stated Amount of the DSR Letter of Credit (if any), shall equal or
exceed the DSR Required Balance;

71

--------------------------------------------------------------------------------




      (vii)  such Restricted Payment is made from Account Funds in the
Distribution Account in accordance with Section 4.7.2 of the Depositary
Agreement;

      (viii)  no Borrower Material Adverse Effect has occurred and is continuing
or would reasonably be expected to occur as a result of such Restricted Payment;

        (ix)  (A) the historical Debt Service Coverage Ratio for the Approved
Projects (taken as a whole) for the 12 months immediately preceding the
Quarterly Date that is on or immediately preceding the proposed Restricted
Payment Date (or such shorter period beginning on the Last Completion Date and
ending on such Quarterly Date) is equal to or greater than 1.7 to 1.0, and
(B) the projected Debt Service Coverage Ratio for the Approved Projects (taken
as a whole) for the 24 months immediately following such Quarterly Date equal to
or greater than 1.7 to 1.0;

        (x)  the Representative Equivalent Availability Factor shall have been
equal to or greater than 88% during any one Availability Determination Period
occurring prior to the proposed Restricted Payment Date, and Borrower shall have
satisfied the following information delivery requirements in connection
therewith:

        (A)  Borrower shall have made available to Administrative Agent, no more
than 30 days after each Quarterly Date occurring in such Availability
Determination Period, a written calculation of the Representative Equivalent
Availability Factor during the quarter ending on such Quarterly Date, together
with such data and documentation as reasonably requested by Administrative Agent
to verify such Representative Equivalent Availability Factor, including
sufficient data to verify the duration of a forced or planned derate to the
nearest hour (provided that Borrower shall not be required to provide
Administrative Agent with an hour-by-hour calculation of any given derated
situation, but rather shall be required to provide Administrative Agent with
appropriate trend plots or other suitable alternative which clearly shows the
magnitude and time duration of the derate); and

        (B)  for any Allowance Hours included in the calculation of such
Representative Equivalent Availability Factor, Borrower shall have provided to
Administrative Agent, at least 5 days prior to the applicable outage (or such
shorter period agreed to by Administrative Agent), a written outage plan
specifying the following: (1) the projected duration of the outage; (2) the work
to be performed during the outage; (3) the projected cost to complete the
outage; and (4) the projected performance benefit from the work to be performed
during the outage;

        (xi)  Borrower shall have delivered to Administrative Agent, at least
five Banking Days prior to the proposed Restricted Payment Date, as-built
A.L.T.A. surveys of the Site (in form and substance as required in
Section 3.2.22) with respect to each Approved Project (or such other
documentation reasonably acceptable to Administrative Agent), in form and
substance reasonably satisfactory to Administrative Agent and the Title Insurer,
certified to Administrative Agent as to completeness and accuracy by a licensed
surveyor reasonably satisfactory to Administrative Agent, showing (A) as to such
Site, the exact location and dimensions thereof, including the location of all
means of access thereto and all Easements relating thereto and showing the
perimeter within which all foundations are located; (B) as to such Easements,
the exact location and dimensions thereof, including the location of all means
of access thereto from such Approved Project, and all improvements or other
encroachments in or on such Easements burdening such Approved Project; (C) the
location and dimensions of all improvements, fences or encroachments located in
or on such Site or such Easements; (D) that the location of such Approved
Project does not encroach on or interfere with adjacent property or existing
easements or other rights, whether on, above or below ground (or if the location
of such Approved Project does encroach on or interfere with adjacent

72

--------------------------------------------------------------------------------

property or existing easements or other rights, such encroachment or
interference is reasonably acceptable to Administrative Agent); (E) any gaps,
gores, projections or protrusions at the Site; and (F) whether such Site or any
portion thereof is located in a special earthquake or flood hazard zone;
provided, however, that the matters described in clauses (B) and (F) may be
shown by separate maps, surveys or other manner reasonably satisfactory to
Administrative Agent; and

      (xii)  Borrower shall have delivered to Administrative Agent, at least
five Banking Days prior to the proposed Restricted Payment Date, a certificate
(which certificate shall demonstrate in reasonable detail compliance with the
conditions set forth in clause (ix) above), dated as of the proposed Restricted
Payment Date and duly executed by a Responsible Officer of Borrower, certifying
to the effect that each of the foregoing conditions shall have been satisfied as
of such date;

provided, however, that even if not all of the foregoing conditions have been
satisfied as of the proposed Restricted Payment Date, Borrower may make
distributions for Federal, state or local income tax payments in an amount not
to exceed the amount that Borrower, the Approved Intermediate Holding Companies
and the Approved Project Companies would be required to pay if such Persons were
tax paying entities forming a consolidated group for Federal income tax purposes
or a similar consolidated, combined or unitary group for state or local income
tax purposes, which amount shall be assumed to equal the product of (A) the net
income of such group for Federal, state of local income tax purposes multiplied
by (B) the highest marginal Federal, state or local income tax rate at the time
applicable to "C" corporations, so long as (1) no Borrower Event of Default or
Borrower Inchoate Default has occurred and is continuing or would result from
such distributions and (2) each of Borrower, the Approved Intermediate Holding
Companies and the Approved Project Companies is then treated as a pass-through
entity or a Subsidiary of an affiliated group of corporations filing a
consolidated, combined or unitary return for Federal, state or local income tax
purposes and such Person's income is included in the taxable income of PG&E
Corporation or any other entity within the PG&E Corporation affiliate group of
corporations.

        6.6.2    Notwithstanding anything set forth in Section 6.6.1, Borrower
shall not make any Restricted Payments other than on Quarterly Dates (or within
10 Banking Days thereafter) in accordance with the terms of Section 4.7.2 of the
Depositary Agreement.

        6.6.3    (a) Notwithstanding any provision of this Agreement or any
other Credit Document to the contrary (including Article III and Section 6.6.1
hereof and Section 5.7 and 5.8 of the applicable Project Company Guaranties),
each of Covert Generating Company, LLC and Harquahala Generating Company, LLC
(if such Project Company is an Approved Project Company) shall be permitted to
reimburse NEG if and to the extent that (i) NEG is entitled to payment pursuant
to Section 1(g) or 3(b) of the applicable NEG EPC Guaranty or (ii) such Approved
Project Company receives more than 100% of any liquidated damage payment to
which it is entitled pursuant to the terms of the applicable Construction
Contracts, Equipment Supply Contracts, EPC Support Documents and/or Equipment
Support Documents (other than the NEG EPC Guaranty). Amounts reimbursable to NEG
as described in clauses (i) and (ii) above shall (A) if paid prior to Completion
of the applicable Approved Project, constitute Project Costs for such Approved
Project, and (B) if paid at or after Completion of the applicable Approved
Project, constitute O&M Costs for such Approved Project. Each of Covert
Generating Company, LLC and Harquahala Generating Company, LLC shall be
permitted to reimburse NEG as contemplated by clause (i) of this
Section 6.6.3(a) notwithstanding the earlier termination of the applicable NEG
EPC Guaranty in accordance with its terms. Any reimbursement to NEG contemplated
by clause (i) of this Section 6.6.3(a) that is made prior to the termination of
the applicable NEG EPC Guaranty shall be subject to the reinstatement of the
amount available under such NEG EPC

73

--------------------------------------------------------------------------------




Guaranty by the amount of such reimbursement. Any reimbursement to NEG
contemplated by clause (i) of this Section 6.6.3(a) that is made after the
termination of the applicable NEG EPC Guaranty shall be reduced by the amount of
any claims that were made under such NEG EPC Guaranty prior to such termination
but were not paid solely because of NEG's limitation on liability thereunder.

        (b)  Notwithstanding any provision of this Agreement or any other Credit
Document to the contrary (including Article III and Section 6.6.1 hereof and
Section 5.7 and 5.8 of the applicable Project Company Guaranties), Millennium
Power Partners, L.P. (if Millennium Power Partners, L.P. is an Approved Project
Company) shall be permitted to reimburse NEG if and to the extent that NEG is
entitled to payment pursuant to Section 2(b) of the Millennium O&M Cost
Contribution Agreement. Amounts reimbursable to NEG as described in the
preceding sentence shall constitute O&M Costs for the Millennium Project.
Millennium Power Partners, L.P. shall be permitted to reimburse NEG as
contemplated by this Section 6.6.3(b) notwithstanding the earlier termination of
the Millennium O&M Cost Contribution Agreement in accordance with its terms. Any
reimbursement to NEG contemplated by this Section 6.6.3(b) that is made prior to
the termination of the Millennium O&M Cost Contribution Agreement shall be
subject to the reinstatement of the amount available under the Millennium O&M
Cost Contribution Agreement by the amount of such reimbursement. Any
reimbursement to NEG contemplated by this Section 6.6.3(b) that is made after
the termination of the Millennium O&M Cost Contribution Agreement shall be
reduced by the amount of any claims that were made under the Millennium O&M Cost
Contribution Agreement prior to such termination but were not paid solely
because of NEG's limitation on liability thereunder.

        6.7    Investments.    Borrower shall not make any investments (whether
by purchase of stocks, bonds, notes or other securities, loan, extension of
credit, advance or otherwise), other than Permitted Investments, cash equity
contributions to the Approved Intermediate Holding Companies and the Approved
Project Companies, and the on-lending of Loan proceeds to the Approved
Intermediate Holdings Companies and the Approved Project Companies.

        6.8    Transactions With Affiliates.    Borrower shall not enter into
any transaction or agreement (or any transaction under or pursuant to any
transaction or agreement) with any of its Affiliates, other than
(a) transactions under the Credit Documents, (b) transactions or agreements
between or among only the Credit Parties, (c) transactions or agreements that
are entered into in the ordinary course of business on fair and reasonable terms
certified by a Responsible Officer of Borrower as no less favorable to Borrower
than Borrower would obtain in an arm's-length transaction with a Person that is
not an Affiliate of Borrower, or (d) transactions or agreements approved in
writing by the Majority Banks.

        6.9    Margin Stock Regulations.    Borrower shall not directly or
indirectly apply any Loan proceeds, Equity Contributions, Letter of Credit
proceeds or Project Revenues to the "buying", "carrying" or "purchasing" of any
margin stock within the meaning of Regulation T, U or X of the Board of
Governors of the Federal Reserve System or any regulations, interpretations or
rulings thereunder.

        6.10    ERISA.    Borrower shall not establish, maintain, contribute to
or become obligated to contribute to any ERISA Plan or suffer or permit any of
its Subsidiaries to do so.

        6.11    Dissolution.    Borrower shall not enter into any transaction of
merger or consolidation, change its form of organization or its business,
liquidate or dissolve itself (or suffer any liquidation or dissolution), amend
its governing instruments in any material respect or purchase or otherwise
acquire all or substantially all of the assets of any other Person (other than
the purchase of equity interests in an Approved Intermediate Holding Company or
Approved Project Company).

74

--------------------------------------------------------------------------------


        6.12    Accounts.    Borrower shall not maintain, establish or use any
bank, deposit or securities accounts other than (a) the Accounts, (b) the local
checking accounts described in Article IV of the Depositary Agreement and
(c) any Cash Secured Advance Account.

        6.13    Name and Location; Fiscal Year.    Borrower shall not (a) change
its name without Administrative Agent's prior written consent, (b) change the
location of its principal place of business or its organizational identification
number without notice to Administrative Agent at least 30 days prior to such
change, or (c) change its fiscal year without Administrative Agent's prior
written consent.

        6.14    Assignment.    Borrower shall not assign its rights hereunder or
under any of the other Credit Documents, except as expressly permitted under
this Agreement and the other Credit Documents.

        6.15    Borrower Budget Amendments.    Borrower shall not amend,
reallocate or otherwise modify, or permit the amendment, reallocation or other
modification of, the Borrower Budget, other than pursuant to Section 3.2.21(c).

ARTICLE 7.
EVENTS OF DEFAULT; REMEDIES

        7.1    Events of Default.    The occurrence of any of the following
events shall constitute an event of default ("Borrower Events of Default")
hereunder:

        7.1.1    Failure to Make Payments.    Borrower shall fail to pay, in
accordance with the terms of this Agreement, (a) any principal of any Loan or
any Reimbursement Obligation on the date that such sum is due, (b) any interest
on any Loan or Reimbursement Obligation or any scheduled fee, cost, charge or
sum due hereunder or under the other Credit Documents within five Banking Days
after the date that such sum is due, or (c) any other fee, cost, charge or other
sum due hereunder (including pursuant to Section 5.8) or under the other Credit
Documents within 10 Banking Days after the date that such sum is due.

        7.1.2    Judgments.    One or more final judgments for the payment of
money (if such payments are not fully covered by insurance) in excess of
$10,000,000 in the aggregate shall be rendered against Borrower, and Borrower
shall not discharge the same or provide for its discharge in accordance with its
terms, or procure a stay of execution thereof, within 60 days after the date of
entry thereof; provided, however, that any such judgment or order shall not be
(and shall not constitute part of) a Borrower Event of Default under this
Section 7.1.2 if and for so long as (i) the amount of such judgment or order is
fully covered by a valid and binding policy of insurance between the defendant
and the insurer covering payment thereof and (ii) such insurer has been notified
of, and has not disputed the claim made for payment of, the amount of such
judgment or order.

        7.1.3    Misstatements; Omissions.    Any representation or warranty by
Borrower set forth in this Agreement or in any other Operative Document or in
any document entered into in connection herewith or therewith or in any
certificate, financial statement or other document delivered in connection
herewith or therewith shall prove to have been incorrect in any material respect
when made (or deemed made) and shall remain uncured or uncorrected for a period
of 30 days (or so long as such incorrect representation or warranty is curable
and Borrower is diligently proceeding to cure such incorrect representation or
warranty, such longer period but in no event for an aggregate period in excess
of 90 days) after a Responsible Officer of Borrower first obtained actual
knowledge of such material inaccuracy or Borrower first received a notice from
Administrative Agent specifying such material inaccuracy and requiring it to be
remedied.

75

--------------------------------------------------------------------------------




        7.1.4    Bankruptcy; Insolvency.    Borrower shall become subject to a
Bankruptcy Event.

        7.1.5    Debt Cross Default.    Borrower shall default for a period
beyond any applicable grace period (a) in the payment of any principal, interest
or other amount due under any agreement involving the borrowing of money or the
advance of credit and the outstanding amount or amounts payable under all such
agreements equals or exceeds $10,000,000 in the aggregate, or (b) in the payment
of any amount or performance of any obligation due under any guarantee or other
agreement if pursuant to such default, the holder of the relevant obligation
accelerates the maturity of indebtedness evidenced thereby which equals or
exceeds $10,000,000 in the aggregate for all such agreements.

        7.1.6    ERISA.    (a) Borrower shall engage in any "prohibited
transaction" (as defined in Section 406 of ERISA or Section 4975 of the Code)
involving any ERISA Plan, or (b) any "accumulated funding deficiency" (as
defined in Section 302 of ERISA), whether or not waived, shall exist with
respect to any ERISA Plan of Borrower, or (c) a Reportable Event shall occur
with respect to, or proceedings shall commence to have a trustee appointed, or a
trustee shall be appointed, to administer or to terminate any Single Employer
Plan of Borrower, which Reportable Event or institution of proceedings is, in
the reasonable opinion of Administrative Agent, likely to result in the
termination of such Single Employer Plan for purposes of Title IV of ERISA, or
(d) any Single Employer Plan of Borrower shall terminate for purposes of Title
IV of ERISA, and in each case such event or condition, together with all other
such events or conditions, if any, would reasonably be expected to have a
Borrower Material Adverse Effect.

        7.1.7    Breach of Terms of Credit Documents.    

        (a)  Borrower shall fail to perform or observe any of the covenants or
other agreements set forth in Section 3.15 (Committed Equity Contributions), 5.1
(Use of Proceeds and Revenues), 5.6(a) (Maintenance of Existence), 5.11 (Revenue
Payments) or Article 6 (other than Section 6.7 (Investments), 6.8 (Transactions
with Affiliates), 6.9 (Margin Regulations), 6.10 (ERISA), 6.12 (Accounts), 6.13
(Change of Name, etc.) or 6.15 (Borrower Budget Amendments)); provided that
(i) Borrower's failure to perform or observe the covenants set forth in
Section 3.15 shall not become a Borrower Event of Default if the Equity Party
fully performs its corresponding obligations under the applicable Equity
Document within the applicable time periods set forth therein, and (ii) in the
case where Borrower's failure to perform or observe the covenants set forth in
Section 5.1 is not an intentional failure, such failure shall not become a
Borrower Event of Default unless Borrower does not cure such failure within
three Banking Days after the occurrence of such failure.

        (b)  Borrower shall fail to perform or observe any of the covenants or
other agreements set forth in Section 5.2.3 (Default Notices), 6.7
(Investments), 6.8 (Transactions with Affiliates), 6.9 (Margin Regulations),
6.10 (ERISA), 6.12 (Accounts), 6.13 (Change of Name, etc.) or 6.15 (Borrower
Budget Amendments) and such failure shall continue unremedied for a period of
30 days after Borrower becomes aware thereof or receives written notice thereof
from Administrative Agent.

        (c)  Borrower shall fail to perform or observe any of the covenants or
other agreements set forth hereunder or in any other Credit Document which are
not otherwise specifically provided for in Section 7.1.7(a) or (b) or elsewhere
in this Article 7 and such failure shall continue unremedied for a period of
30 days after Borrower becomes aware thereof or receives written notice thereof
from Administrative Agent; provided, however, if (i) such failure does not
consist of a failure to pay money and cannot be cured within such 30 day period,
(ii) such failure is susceptible of cure within 90 days, (iii) Borrower is
proceeding with diligence and in good faith to cure such failure, (iv) the
existence of such failure has not had and cannot after considering the nature of
the cure be reasonably expected to have a

76

--------------------------------------------------------------------------------




Borrower Material Adverse Effect, and (v) Administrative Agent shall have
received an officer's certificate signed by a Responsible Officer of Borrower to
the effect of clauses (i), (ii), (iii) and (iv) above and stating what action
Borrower is taking to cure such failure, then such 30 day cure period shall be
extended to such date, not to exceed a total of 90 days, as shall be necessary
for Borrower diligently to cure such failure.

        7.1.8    Loss of Exemption.    Borrower or any Equity Party shall become
subject to, or not exempt from, regulation under the FPA or PUHCA, other than
Section 9(a)(2) of PUHCA (except to the extent that the FPA or PUHCA is
applicable to Borrower or such Equity Party solely by reason of the Approved
Project Companies being Exempt Wholesale Generators under PUHCA or being "public
utilities", "electric utilities" or "transmitting utilities" under the FPA), and
such regulation, or loss of exemption from regulation, shall have a Borrower
Material Adverse Effect; provided that Borrower or such Equity Party, as the
case may be, shall have 30 days to cure such event before it becomes a Borrower
Event of Default so long as the extension of time to cure such event would not
reasonably be expected to have a Borrower Material Adverse Effect.

        7.1.9    Borrower Collateral.    (a) The grant of the Lien of any of the
Borrower Collateral Documents shall fail in any material respect to provide a
perfected Lien in favor of Administrative Agent for the benefit of the Secured
Parties on any of the Borrower Collateral with the priority purported to be
created thereby, and Borrower shall fail to cure any such failure within 15 days
after Borrower becomes aware thereof or receives written notice thereof from
Administrative Agent, or (b) Administrative Agent shall receive a Secretary of
State Report indicating that Administrative Agent's security interest in any of
the Borrower Collateral is not prior to all other security interests or other
interests reflected in such report, other than Borrower Permitted Liens, and
Borrower shall fail to cure such condition within 15 days after Borrower becomes
aware thereof or receives written notice thereof from Administrative Agent.

        7.1.10    Loss of Control.    (a) NEG shall fail to (i) directly or
indirectly own more than 50% of the equity interests in Borrower and
(ii) control the fundamental management decisions of Borrower (whether through
direct or indirect control of the governing body of Borrower, through a
management services agreement with Borrower or otherwise), provided that the
possession by a Person other than NEG of a veto power over material events with
respect to Borrower (e.g., dissolution of Borrower, merger or consolidation of
Borrower, sale of all or substantially all assets of Borrower, material
amendments to Borrower's organizational documents) shall not in and of itself
constitute a failure by NEG to control the fundamental management decisions of
Borrower, or (b) except as provided in Section 6.4, Borrower shall fail to
directly or indirectly own, through the applicable Approved Intermediate Holding
Companies, 100% of the equity and voting interests in the Approved Project
Companies.

        7.1.11    Negative Pledge.    The equity interests in Borrower held by
NEG or any Subsidiary of NEG shall be pledged to any Person other than
Administrative Agent for the benefit of the Secured Parties.

        7.1.12    Project Events of Default.    

        (a)  A Fundamental Project Event of Default shall have occurred and be
continuing.

        (b)  Any Project Event of Default shall have occurred and be continuing
and shall result in a Borrower Material Adverse Effect.

        7.1.13    Unenforceability of Credit Documents.    At any time after the
execution and delivery thereof, any material provision of any Credit Document
shall cease to be in full force and effect (other than by reason of a release of
Collateral thereunder in accordance with the terms hereof or thereof, the
satisfaction in full of the Obligations or any other termination of a Credit
Document

77

--------------------------------------------------------------------------------

in accordance with the terms hereof and thereof) or any Credit Document shall be
declared null and void by a Governmental Authority of competent jurisdiction.

        7.1.14    Equity Documents.    

        (a)  Any Equity Document shall fail to be in full force and effect
(other than due to a termination thereof in accordance with the terms hereof and
thereof) or any Equity Party shall repudiate any of its obligations thereunder.

        (b)  Any Equity Party shall fail to make any payment as and when due
under any Equity Document to which it is a party.

        7.2    Remedies.    Upon the occurrence and during the continuation of a
Borrower Event of Default, Administrative Agent, the Banks and the Lender Groups
may, at the election of the Majority Banks, without further notice of default,
presentment or demand for payment, protest or notice of non-payment or dishonor,
or other notices or demands of any kind, all such notices and demands being
waived, exercise any or all of the following rights and remedies, in any
combination or order that the Majority Banks may elect (except as expressly set
forth below), in addition to such other rights or remedies as the Banks and the
Lender Groups may have hereunder, under the Collateral Documents or at law or in
equity:

        7.2.1    No Further Loans or Letters of Credit.    Cancel all
Commitments and refuse to (and Administrative Agent, the Banks and the Lender
Groups shall not be obligated to) (i) continue any Loans, (ii) make any
additional Loans, (iii) issue, renew, extend the Expiration Date of, or increase
the Stated Amount of, any Letter of Credit, or (iv) make any payments, or permit
the making of payments, from any Account or any proceeds or other funds held by
Administrative Agent under the Credit Documents or on behalf of any Credit
Party; provided that in the event of a Borrower Event of Default occurring under
Section 7.1.4, all Commitments shall be cancelled and terminated without further
act of Administrative Agent, any Bank or any Lender Group.

        7.2.2    Cure by Majority Banks.    Without any obligation to do so,
make disbursements or Loans to or on behalf of Borrower to cure any Borrower
Event of Default hereunder and to cure any default or render any performance
under any Project Document as the Majority Banks in their sole discretion may
consider necessary or appropriate, whether to preserve and protect the
Collateral or the Secured Parties' interests therein or for any other reason,
and all sums so expended, together with interest on such total amount at the
Default Rate (but in no event shall the rate exceed the maximum lawful rate),
shall be repaid by Borrower to Administrative Agent on demand and shall be
secured by the Credit Documents, notwithstanding that such expenditures may,
together with amounts advanced under this Agreement, exceed the aggregate amount
of the Total Commitments.

        7.2.3    Acceleration.    Declare and make all sums of accrued and
outstanding principal and accrued but unpaid interest remaining under this
Agreement, together with all unpaid fees, costs (including Liquidation Costs)
and charges due hereunder or under any other Credit Document, immediately due
and payable, and require Borrower immediately, without presentment, demand,
protest or other notice of any kind, all of which Borrower hereby expressly
waives, to pay Administrative Agent and the Banks an amount in immediately
available funds equal to the aggregate amount of any outstanding Reimbursement
Obligations, provided that in the event of an Event of Default occurring under
Section 7.1.4, all such amounts shall become immediately due and payable without
further act of Administrative Agent, any Bank or any Lender Group.

        7.2.4    Cash Equity Contributions.    Demand that Borrower make, or
cause to be made, Cash Equity Contributions in an amount equal to the then
current Available Equity Commitment in accordance with Section 3.15.2(b);
provided that in the event of an Event of Default occurring under Section 7.1.4,
Borrower shall be required to immediately make, or cause to be made, Cash

78

--------------------------------------------------------------------------------




Equity Contributions in an amount equal to the then current Available Equity
Commitment without further act of Administrative Agent, any Bank or any Lender
Group.

        7.2.5    Cash Collateralization of Letters of Credit.    If
Administrative Agent, the Banks and the Lender Groups have exercised the
remedies described in Section 7.2.3, maintain in the Accounts for payment of any
Reimbursement Obligations or interest thereon arising in connection with any
outstanding Letter of Credit an amount of cash equal to the then current Stated
Amount of each such Letter of Credit (plus accrued interest on the amounts in
such Accounts).

        7.2.6    Cash Collateral.    Apply or execute upon any amounts on
deposit in any Account or any proceeds or any other monies of Borrower on
deposit with Administrative Agent or any other Secured Party in the manner
provided in the Uniform Commercial Code and other relevant statutes and
decisions and interpretations thereunder with respect to cash collateral.

        7.2.7    Possession of Approved Projects.    Enter into possession of
any Approved Project and perform any and all work and labor necessary to
complete such Approved Project or to operate and maintain such Approved Project,
and all sums expended by Administrative Agent in so doing, together with
interest on such total amount at the Default Rate, shall be repaid by Borrower
to Administrative Agent upon demand and shall be secured by the Credit Documents
to the extent provided herein, notwithstanding that such expenditures may,
together with amounts advanced under this Agreement, exceed the aggregate amount
of the Total Commitments.

        7.2.8    Remedies Under Credit Documents.    Exercise any and all rights
and remedies available to them under any of the Credit Documents, including
judicial or non-judicial foreclosure or public or private sale of any of the
Collateral pursuant to the Collateral Documents.

        7.3    Building Loan Documents.    Notwithstanding anything contained in
this Agreement or any other Credit Document to the contrary, a default under any
of the Building Loan Documents shall not be deemed to be a Borrower Event of
Default, Borrower Inchoate Default, Project Event of Default or Project Inchoate
Default.

ARTICLE 8.
SCOPE OF LIABILITY

        Except as otherwise expressly provided in this Agreement and the other
Operative Documents (including the NEG Equity Guaranty, any other Equity
Document, the NEG EPC Guaranties, the Millennium O&M Cost Contribution Agreement
and the Other NEG Support Documents), each of the parties hereto (other than
Borrower) (the "Non-Company Parties") agrees that all obligations of the Credit
Parties under the Operative Documents shall be obligations solely of the Credit
Parties, and each Non-Company Party shall have recourse only to the assets of
the Credit Parties in enforcing such obligations. Except as otherwise expressly
provided in this Agreement and the other Operative Documents, each Non-Company
Party hereby acknowledges and agrees that none of the members, partners or
shareholders of the Credit Parties, their respective Affiliates and their past,
present or future officers, directors, employees, shareholders, agents or
representatives (collectively, the "Nonrecourse Parties") shall have any
liability to any Non-Company Party for the payment of any sums now or hereafter
owing by the Credit Parties under the Operative Documents or for the performance
of any of the obligations of the Credit Parties contained therein or shall
otherwise be liable or responsible with respect thereto (such liability,
including such as may arise by operation of law, being hereby expressly waived).
Except as otherwise expressly provided in this Agreement and the other Operative
Documents, if any Borrower Event of Default shall occur and be continuing or if
any claim of any Non-Company Party against, or alleged liability to any
Non-Company Party of, the Credit Parties shall be asserted under this Agreement
or the other Operative Documents, each Non-Company Party agrees that it shall
not have the right to proceed directly or indirectly against the Nonrecourse
Parties or against their respective properties and assets for the satisfaction
of any of the obligations of the

79

--------------------------------------------------------------------------------


Credit Parties under this Agreement or the other Operative Documents or of any
such claim or liability or for any deficiency judgment in respect of such
obligation or any such claim or liability or for any deficiency judgment in
respect of such obligation or any such claim or liability. The foregoing
notwithstanding, it is expressly understood and agreed that nothing contained in
this Article 8 shall be deemed to release any Nonrecourse Party from liability
for its fraudulent actions or willful misconduct. The foregoing acknowledgments,
agreements and waiver shall be enforceable by any Nonrecourse Party.

ARTICLE 9.
ADMINISTRATIVE AGENT; AMENDMENTS AND WAIVERS

        9.1    Appointment; Powers and Immunities.    

        9.1.1    Each Bank and each Lender Group Member hereby appoints and
authorizes Administrative Agent to act as its agent hereunder and under the
other Credit Documents with such powers as are expressly delegated to
Administrative Agent by the terms of this Agreement and the other Credit
Documents, together with such other powers as are reasonably incidental thereto.
Administrative Agent shall not have any duties or responsibilities except those
expressly set forth in this Agreement or in any other Credit Document, or be a
trustee or a fiduciary for any Bank or any Lender Group Member. Notwithstanding
anything to the contrary contained herein, Administrative Agent shall not be
required to take any action which is contrary to this Agreement or any other
Credit Documents or any Legal Requirement or exposes Administrative Agent to any
liability. Each of Administrative Agent, the Banks, the Lender Group Members and
any of their respective Affiliates shall not be responsible to any other Bank or
any other Lender Group Member for any recitals, statements, representations or
warranties made by any Equity Party, Borrower, any other Credit Party or any of
their Affiliates contained in the Credit Documents or in any certificate or
other document referred to or provided for in, or received by Administrative
Agent, or any Bank or any Lender Group Member under, the Credit Documents, for
the value, validity, effectiveness, genuineness, enforceability or sufficiency
of the Credit Documents, the Notes or any other document referred to or provided
for herein or for any failure by any Equity Party, Borrower, any other Credit
Party or any of their Affiliates to perform their respective obligations
hereunder or thereunder. Administrative Agent may employ agents and
attorneys-in-fact and shall not be responsible for the negligence or misconduct
of any such agents or attorneys-in-fact selected by it with reasonable care.

        9.1.2    Administrative Agent and its directors, officers, employees and
agents shall not be responsible for any action taken or omitted to be taken by
it or them hereunder or under any other Credit Document or in connection
herewith or therewith, except for its or their own gross negligence or willful
misconduct. Without limiting the generality of the foregoing, Administrative
Agent (a) may treat the payee of any Note as the holder thereof until
Administrative Agent receives written notice of the assignment or transfer
thereof signed by such payee and in form satisfactory to Administrative Agent;
(b) may consult with legal counsel, independent public accountants and other
experts selected by it and shall not be liable for any action taken or omitted
to be taken in good faith by it in accordance with the advice of such counsel,
accountants or experts; (c) makes no warranty or representation to any Bank or
any Lender Group Member for any statements, warranties or representations made
in or in connection with any Operative Document; (d) shall not have any duty to
ascertain or to inquire as to the performance or observance of any of the terms,
covenants or conditions of any Operative Document on the part of any party
thereto or to inspect the property (including the books and records) of any
Credit Party or any other Person; and (e) shall not be responsible to any Bank
or any Lender Group Member for the due execution, legality, validity,
enforceability, genuineness, sufficiency or value of any Operative Document or
any other instrument or document furnished pursuant hereto. Except as otherwise
provided under this Agreement, Administrative Agent shall take such action with
respect to the Credit Documents as shall be directed by the Majority Banks.

80

--------------------------------------------------------------------------------

        9.2    Reliance by Administrative Agent.    Administrative Agent shall
be entitled to rely upon any certificate, notice or other document (including
any cable, telegram, facsimile or telex) believed by it to be genuine and
correct and to have been signed or sent by or on behalf of the proper Person or
Persons, and upon advice and statements of legal counsel, independent
accountants and other experts selected by Administrative Agent. As to any other
matters not expressly provided for by this Agreement, Administrative Agent shall
not be required to take any action or exercise any discretion, but shall be
required to act or to refrain from acting upon instructions of the Majority
Banks (except that Administrative Agent shall not be required to take any action
which exposes Administrative Agent to personal liability or which is contrary to
this Agreement, any other Credit Document or any Legal Requirement) and shall in
all cases be fully protected in acting, or in refraining from acting, hereunder
or under any other Credit Document in accordance with the instructions of the
Majority Banks, and such instructions of the Majority Banks and any action taken
or failure to act pursuant thereto shall be binding on all of Banks and all of
the Lender Groups (and all of the members thereof).

        9.3    Non-Reliance.    Each Bank and each Lender Group Member
represents that it has, independently and without reliance on Administrative
Agent or any other Bank or Lender Group Member, and based on such documents and
information as it has deemed appropriate, made its own appraisal of the
financial condition and affairs of the Credit Parties and decision to enter into
this Agreement and agrees that it will, independently and without reliance upon
Administrative Agent or any other Bank or Lender Group Member, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own appraisals and decisions in taking or not taking action under this
Agreement. Each of Administrative Agent, any Bank and any Lender Group Member
shall not be required to keep informed as to the performance or observance by
any Equity Party, Borrower, any other Credit Party or any of their Affiliates
under this Agreement or any other document referred to or provided for herein or
to make inquiry of, or to inspect the properties or books of, any Equity Party,
Borrower, any other Credit Party or any of their Affiliates.

        9.4    Defaults.    Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any NEG Trigger Event, Borrower
Inchoate Default, Borrower Event of Default, Project Event of Default or Project
Inchoate Default unless Administrative Agent has received a notice from a Bank,
a Lender Group Member or Borrower, referring to this Agreement, describing such
NEG Trigger Event, Borrower Inchoate Default, Borrower Event of Default, Project
Event of Default or Project Inchoate Default and indicating that such notice is
a notice of default (or a notice of NEG Trigger Event, as applicable). If
Administrative Agent receives such a notice of the occurrence of a NEG Trigger
Event, Borrower Inchoate Default, Borrower Event of Default, Project Event of
Default or Project Inchoate Default, Administrative Agent shall give notice
thereof to the Banks, the Lender Group Agents on behalf of their respective
Lender Groups, Borrower and, with respect to a Borrower Event of Default, Greene
County Industrial Development Agency (at the address therefor provided to
Administrative Agent by Borrower). Administrative Agent shall take such action
with respect to any NEG Trigger Event, Borrower Inchoate Default or Borrower
Event of Default as is provided in Article 7 or if not provided for in
Article 7, as Administrative Agent shall be reasonably directed by the Majority
Banks; provided, however, the unless and until Administrative Agent shall have
received such direction, Administrative Agent may (but shall not be obligated
to) take such action, or refrain from taking such action, with respect to such
Borrower Inchoate Default or Borrower Event of Default as it shall deem
advisable in the best interest of the Banks and the Lender Groups.

        9.5    Indemnification.    Without limiting any Obligation of any of
Credit Party hereunder, each Bank and each Related Bank agrees to indemnify
Administrative Agent and its officers, directors, shareholders, affiliates,
controlling Persons, employees, agents and servants, ratably (i) in the case of
a Bank, in accordance with such Bank's Proportionate Share, and (ii) in the case
of a Related Bank, the Related Bank's Indemnity Share (as defined below), for
any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature

81

--------------------------------------------------------------------------------


whatsoever which may at any time be imposed on, incurred by or asserted against
Administrative Agent or any such Person in any way relating to or arising out of
this Agreement or any documents contemplated by or referred to herein or therein
or the transactions contemplated hereby or thereby or the enforcement of any of
the terms hereof or thereof or of any such other documents (to the extent
Borrower has not paid any such amounts pursuant to Section 5.8); provided,
however, that no Bank or Related Bank shall be liable for any of the foregoing
to the extent they arise from Administrative Agent's or any such Person's gross
negligence or willful misconduct. The "Indemnity Share" of each Related Bank at
any time shall be a fraction (expressed as a decimal), the numerator of which
shall be such Related Bank's Parallel Funding Commitment at such time, and the
denominator of which shall be the aggregate of the then current Total
Construction Loan Commitment, Total Working Capital/Project LC Commitment and
Total DSR LC Commitment. Administrative Agent and any such Person shall be fully
justified in refusing to take or to continue to take any action hereunder unless
it shall first be indemnified to its satisfaction by the Banks and the Related
Banks against any and all liability and expense which may be incurred by it by
reason of taking or continuing to take any such action. Without limitation of
the foregoing, each Bank and each Related Bank agrees to reimburse
Administrative Agent and any such Person promptly upon demand for its ratable
share of any out-of-pocket expenses (including counsel fees) incurred by
Administrative Agent or any such Person in connection with the preparation,
execution, administration or enforcement of, or legal advice in respect of
rights or responsibilities under, the Operative Documents, to the extent that
Administrative Agent or any such Person is not reimbursed for such expenses by
Borrower.

        9.6    Successor Administrative Agent.    Administrative Agent
acknowledges that its current intention is to remain Administrative Agent
hereunder. Nevertheless, Administrative Agent may resign at any time by giving
15 days' written notice thereof to the Banks, the Lender Group Agents on behalf
of their respective Lender Groups and Borrower. Administrative Agent may be
removed involuntarily only for a material breach of its duties and obligations
hereunder or under the other Credit Documents or for gross negligence or willful
misconduct in connection with the performance of its duties hereunder or under
the other Credit Documents and then only upon the affirmative vote of the
Majority Banks (excluding Administrative Agent from such vote and Administrative
Agent's Proportionate Share of the Total Commitment from the amounts used to
determine the portion of the Total Commitment necessary to constitute the
required Proportionate Share of the remaining Banks). Upon any such resignation
or removal, the Majority Banks shall have the right, with the consent of
Borrower if no Borrower Inchoate Default under Section 7.1.1 or Borrower Event
of Default has occurred and is continuing (such consent not to be unreasonably
withheld or delayed), to appoint a successor Administrative Agent. If no
successor Administrative Agent shall have been so appointed by the Majority
Banks, and shall have accepted such appointment within 30 days after the
retiring Administrative Agent's giving of notice of resignation or the Majority
Banks' removal of the retiring Administrative Agent, the retiring Administrative
Agent may, on behalf of the Banks and the Lender Groups (and each Lender Group
Member), with the consent of Borrower if no Borrower Inchoate Default under
Section 7.1.1 or Borrower Event of Default has occurred as is continuing (such
consent not to be unreasonably withheld or delayed), appoint a successor
Administrative Agent, which shall be a Bank or a Related Bank, if any Bank or
Related Bank shall be willing to serve, and otherwise shall be a commercial bank
having a combined capital and surplus of at least $500,000,000. Upon the
acceptance of any appointment as Administrative Agent under the Operative
Documents by a successor Administrative Agent, such successor Administrative
Agent shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations as
Administrative Agent. After any retiring Administrative Agent's resignation or
removal hereunder as Administrative Agent, the provisions of this Article 9
shall inure to its benefit as to any actions taken or omitted to be taken by it
while it was Administrative Agent under the Credit Documents.

82

--------------------------------------------------------------------------------


        9.7    Authorization.    Administrative Agent is hereby authorized by
the Banks and the Lender Groups (and the Lender Group Members) to execute,
deliver and perform each of the Credit Documents to which Administrative Agent
is or is intended to be a party and each Bank and each Lender Group (and each
Lender Group Member) agrees to be bound by all of the agreements of
Administrative Agent contained in the Credit Documents. Administrative Agent is
further authorized by the Secured Parties to release liens on property that the
Credit Parties are permitted to sell or transfer pursuant to the terms of this
Agreement or the other Credit Documents, and to enter into agreements
supplemental hereto for the purpose of curing any formal defect, inconsistency,
omission or ambiguity in this Agreement or any Credit Document to which it is a
party.

        9.8    Administrative Agent as a Bank.    With respect to its
Commitments, the Loans made by it and any Note issued to it, the financial
institution acting as Administrative Agent shall have the same rights and powers
under the Operative Documents as any other Bank and may exercise the same as
though it were not Administrative Agent. The term "Bank" or "Banks" shall,
unless otherwise expressly indicated, include Administrative Agent in its
individual capacity. The financial institution acting as Administrative Agent
and its Affiliates may accept deposits from, lend money to, act as trustee under
indentures of, and generally engage in any kind of business with Borrower or any
other Person, without any duty to account therefor to the Banks or the Lender
Groups (or any Lender Group Member). The parties acknowledge and agree that,
except as expressly set forth herein, the Arrangers (other than Administrative
Agent) shall not, in such capacities (but not in their capacities as Banks,
Related Banks or Lender Group Agents), have any rights, responsibilities,
duties, obligations (including any fiduciary obligations) or liability
hereunder.

        9.9    Amendments; Waivers.    

        (a)  Subject to the provisions of this Section 9.9, unless otherwise
specified in this Agreement or any other Credit Document, the Majority Banks (or
Administrative Agent with the prior written consent of the Majority Banks) may
approve in writing any amendment, supplement or other modification of, or
waiver, consent, approval, agreement or other action under or with respect to,
any Credit Document; provided, however, that no such amendment, supplement,
modification, waiver, consent, approval, agreement or action shall modify or
waive Section 7.1.10(a) (Loss of Control of Borrower) without the prior written
consent of the Supermajority Banks; and provided, further, however, that no such
amendment, supplement, modification, waiver, consent, approval, agreement or
action shall, without the prior written consent of all of the Banks and all of
the Lender Groups:

          (i)  Modify or waive (A) Section 2.6 (Pro Rata Treatment), 2.7 (Change
of Circumstances), 2.8 (Funding Losses), 2.9 (Alternate Office, etc.), 3.1
(Conditions Precedent to Closing Date), 3.15 (Committed Equity Contributions),
7.1.10(b) (Loss of Control of Project), 7.1.11 (Negative Pledge), 9.1
(Administrative Agent), 9.13 (Participation) or 9.14 (Transfer of Commitments)
hereof, (B) Article II (Guarantee) of any Project Company Guaranty,
(C) Section II (Guarantee) of the NEG Equity Guaranty or any corresponding
section of any other Equity Document, or (D) Article II (Establishment and
Administration of Accounts) or Article III (Security Interest; Remedies) of the
Depositary Agreement (except as expressly set forth therein);

        (ii)  Increase the amount of any Commitment of any Bank or Lender Group
hereunder;

        (iii)  Change the percentage specified in the definition of "Majority
Banks" or "Supermajority Banks";

        (iv)  Change any requirement that an amendment, waiver or other matter
hereunder or under the other Credit Documents be subject to the consent or
approval of a specified percentage or number of Banks or Lender Groups;

83

--------------------------------------------------------------------------------




        (v)  Change the definition of "Maximum Debt to Capitalization Ratio";

        (vi)  Permit any Equity Party or Credit Party to assign, transfer or
otherwise dispose of any of its rights or obligations under, or permit the
termination or release of, any of the Credit Documents, except as expressly
permitted by the terms of this Agreement and the other Credit Documents;

      (vii)  Permit a transfer of any equity or voting interest in any Credit
Party, except as expressly permitted by the terms of this Agreement and the
other Credit Documents;

      (viii)  Amend this Section 9.9;

        (ix)  Permit the release of any Collateral from the Lien of any of the
Collateral Documents, except (A) if such Collateral is replaced with
substantially equivalent Collateral (as determined by Administrative Agent) or
(B) as otherwise expressly permitted by the terms of this Agreement and the
other Credit Documents;

        (x)  Extend the maturity of any Loan or any of the Notes or reduce the
principal amount thereof;

        (xi)  Extend the Expiration Date of any Letter of Credit (other than any
automatic extension of the Expiration Date of any Letter of Credit that is
expressly provided for in such Letter of Credit);

      (xii)  Extend the scheduled Final Maturity Date;

      (xiii)  Reduce the amount or change the time of payment for any principal,
interest, fees or other amounts due hereunder or under any other Credit
Document;

      (xiv)  Increase the maximum duration of Interest Periods permitted
hereunder; or

      (xv)  Agree to subordinate the Obligations to any other indebtedness.

        (b)  Without limiting anything contained in clause (a) above, (i) no
amendment, supplement or other modification of, or waiver, consent, approval,
agreement or other action under or with respect to, any Note (other than by way
of amending a document referred to therein) shall be effective without the
written concurrence of the Bank or Lender Group which is the holder of that
Note, (ii) no amendment, supplement or other modification of, or waiver,
consent, approval, agreement or other action under or with respect to, any
provision of any Credit Document which, by its terms, expressly requires the
approval or concurrence or is expressly for the benefit of Administrative Agent
shall be effective without the written concurrence of Administrative Agent, and
(iii) no amendment, supplement or other modification of, or waiver, consent,
approval, agreement or other action under or with respect to, any provision of
any Credit Document which, by its terms, expressly requires the approval or
concurrence or is expressly for the benefit of the Depositary Agent shall be
effective without the written concurrence of the Depositary Agent.

        (c)  At any time when there are more than 50 Banks and Lender Groups
party to this Agreement (for the purpose of such calculation, the institution
acting as both a Bank and the LC Bank and any institution acting as both a Bank
and a Hedge Bank, a Related Bank and a Hedge Bank or a Bank and a Related Bank
shall be counted only once), any proposed approval to be given or other action
to be taken by the Majority Banks hereunder or under any other Credit Document
(including supplemental agreements with any party to a Credit Document adding,
modifying or waiving any provisions in the Credit Documents or changing in any
manner the rights of the Banks, the Lender Groups (or any member thereof) or
Borrower hereunder or waiving any NEG Trigger Event, Borrower Inchoate Default,
Borrower Event of Default, Project Inchoate Default or Project Event of Default
under this Section 9.9) shall be deemed so given or taken by the Majority Banks
unless Banks and Lender Groups having Proportionate Shares which in the

84

--------------------------------------------------------------------------------




aggregate exceed 40% notify Administrative Agent of such Banks' and Lender
Groups' disapproval of such proposed approval or other action by the date which
is 15 Banking Days after the later of (i) the date Borrower or Administrative
Agent notifies the Banks and the Lender Group Agents on behalf of their
respective Lender Groups of such proposed approval or other action and (ii) the
date the Banks and the Lender Group Agents on behalf of their respective Lender
Groups receive all documentation and other information which Administrative
Agent considers reasonably necessary for the Banks' and the Lender Groups'
consideration of such proposed approval or other action and such additional
documentation and other information that a Bank or a Lender Group Agent on
behalf of its respective Lender Group may reasonably request within five Banking
Days after receipt of the documentation and other information originally
provided by Administrative Agent under this clause (ii).

        9.10    Withholding Tax.    

        9.10.1    To the extent required by any applicable law, Administrative
Agent may withhold from any interest payment to any Bank or any Lender Group (or
any member thereof) an amount equivalent to any applicable withholding tax. If
the forms or other documentation required by Section 2.5 are not delivered to
Administrative Agent, then Administrative Agent may withhold from any interest
payment to any Bank or any Lender Group (or any member thereof) not providing
such forms or other documentation, an amount equivalent to the applicable
withholding tax.

        9.10.2    If the Internal Revenue Service or any authority of the United
States or other jurisdiction asserts a claim that Administrative Agent did not
properly withhold tax from amounts paid to or for the account of any Bank or
Lender Group (or any member thereof) (because the appropriate form was not
delivered, was not properly executed, or because such Bank or such Lender Group
(or any member thereof) failed to notify Administrative Agent of a change in
circumstances which rendered the exemption from, or reduction of, withholding
tax ineffective, or for any other reason), such Bank or Lender Group shall
indemnify Administrative Agent fully for all amounts paid, directly or
indirectly, by Administrative Agent as tax or otherwise, including penalties and
interest, together with all expenses incurred, including legal expenses,
allocated staff costs and any out of pocket expenses.

        9.10.3    If any Bank or Lender Group sells, assigns, grants a
participation in, or otherwise transfers its rights under this Agreement, the
purchaser, assignee, participant or transferee, as applicable, shall comply and
be bound by the terms of Sections 2.5.7, 9.10.1 and 9.10.2 as though it were a
Bank.

        9.11    General Provisions as to Payments.    Administrative Agent shall
promptly distribute to each Bank and each Lender Group Agent on behalf of its
respective Lender Group, subject to the terms of any Assignment Agreement
between Administrative Agent and such Bank or such Lender Group substantially in
the form of Exhibit L hereto, its pro rata share of each payment of principal
and interest payable to the Banks and the Lender Groups on the Loans, each
payment of fees hereunder received by Administrative Agent for the account of
the Banks and the Lender Groups, and each payment of any other amounts owing
under this Agreement. The payments made for the account of each Bank and each
Related Bank shall be made, and distributed to it, for the account of its
domestic or foreign lending office, as such Bank or such Related Bank may,
subject to Section 2.9.3, designate in writing to Administrative Agent. Banks
and Related Banks shall have the right, subject to Section 2.9.3, to alter
designated lending offices upon five Banking Days prior written notice to
Administrative Agent and Borrower.

        9.12    Substitution of Bank or Lender Group.    (a) Should any Bank
which is not also a Related Bank fail to make a Loan in violation of its
obligations under this Agreement (a "Non-Advancing Bank"), Administrative Agent
shall (a) in its sole discretion fund the Loan on behalf of the Non-Advancing
Bank or (b) cooperate with Borrower or any Bank to find another Person that
shall be

85

--------------------------------------------------------------------------------


acceptable to Administrative Agent and that shall be willing to assume the
Non-Advancing Bank's obligations under this Agreement (including the obligation
to make the Loan which the Non-Advancing Bank failed to make but without
assuming any liability for damages for failing to have made such Loan or any
previously required Loan). Subject to the provisions of the next following
sentence, such Person shall be substituted for the Non-Advancing Bank hereunder
upon execution and delivery to Administrative Agent of an agreement acceptable
to Administrative Agent by such Person assuming the Non-Advancing Bank's
obligations under this Agreement, and all interest and fees which would
otherwise have been payable to the Non-Advancing Bank shall thereafter be
payable to such Person. Nothing in (and no action taken pursuant to) this
Section 9.12 shall (a) relieve the Non-Advancing Bank from any liability it
might have to Borrower or to the other Banks as a result of its failure to make
any Loan or (b) limit any of the provisions set forth in Section 2.1.6.

        (b)  Should any Related Bank fail to make a Loan in violation of its
obligations under this Agreement (a "Non-Advancing Related Bank"),
Administrative Agent shall (a) in its sole discretion fund the Loan on behalf of
the Non-Advancing Related Bank or (b) cooperate with Borrower, any Bank or any
Lender Group to find another Person that shall be acceptable to Administrative
Agent and that shall be willing to assume the obligations of the Lender Group of
which such Non-Advancing Related Bank is a member under this Agreement and the
obligations of such Non-Advancing Related Bank as a Bank under this Agreement
with respect to such Bank's Working Capital/Project LC Commitment and DSR LC
Commitment (including any outstanding Loans made thereunder, and including the
obligation to make the Loan which the Non-Advancing Related Bank failed to make
but without assuming any liability for damages for failing to have made such
Loan or any previously required Loan). Subject to the provisions of the next
following sentence, such Person shall be substituted for the applicable Lender
Group and the Non-Advancing Related Bank as a Bank hereunder upon execution and
delivery to Administrative Agent of an agreement acceptable to Administrative
Agent by such Person assuming the obligations of the Lender Group of which such
Non-Advancing Related Bank is a member under this Agreement and the obligations
of such Non-Advancing Related Bank as a Bank under this Agreement with respect
to such Bank's Working Capital/Project LC Commitment and DSR LC Commitment, and
all interest and fees which would otherwise have been payable to such Lender
Group and to such Non-Advancing Related Bank as a Bank under this Agreement
shall thereafter be payable to such Person. Nothing in (and no action taken
pursuant to) this Section 9.12 shall (a) relieve the Non-Advancing Related Bank
from any liability it might have to Borrower, the other Banks or Lender Groups
(or any member thereof) as a result of its failure to make any Loan or (b) limit
any of the provisions set forth in Section 2.1.6.

        9.13    Participation.    

        9.13.1    Nothing herein provided shall prevent any Bank or any Lender
Group (or any member thereof) from selling a participation in one or more of its
Commitments (and Loans made thereunder); provided that (a) no Bank or Lender
Group may sell a participation in its Commitments (including Loans) prior to the
earlier of (i) March 31, 2002 and (ii) the date on which the Lead Arrangers and
Borrower notify the Banks and Lender Groups otherwise, (b) no such sale of a
participation shall alter such Bank's, such Lender Group's (or such Lender Group
Member's) or Borrower's obligations hereunder, and (c) any agreement pursuant to
which any Bank or any Lender Group (or any member thereof) may grant a
participation in its rights with respect to its Commitments shall provide that,
with respect to such Commitments, subject to the following proviso, such Bank or
such Lender Group (or such Lender Group Member) shall retain the sole right and
responsibility to exercise the rights of such Bank or such Lender Group, and
enforce the obligations of Borrower relating to such Commitments, including the
right to approve any amendment, modification or waiver of any provision of this
Agreement or any other Credit Document and the right to take action to have the
Obligations (or any portion thereof) declared due and payable pursuant to
Article 7; provided, however, that such agreement may provide that the
participant may have the right to approve or disapprove decreases in
Commitments, interest rates or fees, lengthening of maturity of any Loans,
extension of the payment date for any amount due

86

--------------------------------------------------------------------------------

under Article 2 hereof or release of any material Collateral. No recipient of a
participation in any Commitments or Loans of any Bank or any Lender Group (or
any Lender Group Member) shall have any rights under this Agreement or shall be
entitled to any reimbursement for Taxes, Other Taxes, increased costs or reserve
requirements under Section 2.5 or 2.7 or any other indemnity or payment rights
against Borrower (but shall be permitted to receive from the Bank or the Lender
Group (or the Lender Group Member) granting such participation a proportionate
amount which would have been payable to the Bank or the Lender Group (or the
Lender Group Member) from whom such Person acquired its participation).

        9.13.2    Notwithstanding anything to the contrary contained herein, any
Bank (a "Granting Bank") may grant to a special purpose funding vehicle (a
"SPC"), identified as such in writing from time to time by the Granting Bank to
Administrative Agent and Borrower, the option to provide to Borrower all or any
part of any Loan that such Granting Bank would otherwise be obligated to make to
Borrower pursuant to this Agreement; provided that (i) nothing herein shall
constitute a commitment by any SPC to make any Loan, and (ii) if an SPC elects
not to exercise such option or otherwise fails to provide all or any part of
such Loan, the Granting Bank shall be obligated to make such Loan pursuant to
the terms hereof. The making of a Loan by an SPC hereunder shall utilize the
Commitments of the Granting Bank to the same extent, and as if, such Loan were
made by such Granting Bank. Each party hereto hereby agrees that no SPC shall be
liable for any indemnity or similar payment obligation under this Agreement (all
liability for which shall remain with the Granting Bank). In furtherance of the
foregoing, each party hereto hereby agrees (which agreement shall survive the
termination of this Agreement) that, prior to the date that is one year and one
day after the payment in full of all outstanding commercial paper or other
senior indebtedness of any SPC, it will not institute against, or join any other
Person in instituting against, such SPC any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings under the laws of the United
States or any state thereof. In addition, notwithstanding anything to the
contrary contained in this Section 9.13.2, any SPC may (i) with notice to, but
without the prior written consent of, Borrower and Administrative Agent and
without paying any processing fee therefor, assign all or a portion of its
interests in any Loans to the Granting Bank or to any financial institutions
(consented to by Borrower and Administrative Agent) providing liquidity and/or
credit support to or for the account of such SPC to support the funding or
maintenance of Loans and (ii) disclose on a confidential basis any non-public
information relating to its Loans to any rating agency, commercial paper dealer
or provider of any surety, guarantee or credit or liquidity enhancement to such
SPC. This section may not be amended without the prior written consent of the
SPC.

        9.14    Transfer of Commitments    

        9.14.1    Generally.    Notwithstanding anything else herein to the
contrary, any Bank that is not a Related Bank or any Lender Group, after
receiving (a) Borrower's prior written consent as to the identity of the
assignee (which consent shall not be unreasonably withheld or delayed or, so
long as a Borrower Inchoate Default under Section 7.1.1 or Borrower Event of
Default has occurred and is continuing, required), (b) Administrative Agent's
prior written consent (which consent shall not be unreasonably withheld or
delayed) and (c) the LC Bank's prior written consent if the assignee is rated
lower than Baa3 by Moody's or lower than BBB- by S&P (which consent shall not be
unreasonably withheld or delayed), may from time to time, at its option, sell,
assign, transfer, negotiate or otherwise dispose of all or any portion of one or
more of its Commitments (and Loans made thereunder) (including such Bank's or
Lender Group's interest in this Agreement and the other Credit Documents) to any
bank or other lending institution or other Lender Group which in such assigning
Bank's or Lender Group's judgment is reasonably capable of performing the
obligations of a Bank or Lender Group hereunder; provided, however, that no Bank
or Lender Group may assign any portion of its Commitments (including Loans)
prior to the earlier of (i) March 31, 2002 and (ii) the date on which the Lead
Arrangers and Borrower notify the Banks and Lender Groups otherwise; provided,
further, that no Bank or Lender Group

87

--------------------------------------------------------------------------------

(including any assignee of any Bank or any Lender Group) may assign any portion
of its Commitments (including Loans) of less than $10,000,000 (unless to another
Bank or another Lender Group); provided, further, that a Bank or Lender Group
may assign Commitments (including Loans) of less than $10,000,000 if such
assignment includes all of such Bank's or Lender Group's Commitments (including
Loans) and such Bank or Lender Group did not previously assign its Commitments
(including Loans) so as to result in such Bank or Lender Group holding less than
$10,000,000 of Commitments (including Loans); provided, further, that any Bank
may assign all or any portion of its Commitments (and Loans made thereunder) to
an Affiliate of such Bank and any Lender Group may assign all or any portion of
its Commitments (and Loans made thereunder) to the Related Bank in such Lender
Group as a Bank, in each instance without the consent of any Person; and
provided, further, that in the event of any assignment by a Lender Group of a
portion of its Lender Group Construction Loans, such assignment shall designate
the amount of such assigned Lender Group Construction Loans that are Related
Bank Loans and the amount that are CP Conduit Construction Loans. In the event
of any such assignment, (i) the assigning Bank's or the assigning Lender Group's
Proportionate Share shall be reduced and its obligations hereunder released by
the amount of the Proportionate Share assigned to the new lender, (ii) the
parties to such assignment shall execute and deliver to Administrative Agent an
Assignment Agreement evidencing such sale, assignment, transfer or other
disposition substantially in the form of Exhibit L hereto or otherwise
satisfactory to Administrative Agent together with an assignment fee payable to
Administrative Agent of $5,000 (provided such assignment fee shall not be
required with respect to the initial syndication of the Arrangers' Commitments
or with respect to an assignment by a Lender Group to the Related Bank in such
Lender Group) and any other related documentation reasonably requested by
Administrative Agent, including the withholding tax certificates required under
Section 2.5.7, (iii) at the assigning Bank's or the assigning Lender Group's
option, (A) Borrower shall execute and deliver to such assignee new Notes in the
forms attached hereto as Exhibits B-1 through B-3 hereto in a principal amount
equal to such assignee's Commitments, and (B) Borrower shall execute and
exchange with the assigning Bank or the Lender Group Agent for the assigning
Lender Group replacement notes for any Notes in an amount equal to the
Commitments retained by such Bank or such Lender Group, if any, (iv) to the
extent the assigning Bank or the Lender Group Agent for the assigning Lender
Group has been issued any Notes in its favor, such Bank or Lender Group Agent
shall cancel and return each such Note to Borrower promptly after the
effectiveness of any such assignment, (v) Exhibit I hereto shall be
automatically amended without further action to reflect such assignment and the
Proportionate Shares of the Banks and the Lender Groups following such
assignment and (vi) to the extent such assignment is to a Lender Group, (A) the
Related Bank in such Lender Group shall, during the Construction Loan
Availability Period, provide any applicable Parallel Funding Commitments with
respect to such Lender Group and Exhibit I hereto shall be automatically amended
without further action to reflect such assignment, and (B) the portion of
Construction Loans assigned to such Lender Group and funded by the CP Conduit in
such Lender Group shall (x) to the extent a Base Rate Loan, be deemed to be Base
Rate Loan of such CP Conduit with a Base Rate calculated with respect to such CP
Conduit and (y) to the extent a LIBOR Loan continue as such LIBOR Loan until the
end of the then current Interest Period and then automatically and without
further act or instrument be converted into a CP Conduit Funded LIBOR
Construction Loan on the last day of such Interest Period, which will be deemed
to have been funded by such CP Conduit on such day. Thereafter, any such new
lender shall be deemed to be a Bank and shall have all of the rights and duties
of a Bank (except as otherwise provided in this Article 9), in accordance with
its Proportionate Share, under each of the Credit Documents.

        9.14.2    Transfers within Lender Groups.    Each CP Conduit may sell,
assign or transfer all or any portion of its CP Conduit Construction Loans to
the Related Bank that is a member of the same Lender Group, and each Related
Bank may sell, assign or transfer all or any portion of its Related Bank
Construction Loans to the CP Conduit that is a member of the same Lender Group,

88

--------------------------------------------------------------------------------




in each instance without the consent of any Person. In the event of any such
sale, assignment or transfer, on the effective date of such sale, assignment or
transfer, (i) CP Conduit Construction Loans or portions thereof sold, assigned
or transferred or deemed to have been sold, assigned or transferred to the
applicable Related Bank shall automatically and without further act or
instrument become Related Bank Construction Loans, bearing interest (x) if such
CP Conduit Construction Loan was a CP Conduit Funded LIBOR Construction Loan, at
the LIBO Rate applicable to such CP Conduit Funding LIBOR Construction Loan for
an initial Interest Period ending on the last day of the Interest Period
applicable to such CP Conduit Funding LIBOR Construction Loan, and (y) if such
CP Conduit Construction Loan was a Base Rate Loan, at the Base Rate as applied
to such Related Bank, (ii) Related Bank Construction Loans or portions thereof
sold, assigned or transferred or deemed to have been sold, assigned or
transferred to the applicable CP Conduit shall automatically and without further
act or instrument become CP Conduit Construction Loans, bearing interest (x) if
such Related Bank Construction Loan was a LIBOR Loan, at the LIBOR Rate
applicable to such Related Bank Construction Loan for the next succeeding
Interest Period, provided that the effective date of such sale, assignment or
transfer must be the last day of the then current Interest Period with respect
to such LIBOR Loan, and (y) if such Related Bank Construction Loan was a Base
Rate Loan, at the Base Rate as applied to such CP Conduit, (iii) the amount of
the Parallel Funding Commitment of the applicable Related Bank shall not be
increased or decreased as a result of any such assignment, and (iv) the parties
to such assignment shall execute and deliver to the applicable Lender Group
Agent an assignment agreement in form and substance reasonably satisfactory to
such Lender Group Agent evidencing such sale, assignment or transfer, and any
other related documentation reasonably requested by such Lender Group Agent.
Each CP Conduit may sell, assign or transfer all of its CP Conduit Construction
Loans and its interest under this Agreement and the other Credit Documents to
another Person that becomes a CP Conduit if and to the extent permitted to do so
under the applicable Liquidity Backstop Agreement and so long as the applicable
Related Bank (or its Affiliate) remains as the Liquidity Provider under such
Liquidity Backstop Agreement; provided that such assignment shall not affect the
Parallel Funding Commitment of such Related Bank. The parties to such assignment
shall execute and deliver to the applicable Lender Group Agent an assignment
agreement in form and substance reasonably satisfactory to such Lender Group
Agent evidencing such sale, assignment or transfer, and any other related
documentation reasonably requested by such Lender Group Agent. Promptly
following any transfer pursuant to this Section 9.14.2, the applicable Lender
Group Agent shall notify Borrower and Administrative Agent of such transfer,
which such notice shall include the principal amount of the assigned Loan(s) and
the effective date of such assignment. No Related Bank shall (i) assign any
portion of its Parallel Funding Commitment other than in connection with a
Lender Group assignment permitted under Section 9.14.1 or (ii) assign any
portion of its Liquidity Backstop Commitment as a Liquidity Provider. No CP
Conduit shall permit any assignment by a Liquidity Provider under the applicable
Liquidity Backstop Agreement, other than an assignment by a Liquidity Provider
that is an Affiliate of the applicable Related Bank to such Related Bank.

        9.15    Securities Laws.    Notwithstanding the foregoing provisions of
this Article 9, no sale, assignment, transfer, negotiation or other disposition
of the interests of any Bank, any Lender Group or any Related Bank hereunder or
under the other Credit Documents shall be allowed if it would require
registration under the federal Securities Act of 1933, as then amended, any
other federal securities laws or regulations or the securities laws or
regulations of any applicable jurisdiction. Borrower shall, from time to time at
the request and expense of Administrative Agent, execute and deliver to
Administrative Agent, or to such party or parties as Administrative Agent may
designate, any and all further instruments as may in the opinion of
Administrative Agent be reasonably necessary or advisable to give full force and
effect to such disposition.

89

--------------------------------------------------------------------------------

        9.16    Assignability to Federal Reserve Bank.    Notwithstanding any
other provision contained in this Agreement or any other Credit Document to the
contrary, any Bank or any Related Bank may assign all or any portion of the
Loans or Notes held by it to any Federal Reserve Bank or the United States
Treasury as collateral security pursuant to Regulation A of the Board of
Governors of the Federal Reserve System and any Operating Circular issued by
such Federal Reserve Bank, provided that any payment in respect of such assigned
Loans or Notes made by Borrower to or for the account of the assigning and/or
pledging Bank or Related Bank in accordance with the terms of this Agreement
shall satisfy Borrower's obligations hereunder in respect of such assigned Loans
or Notes to the extent of such payment. No such assignment shall release the
assigning Bank or the assigning Related Bank from its obligations hereunder and
in no event shall such Federal Reserve Bank be considered to be a "Bank" or a
"Related Bank" or be entitled to require the assigning Bank or the assigning
Related Bank to take or omit to take any action hereunder.

        9.17    Additional Banks and Lender Groups.    Any bank or other
financial institution may become a Bank hereunder after the Closing Date, and
any lender group may become a Lender Group hereunder at any time after the
Closing Date but on or prior to March 31, 2002, by entering into a Joinder
Agreement with Borrower and Administrative Agent; provided that the Related Bank
in such Lender Group is also the Liquidity Provider with respect to the CP
Conduit in such Lender Group (or with respect to the Asset Securitization
Company providing funding to such CP Conduit). Any bank or other financial
institution that so enters into a Joinder Agreement shall, from and after the
date of such Joinder Agreement, have all of the rights and duties of a Bank
hereunder in accordance with its Proportionate Share. Any lender group that so
enters into a Joinder Agreement shall, from and after the date of such Joinder
Agreement, have all of the rights and duties of a Lender Group hereunder in
accordance with its Proportionate Share. Exhibit I shall be automatically
amended to reflect the addition of a Bank or Lender Group in accordance with
this Section 9.17. On the day on which any Bank or any Lender Group becomes a
party to this Agreement pursuant to this Section 9.17, such Bank or Lender Group
shall: (a) purchase an amount of Construction Loans from each Bank and each
Lender Group such that, after giving effect to such purchase, each Bank's and
each Lender Group's (including the new Bank or new Lender Group, as the case may
be) outstanding Construction Loans are equal to such Bank's or such Lender
Group's Proportionate Share of all outstanding Construction Loans; (b) purchase
an amount of Working Capital Loans (if any) from each Bank such that, after
giving effect to such purchase, each Bank's (including the new Bank) outstanding
Working Capital Loans (if any) are equal to such Bank's Proportionate Share of
all outstanding Working Capital Loans; (c) purchase an amount of Project LC
Loans (if any) from each Bank such that, after giving effect to such purchase,
each Bank's (including the new Bank) outstanding Project LC Loans (if any) are
equal to such Bank's Proportionate Share of all outstanding Project LC Loans;
and (d) purchase an amount of DSR LC Loans (if any) from each Bank such that,
after giving effect to such purchase, each Bank's (including the new Bank)
outstanding DSR LC Loans (if any) are equal to such Bank's Proportionate Share
of all outstanding DSR LC Loans. The Loan purchases described in the preceding
sentence shall not include a purchase of any Commitment. The Loan purchases
contemplated by this Section 9.17 shall not be deemed to be Loans for purposes
of Article 3. Notwithstanding anything to the contrary contained in this
Agreement, the Commitments relating to the Loans sold in accordance with this
Section 9.17 may be reutilized in accordance with the terms hereof. No Bank or
Lender Group selling Loans in accordance with this Section 9.17 makes any
representation or warranty to any new Bank or new Lender Group in connection
with such sale other than that such selling Bank or Lender Group is the owner of
such Loans and has not otherwise sold, assigned or transferred such Loans.
Interest on Loans sold pursuant to this Section 9.17 shall be for the benefit of
the selling Bank or Lender Group to but excluding the date of such sale and
shall be for the benefit of the purchasing Bank or Lender Group from and after
the date of such sale. The blend of Types and Interest Periods for Loans
purchased by a new Bank or Lender Group pursuant to this Section 9.17 shall be
consistent with the blend of Types and Interest Periods for Loans held by the
selling Banks and Lender Groups; provided

90

--------------------------------------------------------------------------------


that the portion of Construction Loans assigned to a Lender Group and funded by
the CP Conduit in such Lender Group shall (x) to the extent a Base Rate Loan, be
deemed to be Base Rate Loan of such CP Conduit with a Base Rate calculated with
respect to such CP Conduit and (y) to the extent a LIBOR Loan continue as such
LIBOR Loan until the end of the then current Interest Period and then
automatically and without further act or instrument be converted into a CP
Conduit Funded LIBOR Construction Loan on the last day of such Interest Period,
which will be deemed to have been funded by such CP Conduit on such day. Any
Liquidation Costs incurred in connection with sales of Loans pursuant to this
Section 9.17 shall be for the account of Borrower; provided that Borrower may
delay any such sales to a date on which no Liquidation Costs would be incurred
in connection therewith. Any existing Bank or Lender Group may also increase its
Commitments by entering into a Joinder Agreement with Borrower and
Administrative Agent as contemplated by this Section 9.17. If any existing Bank
or Lender Group so enters into a Joinder Agreement, references in this
Section 9.17 to the new Bank or Lender Group shall be deemed to be references to
such existing Bank or Lender Group for purposes of the application of this
Section 9.17. Any Incremental Commitments provided pursuant to this Section 9.17
shall first be used to reduce the Available Equity Commitment by the aggregate
of the original Supplemental Equity Commitments for Approved Projects as
contemplated by Section 3.15.4.

ARTICLE 10.
INDEPENDENT CONSULTANTS

        10.1    Removal and Fees.    

        10.1.1    Independent Engineer.    For purposes of this Agreement, the
"Independent Engineer" shall be R.W. Beck, Inc. or such other replacement
engineering consulting firm selected in accordance with this Section 10.1.
Borrower or the Majority Banks may remove the Independent Engineer in the event
that such Independent Engineer (a) ceases to be a engineering consulting firm of
recognized international standing, (b) has become an Affiliate of NEG or (c) has
developed a conflict of interest that reasonably calls into question such firm's
capacity to exercise independent judgment. If the Independent Engineer is
removed or resigns and thereby ceases to act as Independent Engineer for
purposes of this Agreement, the Majority Banks and Borrower shall, within
30 days of such removal or resignation, jointly designate a replacement
engineering consulting firm from the list contained in Exhibit M hereto and,
thereafter, Administrative Agent shall promptly notify the Banks and the Lender
Group Agents on behalf of their respective Lender Groups of such designation. At
any time and from time to time, the Majority Banks shall have the right to add
to Exhibit M hereto one or more independent engineering consulting firms and
shall notify Borrower, the Banks and the Lender Group Agents on behalf of their
respective Lender Groups of any such addition. Exhibit M hereto shall
automatically be deemed amended to reflect such addition unless, within 30 days
of such notification, Borrower notifies Administrative Agent that it objects, on
the basis of the criteria set out in clauses (a) through (c) above for removal
of the Independent Engineer, to the firm or firms so added.

        At any time while the Obligations are outstanding, Administrative Agent,
the Arrangers, the Banks and the Lender Group Members shall have the right, but
shall not be obligated (other than as expressly provided herein or in the other
Credit Documents), to consult with the Independent Engineer on matters related
to this Agreement or any other Credit Document. All reasonable fees and expenses
of the Independent Engineer (whether the original one or replacements) shall be
paid by Borrower.

        10.1.2    Insurance Consultant.    For purposes of this Agreement, the
"Insurance Consultant" shall be Marsh McLennan USA, Inc. or such other
replacement insurance consulting firm selected in accordance with this
Section 10.1. Borrower or the Majority Banks may remove the Insurance Consultant
in the event that such Insurance Consultant (a) ceases to be a insurance
consulting firm

91

--------------------------------------------------------------------------------




of recognized international standing, (b) has become an Affiliate of NEG or
(c) has developed a conflict of interest that reasonably calls into question
such firm's capacity to exercise independent judgment. If the Insurance
Consultant is removed or resigns and thereby ceases to act as Insurance
Consultant for purposes of this Agreement, the Majority Banks and Borrower
shall, within 30 days of such removal or resignation, jointly designate a
replacement insurance consulting firm from the list contained in Exhibit N
hereto and, thereafter, Administrative Agent shall promptly notify the Banks and
the Lender Group Agents on behalf of their respective Lender Groups of such
designation. At any time and from time to time, the Majority Banks shall have
the right to add to Exhibit N hereto one or more independent insurance
consulting firms and shall notify Borrower, the Banks and the Lender Group
Agents on behalf of their respective Lender Groups of any such addition.
Exhibit N hereto shall automatically be deemed amended to reflect such addition
unless, within 30 days of such notification, Borrower notifies Administrative
Agent that it objects, on the basis of the criteria set out in clauses
(a) through (c) above for removal of the Insurance Consultant, to the firm or
firms so added.

        At any time while the Obligations are outstanding, Administrative Agent,
the Arrangers, the Banks and the Lender Group Members shall have the right, but
shall not be obligated (other than as expressly provided herein or in the other
Credit Documents), to consult with the Insurance Consultant on matters related
to this Agreement or any other Credit Document. All reasonable fees and expenses
of the Insurance Consultant (whether the original one or replacements) shall be
paid by Borrower.

        10.1.3    Fuel Consultant.    For purposes of this Agreement, the "Fuel
Consultant" shall be Pace Global Energy Services, LLC or such other replacement
fuel consulting firm selected in accordance with this Section 10.1. Borrower or
the Majority Banks may remove the Fuel Consultant in the event that such Fuel
Consultant (a) ceases to be a fuel consulting firm of recognized international
standing, (b) has become an Affiliate of NEG or (c) has developed a conflict of
interest that reasonably calls into question such firm's capacity to exercise
independent judgment. If the Fuel Consultant is removed or resigns and thereby
ceases to act as Fuel Consultant for purposes of this Agreement, the Majority
Banks and Borrower shall, within 30 days of such removal or resignation, jointly
designate a replacement fuel consulting firm from the list contained in
Exhibit O hereto and, thereafter, Administrative Agent shall promptly notify the
Banks and the Lender Group Agents on behalf of their respective Lender Groups of
such designation. At any time and from time to time, the Majority Banks shall
have the right to add to Exhibit O hereto one or more independent fuel
consulting firms and shall notify Borrower and the Banks of any such addition.
Exhibit O hereto shall automatically be deemed amended to reflect such addition
unless, within 30 days of such notification, Borrower notifies Administrative
Agent that it objects, on the basis of the criteria set out in clauses
(a) through (c) above for removal of the Fuel Consultant, to the firm or firms
so added.

        At any time while the Obligations are outstanding, Administrative Agent,
the Arrangers, the Banks and the Lender Group Members shall have the right, but
shall not be obligated (other than as expressly provided herein or in the other
Credit Documents), to consult with the Fuel Consultant on matters related to
this Agreement or any other Credit Document. All reasonable fees and expenses of
the Fuel Consultant (whether the original one or replacements) shall be paid by
Borrower.

        10.1.4    Power Market Consultant.    For purposes of this Agreement,
the "Power Market Consultant" shall be Pace Global Energy Services, LLC or such
other replacement power market consulting firm selected in accordance with this
Section 10.1. Borrower or the Majority Banks may remove the Power Market
Consultant in the event that such Power Market Consultant (a) ceases to be a
power market consulting firm of recognized international standing, (b) has
become an Affiliate of NEG or (c) has developed a conflict of interest that
reasonably calls into question such

92

--------------------------------------------------------------------------------




firm's capacity to exercise independent judgment. If the Power Market Consultant
is removed or resigns and thereby ceases to act as Power Market Consultant for
purposes of this Agreement, the Majority Banks and Borrower shall, within
30 days of such removal or resignation, jointly designate a replacement power
market consulting firm from the list contained in Exhibit P hereto and,
thereafter, Administrative Agent shall promptly notify the Banks and the Lender
Group Agents on behalf of their respective Lender Groups of such designation. At
any time and from time to time, the Majority Banks shall have the right to add
to Exhibit P hereto one or more independent power market consulting firms and
shall notify Borrower, the Banks and the Lender Group Agents on behalf of their
respective Lender Groups of any such addition. Exhibit P hereto shall
automatically be deemed amended to reflect such addition unless, within 30 days
of such notification, Borrower notifies Administrative Agent that it objects, on
the basis of the criteria set out in clauses (a) through (c) above for removal
of the Power Market Consultant, to the firm or firms so added.

        At any time while the Obligations are outstanding, Administrative Agent,
the Arrangers, the Banks and the Lender Group Members shall have the right, but
shall not be obligated (other than as expressly provided herein or in the other
Credit Documents), to consult with the Power Market Consultant on matters
related to this Agreement or any other Credit Document. All reasonable fees and
expenses of the Power Market Consultant (whether the original one or
replacements) shall be paid by Borrower.

        10.2    Duties.    Each Independent Consultant shall be contractually
obligated to Administrative Agent to carry out the activities required of it in
this Agreement and as otherwise requested by Administrative Agent and shall be
responsible solely to Administrative Agent. Borrower acknowledges that it will
not have any cause of action or claim against any Independent Consultant
resulting from any decision made or not made, any action taken or not taken or
any advice given by such Independent Consultant in the due performance in good
faith of its duties to Administrative Agent, except to the extent arising from
such Independent Consultant's gross negligence or willful misconduct.

        10.3    Independent Consultants' Certificates.    

        10.3.1    Until the receipt by Administrative Agent of certificates
satisfactory to Administrative Agent from each Independent Consultant whom
Administrative Agent considers necessary or appropriate certifying Completion,
Borrower shall provide such documents and information to the Independent
Consultants as any of the Independent Consultants may reasonably consider
necessary in order for the Independent Consultants to deliver to Administrative
Agent the following certificates and reports:

        (a)  all certificates to be delivered pursuant to this Agreement or any
other Credit Document; and

        (b)  monthly after the Closing Date, from the Independent Engineer, a
full report and status of the progress of each Approved Project to that date, a
complete assessment of Project Costs to Completion of such Approved Project and
such other information and certification as Administrative Agent may reasonably
require from time to time.

        10.3.2    Following Completion of each Approved Project, Borrower shall
provide such documents and information to the Independent Consultants (subject
to the execution by such Independent Consultants of confidentiality agreements
reasonably acceptable to Administrative Agent and Borrower) as they may
reasonably consider necessary in order for the Independent Consultants to
deliver annually to Administrative Agent a certificate setting forth a full
report on the status of such Approved Project and such other information and
certification as Administrative Agent may reasonably require from time to time.

        10.4    Certification of Dates.    Administrative Agent will request
that the Independent Consultants act diligently in the issuance of all
certificates required to be delivered by the Independent Consultants

93

--------------------------------------------------------------------------------

hereunder, if their issuance is appropriate. Borrower shall provide the
Independent Consultants with reasonable notice of the expected occurrence of any
such dates or events requiring any such certification.

ARTICLE 11.
MISCELLANEOUS

        11.1    Addresses.    Any communications between the parties hereto or
notices provided herein to be given may be given to the following addresses:

If to Administrative Agent:   Société Générale
1221 Avenue of the Americas, 11th Floor
New York, New York 10020
Attn: Robert Preminger
Telephone No.: (212) 278-5703
Facsimile No.: (212) 278-6136/6148
If to Borrower:
 
GenHoldings I, LLC
7500 Old Georgetown Road, 13th Floor
Bethesda, Maryland 20814
Attn: General Counsel
Telephone No.: (301) 280-6800
Facsimile No.: (301) 280-6900



        All notices or other communications required or permitted to be given
hereunder shall be in writing and shall be considered as properly given (a) if
delivered in person, (b) if sent by overnight delivery service (including
Federal Express, UPS, ETA, Emery, DHL, AirBorne and other similar overnight
delivery services), (c) in the event overnight delivery services are not readily
available, if mailed by first class United States Mail, postage prepaid,
registered or certified with return receipt requested, (d) if sent by prepaid
telegram (including singing gorilla) or by facsimile or (e) other electronic
means (including electronic mail) confirmed by facsimile or telephone. Notice so
given shall be effective upon receipt by the addressee, except that
communication or notice so transmitted by facsimile or other direct electronic
means shall be deemed to have been validly and effectively given on the day (if
a Banking Day and, if not, on the next following Banking Day) on which it is
transmitted if transmitted before 4:00 p.m., recipient's time, and if
transmitted after that time, on the next following Banking Day; provided,
however, that if any notice is tendered to an addressee and the delivery thereof
is refused by such addressee, such notice shall be effective upon such tender.
Any party shall have the right to change its address for notice hereunder to any
other location within the continental United States by giving of 30 days' notice
to the other parties in the manner set forth above.

        11.2    Additional Security; Right to Set-Off.    Any deposits or other
sums at any time credited or due from the Banks or the Lender Groups and any
Project Revenues, securities or other property of Borrower in the possession of
Administrative Agent may at all times be treated as collateral security for the
payment of the Loans and the Notes and all other obligations of Borrower to the
Banks and the Lender Groups (and the members thereof) under this Agreement and
the other Credit Documents, and Borrower hereby pledges to Administrative Agent,
for the benefit of Secured Parties, and grants Administrative Agent a security
interest in and to all such deposits, sums, securities or other property.
Regardless of the adequacy of any other collateral, any Bank or any Affiliate
thereof and any Lender Group (and any member thereof) (but only with the prior
written consent of Administrative Agent) may execute or realize on the Banks' or
the Lender Groups' security interest in any such deposits or other sums credited
by or due from the Banks or the Lender Groups to Borrower, may apply any such

94

--------------------------------------------------------------------------------


deposits or other sums to or set them off against Borrower's obligations to the
Banks or the Lender Groups under the Notes, this Agreement and the other Credit
Documents at any time after the occurrence and during the continuation of any
Borrower Event of Default. This Section 11.2 shall not apply to any Cash Secured
Advance Account.

        11.3    Delay and Waiver.    No delay or omission to exercise any right,
power or remedy accruing to the Banks or the Lender Groups upon the occurrence
of any Borrower Event of Default or Borrower Inchoate Default or any Project
Event of Default or Project Inchoate Default or any breach or default of the
Credit Parties under this Agreement or any other Credit Document shall impair
any such right, power or remedy of the Banks or the Lender Groups (or the
members thereof), nor shall it be construed to be a waiver of any such breach or
default, or an acquiescence therein, or of or in any similar breach or default
thereafter occurring, nor shall any waiver of any single Borrower Event of
Default, Borrower Inchoate Default, Project Event of Default or Project Inchoate
Default or other breach or default be deemed a waiver of any other Borrower
Event of Default, Borrower Inchoate Default, Project Event of Default or Project
Inchoate Default or other breach or default theretofore or thereafter occurring.
Any waiver, permit, consent or approval of any kind or character on the part of
Administrative Agent, the Banks and/or the Lender Groups (or the members
thereof) of any Borrower Event of Default, Borrower Inchoate Default, Project
Event of Default or Project Inchoate Default or other breach or default under
this Agreement or any other Credit Document, or any waiver on the part of
Administrative Agent, the Banks and/or the Lender Groups (or the members
thereof) of any provision or condition of this Agreement or any other Credit
Document, must be in writing and shall be effective only to the extent in such
writing specifically set forth. All remedies, either under this Agreement or any
other Credit Document or by law or otherwise afforded to Administrative Agent,
the Banks, the Lender Groups (and the members thereof) and the other Secured
Parties shall be cumulative and not alternative.

        11.4    Costs, Expenses and Attorneys' Fees; Syndication.    

        11.4.1    Borrower will pay to each of Administrative Agent, the Lead
Arrangers and the Alternative Funding Arranger all of their reasonable costs and
expenses in connection with the preparation, negotiation, closing and
administering of this Agreement and the documents contemplated hereby and any
participation or syndication of the Loans or this Agreement, including the
reasonable fees, expenses and disbursements of Latham & Watkins, Chadbourne &
Parke LLP and other associated local attorneys retained by such Persons in
connection with the preparation of such documents and any amendments hereof or
thereof, or the preparation, negotiation, closing, administration, enforcement,
participation or syndication of the Loans or this Agreement, the reasonable
fees, expenses and disbursements of the Independent Consultants and any other
engineering, insurance and construction consultants to Administrative Agent, the
Lead Arrangers and the Alternative Funding Arranger and incurred in connection
with this Agreement or the Loans subsequent to the Closing Date, and the travel
and out-of-pocket costs incurred by such Persons following the Closing Date, and
Borrower further agrees to pay Administrative Agent, the Lead Arrangers and the
Alternative Funding Arranger the out-of-pocket costs and travel costs incurred
by such Persons in connection with syndication of the Loans or this Agreement;
provided, however, Borrower shall not be required to pay advertising costs of
any of the Banks or the Lender Groups (or the members thereof) or the fees of
the Banks' or Lender Groups' attorneys, other than Latham & Watkins (or one
replacement counsel therefor if Latham & Watkins is unable or unwilling to act a
counsel for the Banks and Lender Groups), Chadbourne & Parke LLP (or one
replacement counsel therefor if Chadbourne & Parke LLP is unable or unwilling to
act a counsel for the Banks and Lender Groups) and associated local counsel, or
the fees and costs of any engineers or consultants other than the Independent
Engineer and the other Independent Consultants engaged by Administrative Agent.
Without limiting the foregoing, Borrower will reimburse Administrative Agent,
the Arrangers, each Bank, the LC Bank, each Lender Group Agent and each Lender
Group Member for all costs and expenses, including

95

--------------------------------------------------------------------------------

reasonable attorneys' fees, expended or incurred by such Persons in enforcing
this Agreement or the other Credit Documents in connection with a Borrower Event
of Default or Borrower Inchoate Default, in actions for declaratory relief in
any way related to this Agreement or in collecting any sum which becomes due
such Persons on the Notes or under the Credit Documents.

        11.4.2    In connection with syndication of the Loans and Commitments,
an information package containing certain relevant information concerning
Borrower, the Projects, the other Project participants and the transactions
contemplated hereby has been provided to potential Banks and participants.
Borrower agrees to cooperate in the syndication of the Loans and Commitments in
all respects, as reasonably requested by Administrative Agent or the Arrangers,
including participation in bank meetings held in connection with such
syndication, and to provide, for inclusion in any additional package, all
information which such Persons may request from it or which such Persons or
Borrower may consider material to a lender or participant, or necessary or
appropriate for accurate and complete disclosure.

        11.5    Entire Agreement.    This Agreement and any agreement, document
or instrument attached hereto or referred to herein integrate all the terms and
conditions mentioned herein or incidental hereto and supersede all oral
negotiations and prior writings in respect to the subject matter hereof. In the
event of any conflict between the terms, conditions and provisions of this
Agreement and any such other agreement, document or instrument, the terms,
conditions and provisions of this Agreement shall prevail. This Agreement and
the other Credit Documents may only be amended or modified by an instrument in
writing signed by Borrower, Administrative Agent and any other parties to such
agreements or as otherwise set forth herein and in the other Credit Documents.

        11.6    Governing Law.    This Agreement, and any instrument or
agreement required hereunder (to the extent not otherwise expressly provided for
therein), shall be governed by, and construed under, the laws of the State of
New York, without reference to conflicts of laws (other than Section 5-1401 of
the New York General Obligations Law).

        11.7    Severability.    In case any one or more of the provisions
contained in this Agreement should be invalid, illegal or unenforceable in any
respect, the validity, legality and enforceability of the remaining provisions
shall not in any way be affected or impaired thereby.

        11.8    Headings.    Article and Section headings have been inserted in
this Agreement as a matter of convenience for reference only and such article
and section headings shall not be used in the interpretation of any provision of
this Agreement.

        11.9    Accounting Terms.    All accounting terms not specifically
defined herein shall be construed in accordance with GAAP and practices
consistent with those applied in the preparation of the financial statements
submitted by Borrower to Administrative Agent, and all financial data submitted
pursuant to this Agreement shall be prepared in accordance with such principles
and practices.

        11.10    Additional Financing.    The parties hereto acknowledge no Bank
and no Lender Group (and no member thereof) has made any agreement or commitment
to provide any financing to any Credit Party except as set forth herein.

        11.11    No Partnership, Etc.    The Banks, the Lender Groups (and the
members thereof) and Borrower intend that the relationship between them shall be
solely that of creditor and debtor. Nothing contained in this Agreement, the
Notes or any other Credit Document shall be deemed or construed to create a
partnership, tenancy-in-common, joint tenancy, joint venture or co-ownership by
or between the Banks, the Lender Groups (and the members thereof), Borrower or
any other Person. The Banks and the Lender Groups (and the members thereof)
shall not be in any way responsible or liable for the debts, losses, obligations
or duties of the Credit Parties or any other Person with respect to any Project
or otherwise. All obligations to pay real property or other taxes, assessments,
insurance premiums and all other fees and charges arising from the ownership,
operation or occupancy of any Project, and to

96

--------------------------------------------------------------------------------


perform all obligations and other agreements and contracts relating to any
Project or any other asset or liability of any Credit Party, shall be the sole
responsibility of the Credit Parties.

        11.12    Collateral Documents.    The Guaranteed Obligations (as defined
in each of the Project Company Guaranties) are or will be secured in part by the
Mortgages encumbering certain properties associated with the Approved Projects
in such Projects' respective states. Reference is hereby made to the Mortgages
and the other Collateral Documents for the provisions, among others, relating to
the nature and extent of the security provided thereunder, the rights, duties
and obligations of the Credit Party and the rights of Administrative Agent, the
Banks and the Lender Groups (and the members thereof) with respect to such
security.

        11.13    Limitation on Liability.    No claim shall be made by any
Credit Party, any Equity Party or any of their Affiliates against Administrative
Agent, the Arrangers, the Banks, the Lender Groups (and the members thereof),
any other Secured Party or any of their Affiliates, directors, employees,
attorneys or agents for any special, indirect, consequential or punitive damages
in respect of any breach or wrongful conduct (whether or not the claim therefor
is based on contract, tort or duty imposed by law), in connection with, arising
out of or in any way related to the transactions contemplated by this Agreement
or the other Operative Documents or any act or omission or event occurring in
connection therewith; and Borrower hereby waives, releases and agrees not to sue
upon any such claim for any such damages, whether or not accrued and whether or
not known or suspected to exist in its favor.

        11.14    Waiver of Jury Trial.    THE PARTIES HERETO HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVE ANY RIGHTS THEY MAY HAVE TO A TRIAL BY JURY
IN RESPECT OF ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER OR IN
CONNECTION WITH, THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT, OR ANY COURSE OF
CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF
THE PARTIES HERETO. THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE BANKS AND
THE LENDER GROUPS (AND THE MEMBERS THEREOF) TO ENTER INTO THIS AGREEMENT.

        11.15    Consent to Jurisdiction.    The Banks, the Lender Groups (and
the members thereof) and Borrower agree that any legal action or proceeding by
or against Borrower or with respect to or arising out of this Agreement, the
Notes, or any other Credit Document may be brought in or removed to the courts
of the State of New York, in and for the County of New York, or of the United
States of America for the Southern District of New York, as Administrative Agent
may elect. By execution and delivery of the Agreement, the Banks, the Lender
Groups (and the members thereof) and Borrower accept, for themselves and in
respect of their property, generally and unconditionally, the jurisdiction of
the aforesaid courts. The Banks, the Lender Groups (and the members thereof) and
Borrower irrevocably consent to the service of process out of any of the
aforementioned courts in any manner permitted by law. Nothing herein shall
affect the right of Administrative Agent to bring legal action or proceedings in
any other competent jurisdiction, including judicial or non-judicial foreclosure
of any Mortgage. The Banks, the Lender Groups (and the members thereof) and
Borrower further agree that the aforesaid courts of the State of New York and of
the United States of America shall have exclusive jurisdiction with respect to
any claim or counterclaim of Borrower based upon the assertion that the rate of
interest charged by the Banks or the Lender Groups (and the members thereof) on
or under this Agreement, the Loans and/or the other Credit Documents is
usurious. The Banks, the Lender Groups (and the members thereof) and Borrower
hereby waive any right to stay or dismiss any action or proceeding under or in
connection with any or all of any Initial Project, Substitute Project, Approved
Project, this Agreement or any other Credit Document brought before the
foregoing courts on the basis of forum non-conveniens.

        11.16    Usury.    Nothing contained in this Agreement or the Notes
shall be deemed to require the payment of interest or other charges by Borrower
or any other Person in excess of the amount which

97

--------------------------------------------------------------------------------


the holders of the Notes may lawfully charge under any applicable usury laws. In
the event that the Banks or the Lender Groups shall collect moneys which are
deemed to constitute interest which would increase the effective interest rate
to a rate in excess of that permitted to be charged by applicable Legal
Requirements, all such sums deemed to constitute interest in excess of the legal
rate shall, upon such determination, at the option of the Banks and the Lender
Groups, be returned to Borrower or credited against the principal balance then
outstanding.

        11.17    Successors and Assigns.    The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns. Borrower may not assign or otherwise transfer
any of its rights under this Agreement except as provided in Section 6.14, and
the Banks and the Lender Groups (and the members thereof) may not assign or
otherwise transfer any of their rights under this Agreement except as provided
in Article 9.

        11.18    Counterparts.    This Agreement and any amendments, waivers,
consents or supplements hereto or in connection herewith may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed an original, but
all such counterparts together shall constitute but one and the same instrument;
signature pages may be detached from multiple separate counterparts and attached
to a single counterpart so that all signature pages are physically attached to
the same document.

        11.19    Survival.    All representations, warranties, covenants and
agreements made herein and in the certificates or other instruments delivered in
connection with or pursuant to this Agreement and the other Credit Documents
shall be considered to have been relied upon by the parties hereto and shall
survive the execution and delivery of this Agreement, the other Credit Documents
and the making of the Loans. Notwithstanding anything in this Agreement or
implied by law to the contrary, the agreements of Borrower set forth in Sections
2.5.4, 2.7.4, 2.8, 5.8, 9.1, 9.8, 10.1 and 11.4 and the agreements of the Banks
and the Lender Groups set forth in Sections 9.1, 9.5, 9.10.2, 12.12 and 12.13
shall survive the payment and performance of the Loans and other Obligations and
the reimbursement of any amounts drawn thereunder, and the termination of this
Agreement.

ARTICLE 12.
LENDER GROUP AGENTS

        12.1    Appointment, Powers and Immunities.    

        12.1.1    Each Lender Group Member hereby appoints and authorizes the
Person designated as Lender Group Agent on such Lender Group's respective
signature page hereto to act as its agent hereunder and under the other Credit
Documents with such powers as are expressly delegated to a Lender Group Agent
with respect to such Lender Group (and the Lender Group Members thereof) by the
terms of this Agreement and the other Credit Documents, together with such other
powers as are reasonably incidental thereto. No Lender Group Agent shall have
any duties or responsibilities except those expressly set forth in this
Agreement or in any other Credit Document, or be a trustee or a fiduciary for
any Bank, any Lender Group or any Lender Group Member (including the Related
Bank and the CP Conduit that are members of its respective Lender Group).
Notwithstanding anything to the contrary contained herein, no Lender Group Agent
shall be required to take any action which is contrary to this Agreement or any
other Credit Documents or any Legal Requirement or exposes such Lender Group
Agent to any liability. No Lender Group Agent nor any of its Affiliates shall be
responsible to any Bank, and Lender Group or any Lender Group Member (including
the Related Bank and the CP Conduit that are members of its respective Lender
Group) for any recitals, statements, representations or warranties made by any
Equity Party, Borrower, any other Credit Party or any of their Affiliates
contained in this Agreement, the Credit Documents or in any certificate or other
document referred to or provided for in, or received by such Lender Group Agent
under the Credit Documents, for the value,

98

--------------------------------------------------------------------------------

validity, effectiveness, genuineness, enforceability or sufficiency of the
Credit Documents, the Notes or any other document referred to or provided for
herein or for any failure by any Equity Party, Borrower, any other Credit Party
or any of their Affiliates to perform their respective obligations hereunder or
thereunder. Each Lender Group Agent may employ agents and attorneys-in-fact and
shall not be responsible for the negligence or misconduct of any such agents or
attorneys-in-fact selected by it with reasonable care.

        12.1.2    No Lender Group Agent or its directors, officers, employees
and agents shall be responsible for any action taken or omitted to be taken by
it or them hereunder or under any other Credit Document or in connection
herewith or therewith, except for their own gross negligence or willful
misconduct. Without limiting the generality of the foregoing, each Lender Group
Agent (a) may consult with legal counsel, independent public accountants and
other experts selected by it and shall not be liable for any action taken or
omitted to be taken in good faith by them in accordance with the advice of such
counsel, accountants or experts; (b) makes no warranty or representation to any
Bank, any Lender Group or any Lender Group Member (including the Related Bank
and the CP Conduit that are members of its respective Lender Group) for any
statements, warranties or representations made in or in connection with any
Operative Document; (c) shall not have any duty to ascertain or to inquire as to
the performance or observance of any of the terms, covenants or conditions of
any Operative Document on the part of any party thereto or to inspect the
property (including the books and records) of any Credit Party or any other
Person; and (d) shall not be responsible to any Bank, any Lender Group or any
Lender Group Member (including the Related Bank and the CP Conduit that are
members of its respective Lender Group) for the due execution, legality,
validity, enforceability, genuineness, sufficiency or value of any Operative
Document or any other instrument or document furnished pursuant hereto. Except
as otherwise provided under this Agreement, each Lender Group Agent shall take
such action with respect to the Credit Documents as shall be directed by its
respective Lender Group.

        12.2    Reliance by Lender Group Agents.    Each Lender Group Agent
shall be entitled to rely upon any certificate, notice or other document
(including any cable, telegram, facsimile or telex) believed by it to be genuine
and correct and to have been signed or sent by or on behalf of the proper Person
or Persons, and upon advice and statements of legal counsel, independent
accountants and other experts selected by such Lender Group Agent. As to any
other matters not expressly provided for by this Agreement, each Lender Group
Agent shall not be required to take any action or exercise any discretion, but
shall be required to act or to refrain from acting upon instructions of its
respective Lender Group (except that no Lender Group Agent shall be required to
take any action which exposes such Lender Group Agent to personal liability or
which is contrary to this Agreement, any other Credit Document or any Legal
Requirement) and shall in all cases be fully protected in acting, or in
refraining from acting, hereunder or under any other Credit Document in
accordance with the instructions of its respective Lender Group, and such Lender
Group's instructions and any action taken or failure to act pursuant thereto
shall be binding on all of the members of such Lender Group.

        12.3    Non-Reliance.    Each Lender Group Member represents that it
has, independently and without reliance on its respective Lender Group Agent,
and based on such documents and information as it has deemed appropriate, made
its own appraisal of the financial condition and affairs of the Credit Parties
and decision to enter into this Agreement and agrees that it will, independently
and without reliance upon its respective Lender Group Agent, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own appraisals and decisions in taking or not taking action under this
Agreement. No Lender Group Agent shall be required to keep informed as to the
performance or observance by any Equity Party, Borrower, any other Credit Party
or any of their Affiliates under this Agreement or any other document referred
to or provided for herein or to make inquiry of, or to inspect the properties or
books of any Equity Party, Borrower, any other Credit Party or any of their
Affiliates.

99

--------------------------------------------------------------------------------


        12.4    Defaults.    No Lender Group Agent shall be deemed to have
knowledge or notice of the occurrence of any NEG Trigger Event, Borrower
Inchoate Default, Borrower Event of Default, Project Event of Default or Project
Inchoate Default unless such Lender Group Agent has received a notice from the
Administrative Agent, a Lender Group Member of its respective Lender Group or
Borrower, referring to this Agreement, describing such NEG Trigger Event,
Borrower Inchoate Default, Borrower Event of Default, Project Event of Default
or Project Inchoate Default and indicating that such notice is a notice of
default or notice of NEG Trigger Event. If a Lender Group Agent receives such a
notice of the occurrence of a NEG Trigger Event, Borrower Inchoate Default,
Borrower Event of Default, Project Event of Default or Project Inchoate Default,
such Lender Group Agent shall give notice thereof to the Lender Group Members of
its respective Lender Group, Administrative Agent and Borrower (except to the
extent such Person sent notice of such occurrence to such Lender Group Agent.
Each Lender Group Agent shall take such action with respect to any NEG Trigger
Event, Borrower Inchoate Default or Borrower Event of Default as is provided in
Article 7 or if not provided for in Article 7, as such Lender Group Agent shall
be reasonably directed by its respective Lender Group; provided, however, unless
and until such Lender Group Agent shall have received such directions, such
Lender Group Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such NEG Trigger Event,
Borrower Inchoate Default or Borrower Event of Default as it shall deem
advisable in the best interest of its Lender Group.

        12.5    Indemnification.    Without limiting any Obligation of any of
Credit Party hereunder, each Related Bank agrees to indemnify its respective
Lender Group Agent and its officers, directors, shareholders, controlling
Persons, employees, agents and servants, for any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever which may at any time
be imposed on, incurred by or asserted against its respective Lender Group Agent
or any such Person in any way relating to or arising out of this Agreement or
any documents contemplated by or referred to herein or therein or the
transactions contemplated hereby or thereby or the enforcement of any of the
terms hereof or thereof or of any such other documents (to the extent Borrower
has not paid any such amounts pursuant to Section 5.8); provided, however, that
no Related Bank shall be liable for any of the foregoing to the extent they
arise from a Lender Group Agent's or such Person's gross negligence or willful
misconduct. Each Lender Group Agent shall be fully justified in refusing to take
or to continue to take any action hereunder unless it shall first be indemnified
to its satisfaction by its respective Related Bank against any and all liability
and expense which may be incurred by it by reason of taking or continuing to
take any such action. Without limitation of the foregoing, each Related Bank
agrees to reimburse its respective Lender Group Agent and promptly upon demand
for any out-of-pocket expenses (including counsel fees) incurred by its Lender
Group Agent in connection with the preparation, execution, administration or
enforcement of, or legal advice in respect of rights or responsibilities under,
the Operative Documents, to the extent that such Lender Group Agent is not
reimbursed for such expenses by Borrower.

        12.6    Successor Lender Group Agent.    Each Lender Group Agent
acknowledges that its current intention is to remain the Lender Group Agent for
its respective Lender Group hereunder. Nevertheless, each Lender Group Agent may
resign at any time by giving 15 days written notice thereof to each of the
members of its Lender Group, Administrative Agent and Borrower. Each Lender
Group Agent may be removed involuntarily only for a material breach of its
duties and obligations hereunder or under the other Credit Documents or for
gross negligence or willful misconduct in connection with the performance of its
duties hereunder or under the other Credit Documents and then only upon the
affirmative vote of its respective Lender Group. Upon any such resignation or
removal, such Lender Group, with the consent of Administrative Agent, and
Borrower if no Borrower Inchoate Default under Section 7.1.1 or Borrower Event
of Default has occurred and is continuing (such consents not to be unreasonably
withheld or delayed), shall have the right to appoint a successor Lender Group
Agent for such Lender Group. If no successor Lender Group Agent shall have been
so appointed, and shall have accepted such appointment, within 30 days after the
retiring Lender Group Agent's giving of notice of

100

--------------------------------------------------------------------------------


resignation or such Lender Group Agent's removal by its respective Lender Group,
the retiring Lender Group Agent may, on behalf of its Lender Group, with the
consent of Administrative Agent and Borrower if no Borrower Inchoate Default
under Section 7.1.1 or Borrower Event of Default has occurred as is continuing
(such consent not to be unreasonably withheld or delayed), appoint a successor
Lender Group Agent, which shall be a commercial bank having a combined capital
and surplus of at least $500,000,000. Upon the acceptance of any appointment as
a Lender Group Agent under the Operative Documents by a successor Lender Group
Agent, such successor Lender Group Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the retiring Lender
Group Agent, and the retiring Lender Group Agent shall be discharged from its
duties and obligations as a Lender Group Agent. After any retiring Lender Group
Agent's resignation or removal hereunder as a Lender Group Agent, the provisions
of this Article 12 shall inure to its benefit as to any actions taken or omitted
to be taken by it while it was a Lender Group Agent under the Operative
Documents.

        12.7    Authorization.    Each Lender Group Agent is hereby authorized
by its respective Lender Group to execute and deliver each of the documents and
to perform each of the actions delegated to such Lender Group Agent under this
Agreement and the Credit Documents. Each Lender Group Member of the applicable
Lender Group agrees to be bound by all of such agreements and duly authorized
actions undertaken by its respective Lender Group Agent.

        12.8    Lender Group Agent as a Bank or Related Bank.    With respect to
its Commitments, the Loans made by it and any Note issued to it, each financial
institution acting as a Lender Group Agent shall have the same rights and powers
under the Operative Documents as any other Bank or Related Bank and may exercise
the same as though it were not a Lender Group Agent. The terms "Bank", "Banks",
"Related Bank" and "Related Banks" shall, unless otherwise expressly indicated,
include each Lender Group Agent in its individual capacity. Each financial
institution acting as a Lender Group Agent and its Affiliates may accept
deposits from, lend money to, act as trustee under indentures of, and generally
engage in any kind of business with Borrower or any other Person, without any
duty to account therefor to the Banks, the Lender Groups or the Lender Group
Members (including the Related Bank and the CP Conduit that are members of its
respective Lender Group).

        12.9    Withholding Tax.    

        12.9.1    A Lender Group Agent may withhold from any interest payment to
any Related Bank or any CP Conduit that is a Lender Group Member of its Lender
Group an amount equivalent to any applicable withholding tax. If the forms or
other documentation required by Section 2.5 are not delivered to the applicable
Lender Group Agent, then such Lender Group Agent may withhold from any interest
payment to any Related Bank or any CP Conduit that is a Lender Group Member of
its Lender Group not providing such forms or other documentation, an amount
equivalent to the applicable withholding tax.

        12.9.2    If the Internal Revenue Service or any authority of the United
States or other jurisdiction asserts a claim that a Lender Group Agent did not
properly withhold tax from amounts paid to or for the account of any Related
Bank or CP Conduit that is a Lender Group Member of its Lender Group (because
the appropriate form was not delivered, was not properly executed, or because
such Related Bank or such CP Conduit failed to notify such Lender Group Agent of
a change in circumstances which rendered the exemption from, or reduction of,
withholding tax ineffective, or for any other reason), such Related Bank shall
indemnify such Lender Group Agent fully for all amounts paid, directly or
indirectly, by Administrative Agent as tax or otherwise, including penalties and
interest, together with all expenses incurred, including legal expenses,
allocated staff costs and any out of pocket expenses.

        12.10    General Provisions as to Payments.    Each Lender Group Agent
shall promptly distribute (i) to each Related Bank each payment of Construction
Loan Commitment Fees received by such

101

--------------------------------------------------------------------------------

Lender Group Agent, (ii) to each Related Bank and each CP Conduit that is a
Lender Group Member of its respective Lender Group, its share of each payment of
principal and interest payable to such Lender Group on the Construction Loans of
such Lender Group in accordance with the provisions of Section 2.6.3, and
(iii) to each Related Bank and each CP Conduit that is a Lender Group Member of
its respective Lender Group, its share of each payment of any other amounts
owing under this Agreement.

        12.11    Action by Lender Group.    Any action to be taken by, or
approval or consent to be granted by, or direction or instruction to be given
by, a Lender Group under this Agreement or any of the other Credit Documents
shall be at the direction of the Related Bank that is a member of such Lender
Group, and such Related Bank's instructions and any action taken or failure to
act pursuant thereto shall be binding the CP Conduit that is a member of such
Lender Group.

        12.12    No Petition.    Each Person party to this Agreement agrees
that, prior to the date which is one year and one day after the date upon which
all Obligations of the Borrower and the other Credit Parties under this
Agreement and the other Credit Documents to a CP Conduit are paid in full and
all outstanding commercial paper and other promissory notes and indebtedness of
such CP Conduit, and of any Asset Securitization Company with respect to such CP
Conduit, are paid in full, it will not institute against, or join any other
Person in instituting against, such CP Conduit or such Asset Securitization
Company any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceeding or other similar proceeding under the Laws of the United States or
any state of the United States.

        12.13    No Recourse.    The obligations of any CP Conduit under this
Agreement are solely the corporate, company or partnership obligations, as the
case may be, of such CP Conduit. No recourse to or against any employee,
officer, director, shareholder, member, partner, Affiliate or agent of such CP
Conduit shall be had for the payment of any amount owing by such CP Conduit
under this Agreement or any other Credit Document, or for the payment by such CP
Conduit of any other obligation or claim of or against such CP Conduit arising
out of or based upon this Agreement or any other Credit Document.
Notwithstanding any other provision of this Agreement or any other Credit
Document to the contrary, each CP Conduit shall be required to pay any amount
owing to the applicable Lender Group Agent, the Administrative Agent or Borrower
in respect of any obligation to make or maintain CP Conduit Construction Loans,
and any other amounts owed to any Person by such CP Conduit under the Credit
Documents, only to the extent such CP Conduit has funds in excess of the amounts
necessary to pay all amounts owing to holders of its commercial paper or other
promissory notes or indebtedness or to the applicable Asset Securitization
Company, and interest thereon (such excess funds being referred to in this
Section 12.13 as "Excess Funds"). In the event any CP Conduit does not have
Excess Funds in an amount sufficient to pay in full such amounts due under this
Agreement or any other Credit Document, (i) the excess of the amounts payable by
such CP Conduit over the amount of Excess Funds shall not constitute a claim (as
defined in Section 101(5) of the Bankruptcy Law) against such CP Conduit until
such time, if any, as such CP Conduit has Excess Funds in an amount equal to
such excess, and (ii) the applicable Related Bank shall make up any such excess
not otherwise paid by such CP Conduit.

[SIGNATURE PAGES FOLLOW]

102

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto, by their officers duly
authorized, intending to be legally bound, have caused this Amended and Restated
Credit Agreement to be duly executed and delivered as of the date first written
above.

    GENHOLDINGS I, LLC,
a Delaware limited liability company,
as Borrower
    
 
 
By:
       

--------------------------------------------------------------------------------

    Name:       Title:
      
 
 
  
Additional signature pages omitted                

S-1
[GenHoldings I, LLC - Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.9

